OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue, 18 th Floor, Seattle, Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 206-505-7877 Date of fiscal year end: December 31 Date of reporting period: January 1, 2016 – March 31, 2016 Item 1. Schedule of Investments Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds. Russell Investment Funds Quarterly Report March 31, 2016 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 8 Non-U.S. Fund 14 Core Bond Fund 23 Global Real Estate Securities Fund 44 Notes to Schedules of Investments 50 Notes to Quarterly Report 52 Shareholder Requests for Additional Information 67 Russell Investment Funds Copyright © Russell Investments 2016. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is part of London Stock Exchange Group. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 94.9% Archer-Daniels-Midland Co. 90 3 Consumer Discretionary - 12.7% Bunge, Ltd. 19,400 1,099 Advance Auto Parts, Inc. 10,408 1,669 Coca-Cola Co. (The) 9,460 439 Amazon.com, Inc.(Æ) 3,759 2,232 Colgate-Palmolive Co. 2,162 153 Cable One, Inc. 1,000 437 Constellation Brands, Inc. Class A 10,959 1,656 Carnival Corp. 26,100 1,377 Core-Mark Holding Co., Inc. 1,900 155 CBS Corp. Class B 17,182 947 CVS Health Corp. 2,724 283 Children's Place, Inc. (The) 2,300 192 General Mills, Inc. 1,429 91 Comcast Corp. Class A 4,390 268 Kellogg Co. 9,500 727 Costco Wholesale Corp. 1,055 166 Kimberly-Clark Corp. 875 118 Darden Restaurants, Inc. 5,800 385 Kraft Heinz Co. (The) 6,008 472 Deckers Outdoor Corp.(Æ) 9,016 540 Kroger Co. (The) 1,692 65 Delphi Automotive PLC 12,656 949 Molson Coors Brewing Co. Class B 6,059 583 DISH Network Corp. Class A(Æ) 7,800 361 Mondelez International, Inc. Class A 136,167 5,461 DreamWorks Animation SKG, Inc. Class PepsiCo, Inc. 43,236 4,430 A(Æ) 14,900 372 Philip Morris International, Inc. 32,246 3,164 Estee Lauder Cos., Inc. (The) Class A 376 35 Procter & Gamble Co. (The) 39,243 3,230 Fitbit, Inc. Class A(Æ) 4,600 70 Reynolds American, Inc. 1,959 99 Ford Motor Co. 125,400 1,693 Tyson Foods, Inc. Class A 6,400 427 Fossil Group, Inc.(Æ) 2,700 120 Unilever NV 74,645 3,335 Gap, Inc. (The) 36,630 1,077 Whole Foods Market, Inc. 6,000 187 General Motors Co. 55,700 1,751 29,029 Graham Holdings Co. Class B 907 435 Hilton Worldwide Holdings, Inc. 25,054 564 Energy - 6.9% Home Depot, Inc. (The) 3,134 418 Antero Resources Corp.(Æ) 17,200 428 L Brands, Inc.(Æ) 11,570 1,016 BP PLC - ADR 26,850 810 Lennar Corp. Class A 28,120 1,360 California Resources Corp. 1,914 2 Liberty Global PLC Class C(Æ) 72,118 2,709 Carrizo Oil & Gas, Inc.(Æ) 3,300 102 Liberty LiLAC Group(Æ) 28,119 1,065 Chevron Corp. 23,836 2,274 Lowe's Cos., Inc. 657 50 Cobalt International Energy, Inc.(Æ) 120,800 359 McDonald's Corp. 11,347 1,426 ConocoPhillips 23,855 961 MGM Resorts International(Æ) 44,026 944 Core Laboratories NV 25,490 2,865 Michael Kors Holdings, Ltd.(Æ) 9,400 535 CVR Energy, Inc. 3,900 102 Murphy USA, Inc.(Æ) 4,100 252 Devon Energy Corp. 49,500 1,358 Newell Rubbermaid, Inc. 23,787 1,054 Diamond Offshore Drilling, Inc. 10,300 224 News Corp. Class A 47,200 603 Ensco PLC Class A 53,000 550 Nike, Inc. Class B 21,345 1,312 EOG Resources, Inc. 4,323 314 O'Reilly Automotive, Inc.(Æ) 5,606 1,534 Exxon Mobil Corp. 34,579 2,891 PVH Corp. 9,347 926 First Solar, Inc.(Æ) 4,200 288 Royal Caribbean Cruises, Ltd. 27,896 2,292 FMC Technologies, Inc.(Æ) 12,500 342 Sears Holdings Corp.(Æ) 4,400 67 Gulfport Energy Corp.(Æ) 13,379 379 Starbucks Corp. 53,585 3,200 Hess Corp. 11,300 595 Target Corp. 52,325 4,305 HollyFrontier Corp. 12,700 449 Thomson Reuters Corp. 727 29 Kinder Morgan, Inc. 75,700 1,352 Time Warner, Inc. 37,349 2,710 Laredo Petroleum, Inc.(Æ) 36,977 293 Time, Inc. 9,900 153 Marathon Oil Corp. 90,700 1,010 TJX Cos., Inc. 55,169 4,322 Marathon Petroleum Corp. 26,900 1,000 Tribune Media Co. Class A 13,200 506 Nabors Industries, Ltd. 79,100 728 Ulta Salon Cosmetics & Fragrance, Inc.(Æ) 8,785 1,702 NOW, Inc.(Æ) 15,300 271 Under Armour, Inc. Class A(Æ) 3,644 309 Occidental Petroleum Corp. 20,450 1,399 VF Corp. 801 52 Oceaneering International, Inc. 8,700 289 Viacom, Inc. Class B 106 4 PBF Energy, Inc. Class A 8,900 295 Wal-Mart Stores, Inc. 69,144 4,735 Phillips 66 20,240 1,753 Walt Disney Co. (The) 4,093 406 Pioneer Natural Resources Co. 3,779 532 Whirlpool Corp. 4,550 821 QEP Resources, Inc. 56,100 792 Yum! Brands, Inc. 315 26 Rice Energy, Inc.(Æ) 15,000 209 56,483 Rowan Cos. PLC Class A 14,100 227 Schlumberger, Ltd. 49,217 3,629 Consumer Staples - 6.5% Spectra Energy Corp. 78 2 Altria Group, Inc. 45,509 2,852 Superior Energy Services, Inc. 8,200 110 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Targa Resources Corp. 29,400 878 SL Green Realty Corp.(ö) 11,600 1,124 World Fuel Services Corp. 7,000 340 State Street Corp. 41,700 2,440 30,402 SunTrust Banks, Inc. 31,400 1,133 SVB Financial Group(Æ) 2,890 295 Financial Services - 20.9% Synchrony Financial(Æ) 72,094 2,066 Aflac, Inc. 985 62 Travelers Cos., Inc. (The) 14,928 1,743 Allstate Corp. (The) 22,219 1,497 US Bancorp 64,183 2,605 Ally Financial, Inc.(Æ) 37,400 700 Visa, Inc. Class A 57,372 4,388 American Equity Investment Life Holding Voya Financial, Inc. 34,400 1,024 Co. 16,400 276 Wells Fargo & Co. 160,224 7,748 American Express Co. 52,830 3,244 Western Alliance Bancorp(Æ) 7,200 240 American Tower Corp.(ö) 56,238 5,758 WP Glimcher, Inc.(ö) 28,011 266 Ameriprise Financial, Inc. 6,910 650 Xenia Hotels & Resorts, Inc.(ö) 19,100 298 Arch Capital Group, Ltd.(Æ) 12,700 903 Zions Bancorporation 15,800 383 Aspen Insurance Holdings, Ltd. 1,852 88 92,891 AvalonBay Communities, Inc.(ö) 6,970 1,326 Bank of America Corp. 214,859 2,905 Health Care - 12.5% Bank of New York Mellon Corp. (The) 33,436 1,232 Abbott Laboratories 3,601 151 BankUnited, Inc. 26,278 905 Aetna, Inc. 9,467 1,064 BB&T Corp. 1,617 54 Alexion Pharmaceuticals, Inc.(Æ) 4,299 599 Berkshire Hathaway, Inc. Class B(Æ) 47,411 6,728 Allergan PLC(Æ) 20,131 5,397 BlackRock, Inc. Class A 208 71 Allscripts Healthcare Solutions, Inc.(Æ) 7,500 99 Capital One Financial Corp. 35,131 2,434 Alnylam Pharmaceuticals, Inc.(Æ) 1,800 113 Chubb, Ltd. 1,117 133 Amgen, Inc. 774 116 Citigroup, Inc. 35,716 1,491 Anacor Pharmaceuticals, Inc.(Æ) 12,022 643 Citizens Financial Group, Inc. 48,400 1,014 Anthem, Inc. 10,186 1,415 CNA Financial Corp. 1,591 51 Baxalta, Inc. 1,272 51 Comerica, Inc. 23,800 901 Baxter International, Inc. 1,272 52 Discover Financial Services 48,219 2,455 Becton Dickinson and Co. 404 61 E*Trade Financial Corp.(Æ) 19,000 465 Biogen, Inc.(Æ) 115 30 East West Bancorp, Inc. 14,500 471 Bristol-Myers Squibb Co. 35,095 2,242 Equity Residential(ö) 364 27 Cardinal Health, Inc. 31,756 2,602 FleetCor Technologies, Inc.(Æ) 7,765 1,155 Celgene Corp.(Æ) 3,623 363 Four Corners Property Trust, Inc.(ö) 1,967 35 Cigna Corp. 9,142 1,254 Franklin Resources, Inc. 906 35 DexCom, Inc.(Æ) 9,180 623 Goldman Sachs Group, Inc. (The) 11,670 1,832 Edwards Lifesciences Corp.(Æ) 15,240 1,344 Home BancShares, Inc. 1,800 74 Eli Lilly & Co. 13,643 982 Iberiabank Corp. 5,000 256 Endo International PLC(Æ) 8,490 239 Intercontinental Exchange, Inc. 4,940 1,162 Express Scripts Holding Co.(Æ) 1,348 93 JPMorgan Chase & Co. 57,958 3,432 Gilead Sciences, Inc. 25,713 2,362 KeyCorp 157,366 1,737 HCA Holdings, Inc.(Æ) 11,647 909 Leucadia National Corp. 37,600 608 ICU Medical, Inc.(Æ) 1,900 198 Lincoln National Corp. 14,500 568 Intuitive Surgical, Inc.(Æ) 1,441 866 Loews Corp. 47,490 1,817 Johnson & Johnson 103,293 11,178 Markel Corp.(Æ) 5,194 4,631 Laboratory Corp. of America Holdings(Æ) 8,038 941 Marsh & McLennan Cos., Inc. 1,284 78 Magellan Health, Inc.(Æ) 5,600 380 MasterCard, Inc. Class A 22,757 2,150 McKesson Corp. 443 70 McGraw Hill Financial, Inc. 9,374 928 Medtronic PLC 42,142 3,160 MetLife, Inc. 20,711 910 Merck & Co., Inc. 53,295 2,820 Northern Trust Corp. 17,900 1,167 Mylan NV(Æ) 19,925 924 PayPal Holdings, Inc.(Æ) 20,900 807 Pfizer, Inc. 236,875 7,021 PNC Financial Services Group, Inc. (The) 25,854 2,186 St. Jude Medical, Inc. 32,059 1,763 Principal Financial Group, Inc. 23,400 923 Stryker Corp. 813 87 Prudential Financial, Inc. 12,447 899 TESARO, Inc.(Æ) 15,708 692 Public Storage(ö) 351 97 Thermo Fisher Scientific, Inc. 7,562 1,070 Regions Financial Corp. 200,089 1,571 UnitedHealth Group, Inc. 2,283 294 Reinsurance Group of America, Inc. Class A 9,934 956 Zimmer Biomet Holdings, Inc. 10,800 1,152 Santander Consumer USA Holdings, Inc.(Æ) 77,300 811 55,420 Signature Bank(Æ) 2,560 348 Simon Property Group, Inc.(ö) 597 124 See accompanying notes which are an integral part of this quarterly report. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Materials and Processing - 3.5% United Technologies Corp. 10,057 1,007 Air Products & Chemicals, Inc. 381 55 Waste Management, Inc. 471 28 Axiall Corp. 4,600 100 Xylem, Inc. 22,857 935 CRH PLC - ADR 64,790 1,826 48,450 Dow Chemical Co. (The) 31,593 1,607 Ecolab, Inc. 28,693 3,200 Technology - 15.7% Hexcel Corp. 11,192 489 3D Systems Corp.(Æ) 16,600 257 International Paper Co. 22,590 927 Activision Blizzard, Inc. 25,867 875 Masco Corp. 32,100 1,010 Adobe Systems, Inc.(Æ) 38,712 3,632 Monsanto Co. 117 10 Advanced Micro Devices, Inc.(Æ) 96,220 274 Newmont Mining Corp. 20,800 553 Alibaba Group Holding, Ltd. - ADR(Æ) 12,146 960 Nucor Corp. 11,000 520 Alphabet, Inc. Class A 4,657 3,552 Owens-Illinois, Inc.(Æ) 17,200 275 Alphabet, Inc. Class C 7,322 5,455 PPG Industries, Inc. 20,281 2,261 Anixter International, Inc.(Æ) 8,000 417 Praxair, Inc. 16,719 1,913 Apple, Inc. 92,896 10,126 Rio Tinto PLC - ADR 14,490 410 ARRIS International PLC(Æ) 35,100 804 Westlake Chemical Corp. 5,200 241 Arrow Electronics, Inc.(Æ) 7,600 490 15,397 Avnet, Inc. 13,580 602 Broadcom, Ltd. 13,897 2,147 Producer Durables - 10.9% Brocade Communications Systems, Inc. 33,900 359 3M Co. 1,522 254 Cisco Systems, Inc. 93,307 2,656 Accenture PLC Class A 1,500 173 Cognizant Technology Solutions Corp. Class Automatic Data Processing, Inc. 1,114 100 A(Æ) 662 42 B/E Aerospace, Inc. 43,279 1,995 Computer Sciences Corp. 8,900 306 Boeing Co. (The) 724 92 Electronic Arts, Inc.(Æ) 11,268 745 Colfax Corp.(Æ) 18,427 527 Facebook, Inc. Class A(Æ) 33,927 3,871 CSX Corp. 256 7 Finisar Corp.(Æ) 11,400 208 Cummins, Inc. 335 37 Harris Corp. 11,089 863 Danaher Corp. 1,421 135 Hewlett Packard Enterprise Co. 53,186 943 Deere & Co. 135 10 Intel Corp. 79,687 2,578 Delta Air Lines, Inc. 24,520 1,194 International Business Machines Corp. 15,416 2,335 Emerson Electric Co. 1,238 67 Intuit, Inc. 27,865 2,898 FedEx Corp. 18,449 3,002 Juniper Networks, Inc. 38,500 982 General Dynamics Corp. 8,992 1,181 Lam Research Corp. 10,917 902 General Electric Co. 83,670 2,660 Leidos Holdings, Inc. 17,176 864 Honeywell International, Inc. 56,623 6,344 Marvell Technology Group, Ltd. 75,600 779 Huntington Ingalls Industries, Inc. 1,215 166 Microsoft Corp. 111,646 6,166 Illinois Tool Works, Inc. 721 74 NCR Corp.(Æ) 14,700 440 Kansas City Southern 26,912 2,299 NetApp, Inc. 27,900 761 KBR, Inc. 27,000 418 NetScout Systems, Inc.(Æ) 12,200 280 Kennametal, Inc. 14,000 315 NXP Semiconductors NV(Æ) 24,886 2,018 Lexmark International, Inc. Class A 16,628 556 ON Semiconductor Corp.(Æ) 14,100 135 Lockheed Martin Corp. 648 144 Oracle Corp. 108,696 4,447 Mettler-Toledo International, Inc.(Æ) 12,065 4,159 Palo Alto Networks, Inc.(Æ) 2,818 460 Norfolk Southern Corp. 9,825 818 Polycom, Inc.(Æ) 28,000 312 Northrop Grumman Corp. 8,643 1,711 QUALCOMM, Inc. 12,097 618 Orbital ATK, Inc. 6,900 600 Rovi Corp.(Æ) 8,300 170 Raytheon Co. 33,018 4,049 Sanmina Corp.(Æ) 4,400 103 Rockwell Automation, Inc. 6,753 768 Synopsys, Inc.(Æ) 2,684 130 Sensata Technologies Holding NV(Æ) 46,055 1,789 Texas Instruments, Inc. 2,499 143 Southwest Airlines Co. 44,507 1,993 Verint Systems, Inc.(Æ) 12,800 427 Stanley Black & Decker, Inc. 16,230 1,708 Viavi Solutions, Inc.(Æ) 63,600 436 Teekay Corp. 4,800 42 Western Digital Corp. 22,700 1,072 Textron, Inc. 26,100 952 Xilinx, Inc. 9,888 469 TransDigm Group, Inc.(Æ) 16,000 3,524 Zynga, Inc. Class A(Æ) 138,400 316 Trinity Industries, Inc. 26,200 480 69,825 Triumph Group, Inc. 15,500 488 Union Pacific Corp. 2,100 167 Utilities - 5.3% United Continental Holdings, Inc.(Æ) 21,765 1,303 American Electric Power Co., Inc. 25,454 1,690 United Parcel Service, Inc. Class B 1,696 179 AT&T, Inc. 176,772 6,925 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ Consolidated Edison, Inc. 14,100 1,080 Dominion Resources, Inc. 437 33 Duke Energy Corp. 3,344 270 Entergy Corp. 30,322 2,404 Exelon Corp. 36,784 1,319 FirstEnergy Corp. 24,100 867 NextEra Energy, Inc. 16,446 1,946 PG&E Corp. 21,330 1,274 Southern Co. (The) 31,765 1,643 Sprint Corp.(Æ) 75,400 262 Verizon Communications, Inc. 73,328 3,965 23,678 Total Common Stocks (cost $373,326) 421,575 Short-Term Investments - 4.9% Russell U.S. Cash Management Fund 21,797,397 (8) 21,797 Total Short-Term Investments (cost $21,797) 21,797 Total Investments 99.8% (identified cost $395,123) 443,372 Other Assets and Liabilities, Net - 0.2% 766 Net Assets - 100.0% 444,138 See accompanying notes which are an integral part of this quarterly report. 6 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 1000 Mini Index Futures 122 USD 13,832 06/16 304 S&P 500 E-Mini Index Futures 88 USD 9,027 06/16 248 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 552 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 56,483 $ — $ — $ 56,483 Consumer Staples 29,029 — — 29,029 Energy 30,402 — — 30,402 Financial Services 92,891 — — 92,891 Health Care 55,420 — — 55,420 Materials and Processing 15,397 — — 15,397 Producer Durables 48,450 — — 48,450 Technology 69,825 — — 69,825 Utilities 23,678 — — 23,678 Short-Term Investments(a) — — — 21,797 Total Investments 421,575 — — 443,372 Other Financial Instruments Futures Contracts 552 — — 552 Total Other Financial Instruments * $ 552 $ — $ — $ 552 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. Accordingly, the total fair value amounts presented in the table may not reconcile to the sum of the individual levels but are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2016, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 7 Russell Investment Funds Aggressive Equity Fund Schedule of Investments — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.3% Skechers U.S.A., Inc. Class A(Æ) 21,966 669 Consumer Discretionary - 14.7% Smith & Wesson Holding Corp.(Æ) 21,182 564 Abercrombie & Fitch Co. Class A(Ñ) 24,925 786 SodaStream International, Ltd.(Æ)(Ñ) 28,415 400 American Axle & Manufacturing Holdings, Sonic Corp. 11,164 393 Inc.(Æ) 4,433 68 Sportsman's Warehouse Holdings, Inc.(Æ)(Ñ) 35,417 446 American Eagle Outfitters, Inc.(Ñ) 18,388 307 Stamps.com, Inc.(Æ) 7,634 811 American Woodmark Corp.(Æ) 5,833 435 Steven Madden, Ltd.(Æ) 7,598 281 Asbury Automotive Group, Inc.(Æ) 2,329 139 Superior Uniform Group, Inc. 8,600 153 Big Lots, Inc. 10,187 461 Tandy Leather Factory, Inc.(Æ) 49,955 347 Bloomin' Brands, Inc. 29,749 502 Tenneco, Inc.(Æ) 6,318 325 Blue Nile, Inc.(Æ) 6,708 172 Tile Shop Holdings, Inc.(Æ)(Ñ) 31,632 472 Bridgepoint Education, Inc.(Æ) 24,234 244 TRI Pointe Group, Inc.(Æ) 10,934 129 Bright Horizons Family Solutions, Inc.(Æ) 15,341 994 TubeMogul, Inc.(Æ)(Ñ) 43,314 560 Brinker International, Inc. 7,382 339 Tuesday Morning Corp.(Æ) 12,905 106 Caleres, Inc. 15,730 445 Universal Electronics, Inc.(Æ) 29,531 1,832 Carmike Cinemas, Inc.(Æ) 8,776 264 Vail Resorts, Inc. 4,277 572 Cato Corp. (The) Class A 7,582 292 Vera Bradley, Inc.(Æ) 4,875 99 Century Communities, Inc.(Æ) 19,214 328 Vista Outdoor, Inc.(Æ) 3,731 194 Chico's FAS, Inc. 48,353 642 VOXX International Corp. Class A(Æ) 31,524 141 Children's Place, Inc. (The) 7,925 661 ZAGG, Inc.(Æ) 44,522 401 Chuy's Holdings, Inc.(Æ) 20,416 634 31,036 Cooper Tire & Rubber Co. 7,207 267 Dana Holding Corp. 21,705 306 Consumer Staples - 3.6% Delta Apparel, Inc.(Æ) 10,181 195 Amplify Snack Brands, Inc.(Æ)(Ñ) 17,441 250 Denny's Corp.(Æ) 15,515 161 Andersons, Inc. (The) 41,166 1,294 Destination Maternity Corp. 8,633 59 Boston Beer Co., Inc. Class A(Æ)(Ñ) 1,011 187 Destination XL Group, Inc.(Æ)(Ñ) 80,399 416 Calavo Growers, Inc.(Æ) 1,581 90 Drew Industries, Inc.(Æ) 2,795 180 Coca-Cola Bottling Co.(Æ) 1,059 169 Expedia, Inc. 2,746 296 Core-Mark Holding Co., Inc. 2,777 226 Fox Factory Holding Corp.(Æ) 17,515 277 Freshpet, Inc.(Æ)(Ñ) 12,775 94 Genesco, Inc.(Æ) 14,392 1,041 J&J Snack Foods Corp. 9,790 1,060 G-III Apparel Group, Ltd.(Æ) 7,662 375 John B Sanfilippo & Son, Inc.(Æ) 15,531 1,073 Grand Canyon Education, Inc.(Æ) 11,919 509 Natural Grocers by Vitamin Cottage, Inc.(Æ) 2,914 62 Gray Television, Inc.(Æ) 47,068 552 Natural Health Trends Corp.(Ñ) 9,289 308 Helen of Troy, Ltd.(Æ) 2,404 249 Nature's Sunshine Products, Inc. 2,379 23 IMAX Corp.(Æ) 3,835 119 Omega Protein Corp.(Æ) 23,309 395 Jamba, Inc.(Æ)(Ñ) 4,834 60 Sanderson Farms, Inc.(Ñ) 1,957 176 Kona Grill, Inc.(Æ)(Ñ) 17,478 226 Smart & Final Stores, Inc.(Æ) 7,473 121 LGI Homes, Inc.(Æ)(Ñ) 6,015 146 Snyders-Lance, Inc. 8,165 257 Libbey, Inc. 24,691 459 SpartanNash Co. 5,253 159 Lithia Motors, Inc. Class A 10,997 960 TreeHouse Foods, Inc.(Æ) 11,038 958 Malibu Boats, Inc. Class A(Æ) 19,388 318 USANA Health Sciences, Inc.(Æ)(Ñ) 824 100 MarineMax, Inc.(Æ) 27,133 528 Vector Group, Ltd.(Ñ) 3,989 91 Marriott Vacations Worldwide Corp. 2,655 179 Village Super Market, Inc. Class A(Æ) 3,140 76 MCBC Holdings, Inc.(Æ) 14,720 207 WD-40 Co. 2,020 218 Meredith Corp. 24,953 1,186 Weis Markets, Inc. 3,800 171 Monro Muffler Brake, Inc. 7,976 570 7,558 Motorcar Parts of America, Inc.(Æ) 21,670 823 Nautilus, Inc.(Æ) 42,769 826 Energy - 3.2% Nexstar Broadcasting Group, Inc. Class A(Ñ) 11,911 527 Callon Petroleum Co.(Æ) 98,736 874 Outfront Media, Inc.(ö) 23,281 491 CARBO Ceramics, Inc.(Ñ) 41,976 596 Papa Murphy's Holdings, Inc.(Æ) 19,445 232 Green Plains, Inc. 27,292 436 Performance Sports Group, Ltd.(Æ) 21,907 70 Gulfport Energy Corp.(Æ) 11,954 339 Pool Corp. 3,645 320 Nabors Industries, Ltd. 89,810 826 Popeyes Louisiana Kitchen, Inc.(Æ) 4,291 223 Parsley Energy, Inc. Class A(Æ) 19,964 451 PriceSmart, Inc. 1,258 106 Patterson-UTI Energy, Inc. 68,634 1,208 Reading International, Inc. Class A(Æ) 5,521 66 PBF Energy, Inc. Class A 28,396 943 Red Lion Hotels Corp.(Æ) 55,351 467 Ring Energy, Inc.(Æ) 32,232 163 Red Robin Gourmet Burgers, Inc.(Æ) 4,152 268 Southwestern Energy Co.(Æ)(Ñ) 20,300 164 Salem Media Group, Inc. Class A 29,083 168 Superior Energy Services, Inc. 46,118 618 See accompanying notes which are an integral part of this quarterly report. 8 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Synergy Resources Corp.(Æ) 27,634 215 Gramercy Property Trust(Æ)(ö) 109,865 928 Vivint Solar, Inc.(Æ) 10,281 27 Green Dot Corp. Class A(Æ) 57,975 1,332 6,860 Greenhill & Co., Inc. 11,567 257 Hancock Holding Co. 26,325 604 Financial Services - 24.7% Hanover Insurance Group, Inc. (The) 8,491 766 Agree Realty Corp.(ö) 6,874 264 Heritage Financial Corp. 11,381 200 Allied World Assurance Co. Holdings AG 13,133 459 Highwoods Properties, Inc.(ö) 25,414 1,215 American Capital Mortgage Investment Corp. Home BancShares, Inc. 5,519 226 (ö) 14,795 217 Hudson Pacific Properties, Inc.(ö) 7,933 229 American Equity Investment Life Holding Iberiabank Corp. 17,000 872 Co.(Æ) 22,619 380 Independence Realty Trust, Inc.(ö) 28,392 202 Ameris Bancorp 8,495 251 Invesco Mortgage Capital, Inc.(ö) 4,792 58 Amerisafe, Inc. 36,448 1,915 JER Investment Trust, Inc.(Æ)(Å) 1,771 — Anchor BanCorp Wisconsin, Inc.(Æ) 3,718 168 Kearny Financial Corp.(Æ) 33,492 414 Apollo Commercial Real Estate Finance, LaSalle Hotel Properties(ö) 4,683 119 Inc.(ö) 811 13 LendingTree, Inc.(Æ)(Ñ) 12,797 1,251 Asta Funding, Inc.(Æ) 10,234 91 Manning & Napier, Inc. Class A 19,640 158 Atlas Financial Holdings, Inc.(Æ) 21,588 392 Medical Properties Trust, Inc.(ö) 24,674 320 BancFirst Corp. 838 48 Mercantile Bank Corp. 9,915 222 Bancorp, Inc. (The)(Æ) 74,105 424 Meridian Bancorp, Inc. 45,952 640 BankUnited, Inc. 23,491 809 Monmouth Real Estate Investment Corp.(ö) 17,842 212 Berkshire Hills Bancorp, Inc. 14,884 400 National Bank Holdings Corp. Class A 31,685 646 Boston Private Financial Holdings, Inc. 56,503 647 National General Holdings Corp. 47,419 1,024 Brookline Bancorp, Inc. 27,186 299 New Residential Investment Corp.(ö) 30,459 354 Capstead Mortgage Corp.(ö) 14,096 139 New York REIT, Inc.(ö) 57,838 584 CatchMark Timber Trust, Inc. Class A(ö) 13,172 143 Northfield Bancorp, Inc. 12,878 212 Chemical Financial Corp.(Ñ) 19,483 695 Northrim BanCorp, Inc. 15,426 369 Clifton Bancorp, Inc. 1,276 19 Northwest Bancshares, Inc. 40,093 542 CoBiz Financial, Inc. 26,476 313 OFG Bancorp 179,266 1,253 Cohen & Steers, Inc. 21,100 821 Old National Bancorp 63,360 772 Colony Capital, Inc. Class A(ö) 1,326 22 OM Asset Management PLC 8,555 114 Colony Starwood Homes(ö) 12,228 303 Pacific Premier Bancorp, Inc.(Æ) 15,310 327 Columbia Banking System, Inc. 33,576 1,005 PacWest Bancorp 16,784 624 Community Bank System, Inc. 2,677 102 Parkway Properties, Inc.(ö) 26,514 415 ConnectOne Bancorp, Inc. 7,826 128 Pebblebrook Hotel Trust(ö) 22,250 647 CoreSite Realty Corp. Class A(ö) 4,203 294 Physicians Realty Trust(ö) 24,427 454 Corporate Office Properties Trust(ö) 32,212 845 Potlatch Corp.(ö) 22,827 719 Cousins Properties, Inc.(ö) 9,208 96 Preferred Bank 7,925 240 CYS Investments, Inc.(ö) 34,461 281 ProAssurance Corp. 17,973 909 Easterly Government Properties, Inc.(Æ)(ö) 8,548 158 Prosperity Bancshares, Inc.(Ñ) 24,525 1,138 Education Realty Trust, Inc.(ö) 15,770 656 PS Business Parks, Inc.(ö) 2,860 287 EPR Properties(ö) 1,642 109 QTS Realty Trust, Inc. Class A(ö) 5,984 284 Equity Commonwealth(Æ)(ö) 15,482 437 Radian Group, Inc. 19,747 245 Essent Group, Ltd.(Æ) 1,103 23 Real Industry, Inc.(Æ)(Ñ) 33,517 292 Euronet Worldwide, Inc.(Æ) 10,753 797 Renasant Corp. 22,531 741 Evercore Partners, Inc. Class A 12,649 655 RLJ Lodging Trust(ö) 3,349 77 FBR & Co. 11,446 207 Safeguard Scientifics, Inc.(Æ) 13,290 176 FCB Financial Holdings, Inc. Class A(Æ) 19,457 647 Saul Centers, Inc.(ö) 744 39 First American Financial Corp. 5,163 197 Select Income REIT(ö) 866 20 First Bancorp 8,809 166 South State Corp. 4,165 268 First Commonwealth Financial Corp. 48,284 428 STAG Industrial, Inc.(ö) 23,536 479 First Financial Bancorp 17,626 320 State Bank Financial Corp. 10,908 216 First Merchants Corp. 13,678 322 Sterling Bancorp 29,587 471 First Midwest Bancorp, Inc. 23,331 420 Synovus Financial Corp. 13,996 405 FNB Corp. 122,268 1,591 Tanger Factory Outlet Centers, Inc.(ö) 18,945 689 Franklin Street Properties Corp.(ö) 27,670 294 TCF Financial Corp. 26,326 323 GEO Group, Inc. (The)(ö) 14,445 501 Terreno Realty Corp.(ö) 31,268 733 German American Bancorp, Inc.(Ñ) 4,757 153 TrustCo Bank Corp. 19,580 119 Getty Realty Corp.(ö) 13,696 272 UMB Financial Corp. 14,457 746 Government Properties Income Trust(ö) 989 18 Union Bankshares Corp. 5,680 140 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 9 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Urstadt Biddle Properties, Inc. Class A(ö) 8,025 168 Nevro Corp.(Æ)(Ñ) 2,544 143 Validus Holdings, Ltd. 9,558 451 Nuvectra Corp.(Æ) 1,827 10 Voya Financial, Inc. 13,732 409 Owens & Minor, Inc. 2,514 102 Washington Real Estate Investment Trust(ö) 13,389 391 PDL BioPharma, Inc. 33,349 111 WesBanco, Inc. 12,615 375 Prestige Brands Holdings, Inc.(Æ) 7,706 411 Westamerica Bancorporation(Ñ) 996 49 Sagent Pharmaceuticals, Inc.(Æ) 11,676 142 Western Alliance Bancorp(Æ) 24,562 820 STERIS PLC(Æ) 17,200 1,223 Whitestone REIT Class B(ö) 8,999 113 SurModics, Inc.(Æ) 9,193 169 WisdomTree Investments, Inc.(Ñ) 24,975 285 US Physical Therapy, Inc. 12,258 610 Yadkin Financial Corp. 22,329 529 VCA, Inc.(Æ) 7,981 460 52,262 21,316 Health Care - 10.1% Materials and Processing - 6.6% Acadia Healthcare Co., Inc.(Æ) 16,528 911 A Schulman, Inc. 8,594 234 Acorda Therapeutics, Inc.(Æ) 5,879 155 Aceto Corp. 26,947 635 Adeptus Health, Inc. Class A(Æ)(Ñ) 9,743 541 American Vanguard Corp.(Æ)(Ñ) 13,341 211 Air Methods Corp.(Æ) 12,076 437 Axiall Corp. 35,571 777 Amedisys, Inc.(Æ) 16,407 793 Cabot Corp. 6,055 293 AMN Healthcare Services, Inc.(Æ) 28,230 950 Compass Minerals International, Inc.(Ñ) 11,672 827 Amsurg Corp. Class A(Æ) 4,119 307 FMC Corp. 7,472 302 Analogic Corp. 10,976 867 FutureFuel Corp. 10,711 126 Anika Therapeutics, Inc.(Æ) 1,012 45 Graphic Packaging Holding Co. 30,839 396 BioScrip, Inc.(Æ)(Ñ) 43,816 94 Greif, Inc. Class A 15,094 494 BioSpecifics Technologies Corp.(Æ) 3,792 132 Haynes International, Inc. 11,589 423 BioTelemetry, Inc.(Æ) 21,578 252 Headwaters, Inc.(Æ) 19,696 391 Calithera Biosciences, Inc.(Æ)(Ñ) 14,321 81 Insteel Industries, Inc. 9,794 299 Cambrex Corp.(Æ) 9,529 419 Interface, Inc. Class A 32,663 606 Cantel Medical Corp. 11,095 792 Koppers Holdings, Inc.(Æ) 12,172 274 Charles River Laboratories International, Kronos Worldwide, Inc.(Ñ) 53,777 308 Inc.(Æ) 10,026 761 Landec Corp.(Æ) 15,132 159 Community Health Systems, Inc.(Æ) 41,507 768 LB Foster Co. Class A 40,924 743 Computer Programs & Systems, Inc.(Ñ) 3,588 187 LSB Industries, Inc.(Æ)(Ñ) 36,349 463 Cross Country Healthcare, Inc.(Æ) 46,387 539 NN, Inc.(Ñ) 23,342 319 Dipexium Pharmaceuticals, Inc.(Æ)(Ñ) 8,925 85 Omnova Solutions, Inc.(Æ) 57,464 319 Eagle Pharmaceuticals, Inc.(Æ)(Ñ) 3,929 159 Patrick Industries, Inc.(Æ) 17,193 780 Emergent BioSolutions, Inc.(Æ) 2,372 86 PGT, Inc.(Æ) 36,355 358 Enanta Pharmaceuticals, Inc.(Æ)(Ñ) 4,663 137 PolyOne Corp. 17,531 530 Ensign Group, Inc. (The) 26,719 605 Summit Materials, Inc. Class A(Æ) 43,532 847 Everyday Health, Inc.(Æ) 12,047 67 United States Steel Corp.(Ñ) 25,377 407 Exactech, Inc.(Æ) 16,251 329 Universal Stainless & Alloy Products, Inc.(Æ) 18,959 193 Genomic Health, Inc.(Æ) 5,449 135 US Concrete, Inc.(Æ) 25,241 1,504 Globus Medical, Inc. Class A(Æ) 2,457 58 US Silica Holdings, Inc.(Ñ) 31,251 710 Greatbatch, Inc.(Æ) 5,483 195 13,928 Heska Corp.(Æ) 15,457 441 ICON PLC(Æ) 3,050 229 Producer Durables - 15.8% ICU Medical, Inc.(Æ) 2,711 282 ABM Industries, Inc. 15,058 487 INC Research Holdings, Inc. Class A(Æ) 19,835 817 ACCO Brands Corp.(Æ) 161,472 1,450 Inovio Pharmaceuticals, Inc.(Æ)(Ñ) 26,225 228 Actuant Corp. Class A(Æ) 12,060 298 Insmed, Inc.(Æ)(Ñ) 11,369 144 Air Transport Services Group, Inc.(Æ) 52,911 814 Integra LifeSciences Holdings Corp.(Æ) 16,853 1,136 Allegiant Travel Co. Class A 2,017 359 iRadimed Corp.(Æ)(Ñ) 22,277 427 Argan, Inc.(Æ) 8,415 296 Kindred Healthcare, Inc. 53,186 657 Astec Industries, Inc. 10,940 511 Lannett Co., Inc.(Æ)(Ñ) 9,348 168 Atlas Air Worldwide Holdings, Inc.(Æ) 22,444 949 LeMaitre Vascular, Inc. 18,902 293 AZZ, Inc. 14,926 845 LifePoint Health, Inc.(Æ) 6,744 467 Clarcor, Inc. 10,867 628 Ligand Pharmaceuticals, Inc. Class B(Æ)(Ñ) 12,194 1,307 Columbus McKinnon Corp. 32,815 517 Myriad Genetics, Inc.(Æ)(Ñ) 2,311 87 Compass Diversified Holdings 57,926 907 National HealthCare Corp. 2,550 159 Convergys Corp. 23,094 641 NeoGenomics, Inc.(Æ) 24,196 163 CoStar Group, Inc.(Æ) 4,361 821 Neurocrine Biosciences, Inc.(Æ) 1,078 43 Crane Co. 24,275 1,307 See accompanying notes which are an integral part of this quarterly report. 10 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ CUI Global, Inc.(Æ)(Ñ) 29,761 240 comScore, Inc.(Æ) 4,878 147 Curtiss-Wright Corp. 7,182 543 Cray, Inc.(Æ) 1,020 43 Deluxe Corp. 11,186 699 Cree, Inc.(Æ)(Ñ) 9,632 280 DHI Group, Inc.(Æ) 27,359 221 CSG Systems International, Inc. 6,971 315 Ducommun, Inc.(Æ) 10,194 155 Cypress Semiconductor Corp.(Æ)(Ñ) 92,505 801 DXP Enterprises, Inc.(Æ) 11,215 197 CYREN, Ltd.(Æ) 77,523 131 Dycom Industries, Inc.(Æ) 24,530 1,586 Datalink Corp.(Æ) 12,581 115 Echo Global Logistics, Inc.(Æ) 14,034 381 Diebold, Inc. 50,671 1,465 Ennis, Inc. 21,314 417 Dolby Laboratories, Inc. Class A 4,424 192 Forrester Research, Inc. 3,728 125 DSP Group, Inc.(Æ) 5,548 51 Franklin Electric Co., Inc. 9,615 309 ePlus, Inc.(Æ) 3,265 263 GP Strategies Corp.(Æ) 11,678 320 Fabrinet(Æ) 25,137 813 Granite Construction, Inc. 34,624 1,656 Gigamon, Inc.(Æ) 15,690 487 Greenbrier Cos., Inc.(Ñ) 12,736 352 Glu Mobile, Inc.(Æ)(Ñ) 55,068 155 HEICO Corp. 3,100 186 GSI Group, Inc.(Æ) 33,210 470 Hudson Technologies, Inc.(Æ) 83,869 275 GTT Communications, Inc.(Æ) 27,376 453 KBR, Inc. 71,226 1,103 Imperva, Inc.(Æ) 3,917 198 Keysight Technologies, Inc.(Æ) 9,812 272 Infinera Corp.(Æ) 16,750 269 Knight Transportation, Inc. 3,007 79 Insight Enterprises, Inc.(Æ) 7,942 227 Knoll, Inc. 20,951 454 Inteliquent, Inc. 9,458 152 Littelfuse, Inc. 4,069 501 Interactive Intelligence Group, Inc.(Æ) 14,904 543 Lydall, Inc.(Æ) 9,762 317 KEYW Holding Corp. (The)(Æ)(Ñ) 17,097 114 Marten Transport, Ltd. 10,637 199 LogMeIn, Inc.(Æ) 10,447 527 McGrath RentCorp 18,609 467 Lumentum Holdings, Inc.(Æ) 17,379 469 MSA Safety, Inc. 17,913 866 MA-COM Technology Solutions Holdings, NV5 Global, Inc.(Æ)(Ñ) 3,491 94 Inc.(Æ) 9,854 432 Old Dominion Freight Line, Inc.(Æ) 4,440 309 Methode Electronics, Inc. 10,804 316 Oshkosh Corp. 16,714 683 Microsemi Corp.(Æ) 24,190 927 OSI Systems, Inc.(Æ) 17,994 1,178 Monolithic Power Systems, Inc. 2,504 159 PFSweb, Inc.(Æ) 33,091 434 NeoPhotonics Corp.(Æ) 37,888 532 Primoris Services Corp. 25,051 609 NETGEAR, Inc.(Æ) 4,225 171 Radiant Logistics, Inc.(Æ) 74,934 268 Open Text Corp. 14,467 749 Regal Beloit Corp. 15,025 948 Orbotech, Ltd.(Æ) 24,034 572 Ryder System, Inc. 1,853 120 Paycom Software, Inc.(Æ) 4,790 171 Standex International Corp. 4,791 373 PC Connection, Inc.(Æ) 4,747 123 Sun Hydraulics Corp. 6,227 207 Perficient, Inc.(Æ) 35,970 781 Sykes Enterprises, Inc.(Æ) 8,785 265 Plantronics, Inc. 4,855 190 Tetra Tech, Inc. 11,416 340 Proofpoint, Inc.(Æ)(Ñ) 3,553 191 Tidewater, Inc.(Ñ) 82,922 566 Q2 Holdings, Inc.(Æ) 15,808 380 Titan Machinery, Inc.(Æ) 26,971 312 QLogic Corp.(Æ) 3,919 53 TransDigm Group, Inc.(Æ) 2,306 508 Rubicon Project, Inc. (The)(Æ) 20,480 374 Triumph Group, Inc. 34,768 1,094 Sapiens International Corp. NV 40,830 489 Vishay Precision Group, Inc.(Æ) 14,904 209 Science Applications International Corp. 4,652 248 Wesco Aircraft Holdings, Inc.(Æ) 88,167 1,269 Silicon Graphics International Corp.(Æ) 120,206 856 WNS Holdings, Ltd. - ADR(Æ) 31,703 971 Sonus Networks, Inc.(Æ) 17,337 131 33,507 Sparton Corp.(Æ) 23,201 417 Streamline Health Solutions, Inc.(Æ) 44,115 62 Technology - 13.2% Synaptics, Inc.(Æ) 4,752 379 Acacia Research Corp. 155,508 589 Synchronoss Technologies, Inc.(Æ) 8,506 275 ADTRAN, Inc. 109,254 2,208 Syntel, Inc.(Æ) 6,103 305 Ambarella, Inc.(Æ)(Ñ) 4,591 205 Tangoe, Inc.(Æ) 17,784 140 Autobytel, Inc.(Æ) 25,077 435 TESSCO Technologies, Inc. 19,050 317 Benefitfocus, Inc.(Æ)(Ñ) 7,612 254 Tyler Technologies, Inc.(Æ) 11,036 1,419 Black Box Corp. 34,469 464 Ultimate Software Group, Inc.(Æ) 5,094 986 CACI International, Inc. Class A(Æ) 2,880 307 USA Technologies, Inc.(Æ)(Ñ) 70,661 308 Callidus Software, Inc.(Æ) 29,798 497 Vocera Communications, Inc.(Æ) 29,508 376 Cavium, Inc.(Æ) 1,979 121 Xplore Technologies Corp.(Æ) 41,484 145 CEVA, Inc.(Æ) 12,205 275 27,885 Cohu, Inc. 29,489 350 CommVault Systems, Inc.(Æ) 12,183 526 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 11 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ Utilities - 3.4% 8x8, Inc.(Æ) 13,654 137 American States Water Co. 2,780 109 Artesian Resources Corp. Class A 4,198 117 Black Hills Corp.(Ñ) 8,890 536 Boingo Wireless, Inc.(Æ) 32,428 250 California Water Service Group 20,913 560 Chesapeake Utilities Corp. 6,256 394 Cleco Corp. 5,259 290 Cogent Communications Holdings, Inc. 11,999 468 Connecticut Water Service, Inc. 4,223 190 Consolidated Water Co., Ltd. 5,377 65 Globalstar, Inc.(Æ)(Ñ) 208,388 306 Idacorp, Inc. 1,614 120 inContact, Inc.(Æ) 43,807 389 j2 Global, Inc. 5,393 332 Laclede Group, Inc. (The) 4,399 298 Middlesex Water Co. 4,511 139 NorthWestern Corp. 8,090 501 ONE Gas, Inc. 4,630 283 Ormat Technologies, Inc. 1,412 58 Piedmont Natural Gas Co., Inc. 3,942 236 Shenandoah Telecommunications Co.(Æ) 2,197 59 SJW Corp. 6,517 237 South Jersey Industries, Inc. 2,440 69 Spok Holdings, Inc. 6,808 119 Towerstream Corp.(Æ) 86,883 10 Unitil Corp. 21,153 900 WGL Holdings, Inc. 1,106 80 7,252 Total Common Stocks (cost $191,275) 201,604 Short-Term Investments - 4.4% Russell U.S. Cash Management Fund 9,407,057 (8) 9,407 Total Short-Term Investments (cost $9,407) 9,407 Other Securities - 8.6% Russell U.S. Cash Collateral Fund(×) 18,149,325 (8) 18,149 Total Other Securities (cost $18,149) 18,149 Total Investments 108.3% (identified cost $218,831) 229,160 Other Assets and Liabilities, Net - (8.3%) (17,601 ) Net Assets - 100.0% 211,559 See accompanying notes which are an integral part of this quarterly report. 12 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 82.03 145 — — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 89 USD 9,875 06/16 238 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 238 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 31,036 $ — $ — $ 31,036 Consumer Staples 7,558 — — 7,558 Energy 6,860 — — 6,860 Financial Services 52,262 — — 52,262 Health Care 21,316 — — 21,316 Materials and Processing 13,928 — — 13,928 Producer Durables 33,507 — — 33,507 Technology 27,885 — — 27,885 Utilities 7,252 — — 7,252 Short-Term Investments(a) — — — 9,407 Other Securities(a) — — — 18,149 Total Investments 201,604 — — 229,160 Other Financial Instruments Futures Contracts 238 — — 238 Total Other Financial Instruments * $ 238 $ — $ — $ 238 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. Accordingly, the total fair value amounts presented in the table may not reconcile to the sum of the individual levels but are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2016, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 13 Russell Investment Funds Non-U.S. Fund Schedule of Investments — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 93.0% First Capital Realty, Inc. Class A 10,384 165 Australia - 1.3% Great-West Lifeco, Inc. 1,305 36 AGL Energy, Ltd. 11,762 166 Hydro One, Ltd.(Æ)(Þ) 20,423 382 Asciano, Ltd.(Æ) 54,404 374 Jean Coutu Group PJC, Inc. (The) Class Australia & New Zealand Banking A 5,311 90 Group, Ltd. - ADR 8,107 145 Loblaw Cos., Ltd. 9,602 538 Commonwealth Bank of Australia - ADR 5,014 288 Power Corp. of Canada 8,500 196 CSL, Ltd.(Æ) 1,026 80 Rogers Communications, Inc. Class B 1,100 44 Macquarie Group, Ltd. 17,256 869 Royal Bank of Canada - GDR 4,300 248 Mirvac Group(ö) 62,352 92 SNC-Lavalin Group, Inc. 13,922 509 National Australia Bank, Ltd. - ADR 7,486 150 Sun Life Financial, Inc. 1,400 45 Orica, Ltd. 26,588 312 Suncor Energy, Inc. 53,467 1,489 Qantas Airways, Ltd.(Æ) 164,364 511 Toronto Dominion Bank 6,100 263 Rio Tinto, Ltd. - ADR 14,872 487 WestJet Airlines, Ltd.(Æ) 4,230 67 Suncorp Group, Ltd. 3,695 34 10,457 Tabcorp Holdings, Ltd. 75,367 247 Telstra Corp., Ltd. 12,601 51 Chile - 0.3% Transurban Group - ADR(Æ) 15,623 136 Antofagasta PLC 162,500 1,087 Wesfarmers, Ltd. 3,342 106 Westfield Corp.(ö) 20,249 155 China - 0.9% Westpac Banking Corp. 9,150 213 Alibaba Group Holding, Ltd. - ADR(Æ) 5,982 473 4,416 Baidu, Inc. - ADR(Æ) 3,537 675 Lenovo Group, Ltd. 244,000 191 Austria - 0.6% NetEase, Inc. - ADR 5,688 817 Erste Group Bank AG(Æ) 72,993 2,051 Tencent Holdings, Ltd. 41,300 843 EVN AG(Æ) 8,088 93 2,999 Verbund AG Class A 6,376 81 2,225 Denmark - 1.6% Carlsberg A/S Class B(Æ) 5,454 518 Belgium - 1.0% Danske Bank A/S(Æ) 129,462 3,645 Anheuser-Busch InBev SA 12,156 1,516 Novo Nordisk A/S Class B(Æ) 28,318 1,528 Elia System Operator SA 3,713 185 TDC A/S 13,496 66 Groupe Bruxelles Lambert SA 6,313 521 5,757 KBC Groep NV 22,511 1,159 Sofina SA 571 68 Finland - 0.7% 3,449 Fortum OYJ(Ñ) 32,681 493 Kone OYJ Class B(Æ) 16,334 784 Brazil - 0.5% Sampo OYJ Class A 23,413 1,108 Ambev SA - ADR 79,612 412 2,385 Embraer SA - ADR 56,000 1,477 1,889 France - 11.1% Air Liquide SA Class A 12,005 1,347 Canada - 3.0% Airbus Group SE 33,100 2,196 Agrium, Inc. 858 76 AXA SA 4,758 112 Alimentation Couche-Tard, Inc. Class B 25,094 1,117 Bouygues SA - ADR 56,560 2,301 Bank of Montreal 2,061 125 Bureau Veritas SA 16,884 375 BCE, Inc. 2,969 135 Capital Gemini SA 16,864 1,583 Brookfield Asset Management, Inc. Casino Guichard Perrachon SA 10,600 606 Class A 40,375 1,405 Cie de Saint-Gobain 41,100 1,806 CAE, Inc. 7,657 89 Credit Agricole SA 84,828 915 Canadian Imperial Bank of Commerce 1,200 90 Danone SA 21,824 1,549 Canadian National Railway Co. 21,533 1,345 Dassault Systemes SA 6,063 480 Canadian Real Estate Investment Engie SA 59,080 914 Trust(ö) 4,125 143 Faurecia 32,043 1,209 Choice Properties Real Estate Gecina SA(ö) 551 76 Investment Trust(ö) 52,429 499 Hermes International 398 140 Cominar Real Estate Investment Trust(ö) 16,114 213 JCDecaux SA 20,393 890 Element Financial Corp.(Æ) 37,611 405 Legrand SA - ADR 13,551 759 Emera, Inc. 9,654 353 L'Oreal SA 4,366 781 Empire Co., Ltd. Class A 17,722 307 LVMH Moet Hennessy Louis Vuitton Fairfax Financial Holdings, Ltd.(Æ) 148 83 SE - ADR 8,763 1,498 See accompanying notes which are an integral part of this quarterly report. 14 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Natixis SA 66,883 328 India - 1.0% Numericable-SFR SA(Æ) 5,469 229 HDFC Bank, Ltd. - ADR 25,776 1,588 Pernod Ricard SA 15,740 1,753 Housing Development Finance Corp., Publicis Groupe SA - ADR 23,112 1,620 Ltd. 46,044 768 Renault SA 5,922 588 Tata Consultancy Services, Ltd. 11,438 435 Safran SA 12,045 842 Tata Motors, Ltd. - ADR(Æ) 25,257 734 Sanofi - ADR 44,807 3,605 3,525 Schneider Electric SE 53,012 3,349 Technip SA 18,600 1,029 Indonesia - 0.1% Thales SA 1,978 173 Telekomunikasi Indonesia Persero Tbk Total SA 65,968 3,001 PT 1,653,100 414 Unibail-Rodamco SE(ö) 282 77 Valeo SA 7,583 1,179 Ireland - 2.1% Vallourec SA(Ñ) 67,732 439 CRH PLC(Æ) 95,488 2,682 Vinci SA 16,077 1,193 Experian PLC 49,876 888 Vivendi SA - ADR 3,413 72 Kerry Group PLC Class A 437 41 39,014 Ryanair Holdings PLC - ADR(Æ) 15,633 1,342 Willis Towers Watson PLC 10,872 1,290 Germany - 5.5% XL Group PLC Class A 26,200 964 Adidas AG 424 50 7,207 Allianz SE 4,566 742 BASF SE 2,695 203 Israel - 1.4% Bayer AG 18,062 2,123 Bank Hapoalim BM 9,829 51 Bayerische Motoren Werke AG 12,346 1,134 Bank Leumi Le-Israel BM(Æ) 68,074 244 Check Point Software Technologies, Ltd. Beiersdorf AG 13,256 1,196 (Æ)(Ñ) 6,759 591 Continental AG 8,404 1,913 Mizrahi Tefahot Bank, Ltd. 3,591 42 Daimler AG 15,689 1,203 Teva Pharmaceutical Industries, Ltd. Deutsche Boerse AG 33,146 2,828 - ADR 69,025 3,694 Deutsche Post AG 2,795 78 Teva Pharmaceutical Industries, Ltd. 4,277 230 Fresenius Medical Care AG & Co. 624 55 4,852 Fresenius SE & Co. KGaA 1,103 81 Hannover Rueck SE 3,478 405 Italy - 2.3% Linde AG 8,295 1,208 Enel SpA 392,875 1,738 MAN SE 3,812 413 ENI SpA - ADR 252,258 3,813 Merck KGaA 6,474 540 Intesa Sanpaolo SpA 309,926 852 MTU Aero Engines AG 3,102 297 Parmalat SpA 91,712 254 ProSiebenSat.1 Media SE 8,023 412 Snam Rete Gas SpA 93,983 588 Rational AG 796 424 Telecom Italia SpA (Æ) 827,875 893 Rhoen Klinikum AG 15,654 486 8,138 SAP SE - ADR 16,701 1,351 Siemens AG(Æ) 20,274 2,149 Japan - 14.2% 19,291 Asahi Group Holdings, Ltd. 1,100 34 Benesse Holdings, Inc.(Æ) 1,300 37 Hong Kong - 2.2% Bridgestone Corp. 16,200 604 AIA Group, Ltd. 433,000 2,454 Canon, Inc. 72,300 2,154 China Mobile, Ltd. 92,000 1,026 Daihatsu Motor Co., Ltd.(Æ) 92,600 1,301 China Overseas Land & Investment, Ltd. 298,000 944 Dai-ichi Life Insurance Co., Ltd. (The) Global Brands Group Holding, Ltd.(Æ) 1,954,000 237 (Æ) 71,350 863 Guangdong Investment, Ltd. 583,100 738 Daiichi Sankyo Co., Ltd.(Æ) 1,700 38 Guoco Group, Ltd. 5,000 54 Daikin Industries, Ltd.(Æ) 19,900 1,486 Li & Fung, Ltd. 646,000 382 Denso Corp.(Æ) 32,400 1,298 Link REIT(ö) 92,000 546 East Japan Railway Co.(Æ) 800 69 New World Development Co., Ltd.(Æ) 68,000 65 FANUC Corp.(Æ) 4,000 621 Power Assets Holdings, Ltd. 21,000 215 Fuji Electric Co., Ltd.(Æ) 482,000 1,665 Wharf Holdings, Ltd. (The) 72,882 398 Fuji Heavy Industries, Ltd.(Æ) 29,000 1,021 Wheelock & Co., Ltd. 113,000 505 Fujitsu, Ltd.(Æ) 462,000 1,705 7,564 Hachijuni Bank, Ltd. (The)(Æ) 52,000 224 Hitachi, Ltd.(Æ) 292,000 1,365 Hungary - 0.1% Honda Motor Co., Ltd. 95,300 2,612 OTP Bank PLC 16,400 411 Hoya Corp.(Æ) 74,600 2,836 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 15 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ IHI Corp.(Æ) 632,000 1,330 Netherlands - 5.0% Iida Group Holdings Co., Ltd.(Æ) 60,300 1,172 Aegon NV 138,500 758 Inpex Corp.(Æ) 34,800 264 Akzo Nobel NV 16,139 1,097 ITOCHU Corp.(Æ) 134,100 1,650 Delta Lloyd NV(Ñ) 73,200 340 Japan Display, Inc.(Æ) 12,200 24 Heineken NV 5,645 512 Japan Petroleum Exploration Co., Ltd. ING Groep NV 428,139 5,156 (Æ) 6,100 136 Koninklijke Ahold NV 2,378 53 Japan Tobacco, Inc. 25,200 1,048 Koninklijke KPN NV 457,852 1,912 JX Holdings, Inc.(Æ) 11,400 44 Koninklijke Philips NV 65,700 1,865 Kansai Electric Power Co., Inc. (The)(Æ) 37,700 333 NXP Semiconductors NV(Æ) 14,064 1,140 Kao Corp. 17,500 933 Randstad Holding NV 21,506 1,187 KDDI Corp.(Æ) 31,700 845 Royal Dutch Shell PLC Class A 134,928 3,268 Keyence Corp. 1,700 927 Royal Dutch Shell PLC Class B 3,363 82 Kubota Corp.(Æ) 27,000 367 17,370 Kyocera Corp.(Æ) 17,800 783 Mabuchi Motor Co., Ltd. 5,200 241 Norway - 0.4% Makita Corp.(Æ) 12,900 800 Orkla ASA 172,600 1,562 Mitsubishi UFJ Financial Group, Inc.(Æ) 261,500 1,211 Mitsui OSK Lines, Ltd.(Æ) 152,000 308 Russia - 0.4% MS&AD Insurance Group Holdings, Gazprom PAO - ADR 287,865 1,239 Inc.(Æ) 15,100 420 Murata Manufacturing Co., Ltd.(Æ) 6,000 721 Nippon Prologis REIT, Inc.(ö) 306 684 Singapore - 1.8% Nippon Telegraph & Telephone Corp.(Æ) 2,300 99 DBS Group Holdings, Ltd. 110,000 1,255 Nippon Yusen KK(Æ) 160,000 308 Jardine Cycle & Carriage, Ltd. 68,800 2,042 Nitori Holdings Co., Ltd. 8,700 796 Oversea-Chinese Banking Corp., Ltd. 8,800 58 NTT DOCOMO, Inc.(Æ) 16,300 369 Singapore Telecommunications, Ltd. 107,900 306 Ono Pharmaceutical Co., Ltd.(Æ) 1,500 63 United Overseas Bank, Ltd. 139,100 1,946 ORIX Corp.(Æ) 105,700 1,502 Wilmar International, Ltd. 331,800 827 Otsuka Holdings Co., Ltd. 1,200 44 6,434 Ricoh Co., Ltd.(Æ) 6,000 61 South Africa - 0.3% Secom Co., Ltd.(Æ) 700 52 Bidvest Group, Ltd. (The)(Æ) 27,108 685 Sekisui House, Ltd. 17,200 289 Discovery Holdings, Ltd.(Æ) 34,763 286 Seven & i Holdings Co., Ltd. 2,400 102 971 Shimano, Inc. 6,300 985 Shin-Etsu Chemical Co., Ltd.(Æ) 7,000 362 South Korea - 2.0% Shionogi & Co., Ltd.(Æ) 1,100 52 Hana Financial Group, Inc. 39,715 861 SMC Corp.(Æ) 1,800 418 Hankook Tire Co., Ltd.(Æ) 22,600 1,075 Sompo Japan Nipponkoa Holdings, Inc. POSCO 7,025 1,338 (Æ) 14,700 416 Samsung Electronics Co., Ltd. 2,335 2,678 Sony Corp.(Æ) 17,600 452 Shinhan Financial Group Co., Ltd.(Æ) 29,171 1,029 Sumitomo Corp.(Æ) 139,500 1,386 6,981 Sumitomo Mitsui Financial Group, Inc. (Æ) 39,300 1,191 Spain - 1.9% Sumitomo Osaka Cement Co., Ltd.(Æ) 248,000 974 Aena SA(Æ)(Þ) 4,024 518 Takeda Pharmaceutical Co., Ltd.(Æ) 2,100 96 Amadeus IT Holding SA Class A 48,234 2,061 Terumo Corp.(Æ) 35,900 1,286 Banco de Sabadell SA - ADR 863,900 1,543 Tokyo Electric Power Co. Holdings, Inc. Banco Santander SA - ADR 308,678 1,349 (Æ) 81,100 445 Ebro Foods SA 3,848 84 Toppan Printing Co., Ltd.(Æ) 13,000 109 Enagas SA 1,089 33 Toyota Motor Corp.(Æ) 26,400 1,392 Iberdrola SA 66,959 446 Trend Micro, Inc.(Æ) 27,600 1,008 Indra Sistemas SA(Æ)(Ñ) 40,975 476 West Japan Railway Co.(Æ) 8,500 524 Industria de Diseno Textil SA 2,490 84 Yamaguchi Financial Group, Inc.(Æ) 43,000 391 Red Electrica Corp. SA 2,499 216 Yamaha Corp.(Æ) 14,200 428 6,810 49,774 Sweden - 0.8% Mexico - 0.2% Atlas Copco AB Class A 27,948 703 Wal-Mart de Mexico SAB de CV(Æ) 320,600 761 Fastighets AB Balder Class B(Æ) 10,597 269 Hennes & Mauritz AB Class B 23,084 765 See accompanying notes which are an integral part of this quarterly report. 16 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Hexagon AB Class B 20,621 801 Aviva PLC 156,536 1,019 L E Lundbergforetagen AB Class B 1,484 81 Barclays PLC 710,452 1,519 Nordea Bank AB(Æ) 6,552 63 Barratt Developments PLC 54,905 440 Svenska Cellulosa AB SCA Class B 1,856 58 Berkeley Group Holdings PLC 5,196 239 Svenska Handelsbanken AB Class A(Æ) 4,164 53 BP PLC 553,247 2,771 TeliaSonera AB 7,427 39 BP PLC - ADR(Ñ) 27,000 815 2,832 British American Tobacco PLC 2,963 174 Capital & Counties Properties PLC 80,236 378 Switzerland - 8.8% CNH Industrial NV 189,200 1,286 ABB, Ltd.(Æ) 103,850 2,023 CNH Industrial NV (Ñ) 47,200 319 ABB, Ltd. - ADR(Æ) 27,600 536 Compass Group PLC 193,745 3,405 Actelion, Ltd.(Æ) 9,176 1,368 CYBG PLC(Æ) 57,344 172 Allreal Holding AG(Æ) 1,833 265 Dairy Crest Group PLC 177,909 1,580 Alpiq Holding AG(Æ) 2,233 152 Delphi Automotive PLC 4,208 316 Basellandschaftliche Kantonalbank(Æ) 103 98 Diageo PLC 61,125 1,650 Basler Kantonalbank 2,159 165 DS Smith PLC Class F 557,970 3,255 Berner Kantonalbank AG 631 127 Fiat Chrysler Automobiles NV 249,000 1,997 Chubb, Ltd.(Æ) 7,925 944 GlaxoSmithKline PLC - ADR(Æ) 151,066 3,061 Credit Suisse Group AG(Æ) 170,209 2,406 HSBC Holdings PLC 398,445 2,470 GAM Holding AG(Æ) 25,726 371 IG Group Holdings PLC 59,594 684 Givaudan SA(Æ) 28 55 Imperial Tobacco Group PLC 104,451 5,782 Graubuendner Kantonalbank(Æ) 45 83 Intermediate Capital Group PLC 48,034 426 Helvetia Holding AG 800 457 Kingfisher PLC 451,405 2,436 Julius Baer Group, Ltd.(Æ) 15,452 660 Land Securities Group PLC(ö) 30,707 484 Kuehne & Nagel International AG 2,376 338 Legal & General Group PLC 16,453 55 Luzerner Kantonalbank AG 574 237 Micro Focus International PLC(Æ) 15,162 341 Nestle SA 57,894 4,322 National Grid PLC 114,091 1,617 Novartis AG(Æ) 53,378 3,856 Next PLC 454 35 OC Oerlikon Corp. AG(Æ) 89,600 924 Prudential PLC 73,417 1,362 Partners Group Holding AG 2,875 1,152 Reckitt Benckiser Group PLC 27,989 2,702 Roche Holding AG(Æ) 14,980 3,675 RELX NV 2,766 48 SGS SA(Æ) 97 205 RELX PLC 73,589 1,363 Sonova Holding AG 2,481 316 Rexam PLC 30,427 277 St. Galler Kantonalbank AG 335 142 Rio Tinto PLC 15,730 444 STMicroelectronics NV(Ñ) 151,025 836 Rolls-Royce Holdings PLC(Æ) 194,145 1,890 Swiss Life Holding AG(Æ) 3,700 983 Royal Bank of Scotland Group PLC(Æ) 359,495 1,143 Swisscom AG 73 40 Royal Mail PLC 48,653 334 UBS Group AG 178,485 2,859 RSA Insurance Group PLC(Æ) 195,656 1,330 Wolseley PLC - ADR 21,073 1,187 Segro PLC(ö) 22,434 132 Zurich Insurance Group AG(Æ) 1,043 241 Shaftesbury PLC(ö) 6,567 86 31,023 Sky PLC 88,269 1,294 Smith & Nephew PLC 2,719 45 Taiwan - 1.7% Smiths Group PLC(Æ) 40,262 619 Compal Electronics, Inc. 1,318,000 827 St. James's Place PLC 51,872 680 Hon Hai Precision Industry Co., Ltd.(Æ) 260,273 682 Travis Perkins PLC 55,375 1,448 Taiwan Semiconductor Manufacturing Unilever NV 23,638 1,056 Co., Ltd. 312,000 1,561 Unilever PLC 3,891 176 Taiwan Semiconductor Manufacturing Vodafone Group PLC 832,787 2,654 Co., Ltd. - ADR 67,961 1,780 WPP PLC 223,893 5,217 Teco Electric and Machinery Co., Ltd. 1,340,400 1,092 63,688 5,942 United States - 1.2% Thailand - 0.5% News Corp. Class A(Æ) 109,196 1,395 Bangkok Bank PCL 60,900 315 News Corp. Class B(Æ) 32,285 428 Charoen Pokphand Foods PCL 2,122,500 1,472 Philip Morris International, Inc. 10,826 1,062 1,787 Yum! Brands, Inc. 16,549 1,354 United Kingdom - 18.1% 4,239 Amec Foster Wheeler PLC - GDR 36,900 236 Total Common Stocks ARM Holdings PLC 25,628 374 Associated British Foods PLC 1,093 52 (cost $304,846) 326,493 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 17 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Preferred Stocks - 0.7% Germany - 0.6% Bayerische Motoren Werke AG 2,618 209 Henkel AG & Co. KGaA 517 57 Man SE 529 57 Porsche Automobil Holding SE 7,868 405 Volkswagen AG 10,792 1,372 2,100 Japan - 0.0% Shinkin Central Bank Class A(Æ) 79 157 Sweden - 0.1% Fastighets AB Balder(Æ) 6,492 262 Total Preferred Stocks (cost $2,619) 2,519 Warrants & Rights - 0.1% Luxembourg - 0.0% ArcelorMittal(Æ)(Ñ) 2016 Rights 69,000 98 Netherlands - 0.1% Delta Lloyd NV(Æ)(Ñ) 2016 Rights 73,200 102 Total Warrants & Rights (cost $354) 200 Short-Term Investments – 4.0% United States – 4.0% Russell U.S. Cash Management Fund 13,985,264 (8) 13,985 Total Short-Term Investments (cost $13,985) 13,985 Other Securities - 1.1% Russell U.S. Cash Collateral Fund(×) 3,722,872 (8) 3,723 Total Other Securities (cost $3,723) 3,723 Total Investments 98.9% (identified cost $325,527) 346,920 Other Assets and Liabilities, Net - 1.1% 4,035 Net Assets - 100.0% 350,955 See accompanying notes which are an integral part of this quarterly report. 18 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC40 Index Futures 52 EUR 2,279 04/16 (50 ) DAX Index Futures 8 EUR 2,000 06/16 8 Euro STOXX 50 Index Futures 145 EUR 4,250 06/16 (112 ) FTSE 100 Index Futures 40 GBP 2,445 06/16 15 Hang Seng Index Futures 5 HKD 5,202 04/16 15 S&P/TSX 60 Index Futures 95 CAD 14,953 06/16 (17 ) SPI 200 Index Futures 113 AUD 14,312 06/16 (63 ) TOPIX Index Futures 166 JPY 2,236,851 06/16 175 Short Positions FTSE 100 Index Futures 120 GBP 7,336 06/16 (48 ) Hang Seng Index Futures 13 HKD 13,525 04/16 (38 ) MSCI Emerging Markets Mini Index Futures 276 USD 11,508 06/16 (525 ) S&P 500 E-Mini Index Futures 111 USD 11,386 06/16 (391 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (1,031 ) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 230 AUD 300 06/15/16 — Bank of America USD 457 AUD 617 06/15/16 14 Bank of America USD 2,463 AUD 3,325 06/15/16 77 Bank of America USD 608 CAD 815 06/15/16 19 Bank of America USD 2,473 CAD 3,313 06/15/16 78 Bank of America USD 150 CHF 144 04/01/16 — Bank of America USD 55 CHF 53 04/04/16 — Bank of America USD 112 EUR 100 06/15/16 2 Bank of America USD 3,689 EUR 3,335 06/15/16 114 Bank of America USD 19 GBP 13 04/04/16 — Bank of America USD 1,252 GBP 883 06/15/16 16 Bank of America USD 2 JPY 280 06/15/16 — Bank of America USD 399 JPY 45,000 06/15/16 2 Bank of America USD 1,766 JPY 198,562 06/15/16 2 Bank of America USD 72 MXN 1,247 04/05/16 — Bank of America USD 198 MXN 3,425 04/05/16 — Bank of America AUD 100 USD 75 06/15/16 (1 ) Bank of America AUD 250 USD 185 06/15/16 (6 ) Bank of America CAD 100 USD 76 06/15/16 (1 ) Bank of America CAD 150 USD 112 06/15/16 (3 ) Bank of America EUR 180 USD 205 06/15/16 — Bank of America EUR 300 USD 335 06/15/16 (7 ) Bank of America EUR 500 USD 560 06/15/16 (10 ) Bank of America EUR 2,414 USD 2,671 06/15/16 (82 ) Bank of America GBP 29 USD 41 04/01/16 — Bank of America GBP 100 USD 144 06/15/16 — Bank of America HKD 1,634 USD 211 04/01/16 — Bank of America JPY 10,000 USD 89 06/15/16 — Bank of America JPY 20,000 USD 176 06/15/16 (2 ) Bank of America SGD 8 USD 6 04/01/16 — BNP Paribas USD 457 AUD 617 06/15/16 14 BNP Paribas USD 468 AUD 614 06/15/16 2 BNP Paribas USD 2,464 AUD 3,325 06/15/16 76 BNP Paribas USD 258 CAD 335 06/15/16 — BNP Paribas USD 609 CAD 815 06/15/16 18 BNP Paribas USD 2,476 CAD 3,313 06/15/16 75 BNP Paribas USD 3,691 EUR 3,335 06/15/16 112 BNP Paribas USD 1,252 GBP 883 06/15/16 16 BNP Paribas USD 1,766 JPY 198,562 06/15/16 2 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 19 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ BNP Paribas EUR 184 USD 209 06/15/16 (1 ) BNP Paribas EUR 2,414 USD 2,672 06/15/16 (81 ) Brown Brothers Harriman USD 81 MXN 1,402 04/04/16 — Brown Brothers Harriman EUR 200 USD 224 06/15/16 (4 ) Brown Brothers Harriman GBP 100 USD 142 06/15/16 (2 ) Brown Brothers Harriman JPY 10,000 USD 89 06/15/16 — Citigroup AUD 180 USD 134 06/15/16 (4 ) Citigroup CAD 220 USD 164 06/15/16 (5 ) Citigroup EUR 180 USD 199 06/15/16 (6 ) Commonwealth Bank of Australia USD 2,462 AUD 3,325 06/15/16 78 Commonwealth Bank of Australia USD 2,475 CAD 3,313 06/15/16 76 Commonwealth Bank of Australia EUR 2,414 USD 2,671 06/15/16 (82 ) HSBC USD 457 AUD 617 06/15/16 14 HSBC USD 2,464 AUD 3,325 06/15/16 76 HSBC USD 609 CAD 815 06/15/16 18 HSBC USD 2,476 CAD 3,313 06/15/16 75 HSBC USD 3,689 EUR 3,335 06/15/16 113 HSBC USD 1,252 GBP 883 06/15/16 16 HSBC USD 1,766 JPY 198,562 06/15/16 2 HSBC EUR 2,414 USD 2,671 06/15/16 (82 ) Royal Bank of Canada USD 2,587 AUD 3,400 06/15/16 11 Royal Bank of Canada USD 2,605 CAD 3,400 06/15/16 13 Royal Bank of Canada USD 340 EUR 300 06/15/16 2 Royal Bank of Canada USD 15,437 EUR 13,736 06/15/16 227 Royal Bank of Canada USD 3,411 GBP 2,400 06/15/16 37 Royal Bank of Canada USD 3,747 JPY 420,000 06/15/16 (8 ) Royal Bank of Canada AUD 3,600 USD 2,739 06/15/16 (11 ) Royal Bank of Canada CAD 100 USD 76 06/15/16 (1 ) Royal Bank of Canada CAD 3,600 USD 2,758 06/15/16 (14 ) Royal Bank of Canada EUR 15,400 USD 17,308 06/15/16 (256 ) Royal Bank of Canada GBP 2,500 USD 3,553 06/15/16 (38 ) Royal Bank of Canada JPY 20,000 USD 177 06/15/16 (1 ) Standard Chartered USD 742 HKD 5,758 06/15/16 1 Standard Chartered HKD 19,987 USD 2,574 06/15/16 (3 ) State Street USD 45 AUD 60 06/15/16 1 State Street USD 165 AUD 220 06/15/16 3 State Street USD 4 CAD 6 04/01/16 — State Street USD 24 CAD 30 04/01/16 — State Street USD 31 CAD 41 06/15/16 1 State Street USD 226 CAD 300 06/15/16 5 State Street USD 1 EUR — 04/01/16 (1 ) State Street USD 122 EUR 104 04/01/16 (3 ) State Street USD 213 EUR 190 06/15/16 4 State Street USD 20 GBP 14 04/01/16 — State Street USD 89 GBP 63 06/15/16 1 State Street USD 2 HKD 12 04/01/16 — State Street USD 903 HKD 7,000 06/15/16 (1 ) State Street USD 46 JPY 5,188 04/01/16 — State Street USD 168 JPY 18,850 04/01/16 — State Street USD 2,678 JPY 300,000 06/15/16 (7 ) State Street USD 8,202 JPY 922,385 06/15/16 11 State Street AUD 24 USD 18 04/01/16 — State Street AUD 181 USD 139 04/01/16 — State Street AUD 500 USD 379 06/15/16 (4 ) State Street AUD 500 USD 379 06/15/16 (3 ) State Street CAD 400 USD 307 06/15/16 (1 ) State Street CAD 500 USD 383 06/15/16 (2 ) State Street EUR — USD — 04/01/16 — State Street EUR 120 USD 134 06/15/16 (2 ) State Street EUR 1,300 USD 1,462 06/15/16 (21 ) State Street GBP 15 USD 22 04/01/16 — State Street GBP 35 USD 50 04/01/16 — State Street GBP 42 USD 60 04/01/16 — See accompanying notes which are an integral part of this quarterly report. 20 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street GBP 100 USD 142 06/15/16 (2 ) State Street GBP 1,200 USD 1,706 06/15/16 (18 ) State Street GBP 3,481 USD 4,936 06/15/16 (65 ) State Street HKD 31 USD 4 04/01/16 — State Street HKD 639 USD 82 04/05/16 — State Street HUF 17,199 USD 62 04/01/16 (1 ) State Street HUF 28,504 USD 102 04/01/16 (1 ) State Street JPY 4,952 USD 44 04/01/16 — State Street SGD 16 USD 12 04/04/16 — State Street SGD 4 USD 3 04/05/16 — UBS USD 2,462 AUD 3,325 06/15/16 78 UBS USD 2,475 CAD 3,313 06/15/16 76 UBS EUR 2,414 USD 2,672 06/15/16 (81 ) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 654 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $ — $ 4,416 $ — $ 4,416 Austria — 2,225 — 2,225 Belgium — 3,449 — 3,449 Brazil 1,889 — — 1,889 Canada 10,457 — — 10,457 Chile — 1,087 — 1,087 China 1,965 1,034 — 2,999 Denmark — 5,757 — 5,757 Finland — 2,385 — 2,385 France — 39,014 — 39,014 Germany — 19,291 — 19,291 Hong Kong — 7,564 — 7,564 Hungary — 411 — 411 India 2,322 1,203 — 3,525 Indonesia — 414 — 414 Ireland 3,596 3,611 — 7,207 Israel 4,285 567 — 4,852 Italy — 8,138 — 8,138 Japan — 49,774 — 49,774 Mexico 761 — — 761 Netherlands 1,140 16,230 — 17,370 Norway — 1,562 — 1,562 Russia 191 1,048 — 1,239 Singapore — 6,434 — 6,434 South Africa — 971 — 971 South Korea — 6,981 — 6,981 Spain — 6,810 — 6,810 Sweden — 2,832 — 2,832 Switzerland 1,480 29,543 — 31,023 Taiwan 1,780 4,162 — 5,942 Thailand — 1,787 — 1,787 United Kingdom 1,622 62,066 — 63,688 United States 4,239 — — 4,239 Preferred Stocks — 2,519 — 2,519 Warrants & Rights 102 98 — 200 Short-Term Investments(a) — — — 13,985 Other Securities(a) — — — 3,723 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 21 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Total Investments 35,829 293,383 — 346,920 Other Financial Instruments Futures Contracts (1,031 ) — — (1,031 ) Foreign Currency Exchange Contracts (6 ) 660 — 654 Total Other Financial Instruments * $ (1,037 ) $ 660 $ — $ (377 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. Accordingly, the total fair value amounts presented in the table may not reconcile to the sum of the individual levels but are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2016, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 22 Non-U.S. Fund Russell Investment Funds Core Bond Fund Schedule of Investments — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 76.1% 0.600% due 10/16/17 153 153 Asset-Backed Securities - 6.4% CCG Receivables Trust Series 2013-1 Class A2 Access Group, Inc. 1.050% due 08/14/20 (Þ) 73 73 Series 2003-A Class A2 1.225% due 07/01/38 (Ê) 277 268 Series 2014-1 Class A2 Series 2006-1 Class B 1.060% due 11/15/21 (Þ) 205 204 0.683% due 08/25/37 (Ê) 82 66 Chase Issuance Trust Series 2007-A2 Class A2 Series 2015-1 Class A 0.217% due 04/15/19 (Ê) 540 539 0.887% due 07/25/56 (Ê)(Þ) 752 726 Series 2014-A6 Class A6 Ally Auto Receivables Trust 1.260% due 07/15/19 950 952 Series 2014-2 Class A2 0.680% due 07/17/17 105 105 Series 2014-A8 Class A8 American Express Credit Account 0.436% due 11/15/18 (Ê) 500 500 Master Trust Chesapeake Funding LLC Series 2014-3 Class A Series 2014-1A Class C 1.490% due 04/15/20 1,000 1,006 1.628% due 03/07/26 (Ê)(Þ) 500 494 AmeriCredit Automobile Receivables CIT Education Loan Trust Trust Series 2007-1 Class A Series 2013-1 Class B 0.371% due 03/25/42 (Ê)(Þ) 326 298 1.070% due 03/08/18 418 417 Citibank Credit Card Issuance Trust Ameriquest Mortgage Securities, Inc. Series 2006-A7 Class A7 Asset-Backed Pass-Through 0.301% due 12/17/18 (Ê) 1,295 1,295 Series 2005-R5 Class M1 Series 2014-A2 Class A2 0.600% due 07/25/35 (Ê) 330 330 1.020% due 02/22/19 250 250 ARI Fleet Lease Trust Series 2014-A3 Class A3 Series 2013-A Class A3 0.367% due 05/09/18 (Ê) 540 540 0.920% due 07/15/21 (Þ) 401 400 Citigroup Mortgage Loan Trust, Inc. Asset Backed Securities Corp. Home Series 2007-WFH1 Class A3 Equity Loan Trust 0.337% due 01/25/37 (Ê) 378 373 Series 2006-HE5 Class A5 Series 2007-WFH1 Class A4 0.395% due 07/25/36 (Ê) 1,200 979 0.370% due 01/25/37 (Ê) 934 866 BA Credit Card Trust CNH Equipment Trust Series 2007-A1 Class A1 Series 2012-D Class A3 5.170% due 06/15/19 1,500 1,550 0.650% due 04/16/18 3 3 Bank of The West Auto Trust CWABS, Inc. Asset-Backed Certificates Series 2014-1 Class A3 Trust 1.090% due 03/15/19 (Þ) 1,525 1,523 Series 2007-4 Class A2 Bayview Financial Acquisition Trust 5.368% due 04/25/47 90 101 Series 2006-A Class 1A3 DRB Prime Student Loan Trust 5.865% due 02/28/41 137 147 Series 2015-D Class A2 Bear Stearns Asset Backed Securities 3.200% due 01/25/40 (Þ) 1,366 1,354 I Trust Education Loan Asset-Backed Trust I Series 2005-FR1 Class M1 Series 2013-1 Class B1 0.670% due 06/25/35 (Ê) 327 325 1.427% due 11/25/33 (Ê)(Þ) 902 820 BMW Vehicle Owner Trust Educational Funding of the South, Inc. Series 2013-A Class A3 Series 2011-1 Class A2 0.670% due 11/27/17 556 556 0.970% due 04/25/35 (Ê) 356 345 Brazos Higher Education Authority, Inc. EFS Volunteer LLC Series 2010-1 Class A2 Series 2010-1 Class A2 1.482% due 02/25/35 (Ê) 500 487 1.084% due 10/25/35 (Ê)(Þ) 500 481 Series 2011-2 Class A3 Exeter Automobile Receivables Trust 1.234% due 10/27/36 (Ê) 410 394 Series 2014-1A Class A California Republic Auto Receivables 1.290% due 05/15/18 (Þ) 45 45 Trust Fannie Mae Grantor Trust Series 2016-1 Class A4 2.240% due 10/15/21 675 678 Series 2003-T4 Class 2A5 5.081% due 09/26/33 43 48 Capital Auto Receivables Asset Trust Fannie Mae REMICS Series 2016-1 Class A2A 1.500% due 11/20/18 440 440 Series 2005-24 Class ZE 5.000% due 04/25/35 404 449 CarFinance Capital Auto Trust Federal Home Loan Mortgage Corp. Series 2014-1A Class A Structured Pass Through Securities 1.460% due 12/17/18 (Þ) 213 213 Series 2000-30 Class A5 CarMax Auto Owner Trust 7.023% due 12/25/30 29 30 Series 2013-1 Class A3 Ford Credit Auto Owner Trust See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 23 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2013-A Class A3 MSCC Heloc Trust 0.550% due 07/15/17 6 6 Series 2007-1 Class A Series 2013-C Class A3 0.536% due 12/25/31 (Ê) 252 246 0.820% due 12/15/17 185 185 Navient Student Loan Trust Series 2014-A Class A3 Series 2014-2 Class A 0.790% due 05/15/18 479 479 0.806% due 03/25/43 (Ê) 848 796 Freddie Mac Reference REMIC Series 2014-3 Class A Series 2006-R007 Class ZA 0.786% due 03/25/43 (Ê) 854 802 6.000% due 05/15/36 489 556 Series 2014-4 Class A GM Financial Automobile Leasing Trust 0.786% due 03/25/43 (Ê) 718 686 Series 2015-3 Class A3 Nelnet Student Loan Trust 1.690% due 03/20/19 565 566 Series 2014-4A Class A2 Green Tree 1.119% due 11/25/43 (Ê)(Þ) 470 424 Series 2008-MH1 Class A2 Series 2015-2A Class A2 8.970% due 04/25/38 (Þ) 151 154 0.821% due 09/25/42 (Ê)(Þ) 950 903 Hertz Vehicle Financing LLC Nissan Auto Receivables Owner Trust Series 2013-1A Class A1 Series 2013-C Class A3 1.120% due 08/25/17 (Þ) 600 600 0.670% due 08/15/18 256 256 Series 2015-2A Class A Series 2014-A Class A3 2.020% due 09/25/19 (Þ) 920 920 0.720% due 08/15/18 164 164 Higher Education Funding I Northstar Education Finance, Inc. Series 2014-1 Class A Series 2007-1 Class A1 1.283% due 05/25/34 (Ê)(Þ) 427 415 0.333% due 04/28/30 (Ê) 475 432 Honda Auto Receivables Owner Trust Popular ABS Mortgage Pass-Through Series 2013-4 Class A4 Trust 1.040% due 02/18/20 1,200 1,200 Series 2006-C Class A4 Series 2014-2 Class A3 0.420% due 07/25/36 (Ê) 1,380 1,301 0.770% due 03/19/18 195 194 Series 2006-D Class A3 Series 2015-3 Class A2 0.481% due 11/25/46 (Ê) 1,500 1,291 0.920% due 11/20/17 155 155 Prestige Auto Receivables Trust Hyundai Auto Receivables Trust Series 2014-1A Class A3 Series 2013-C Class A3 1.520% due 04/15/20 (Þ) 618 618 1.010% due 02/15/18 1,091 1,091 Purchasing Power Funding LLC Series 2014-A Class A3 Series 2015-A Class A1 0.790% due 07/16/18 640 639 3.500% due 12/15/19 (Þ) 424 422 Series 2015-A Class A3 RAMP Trust 1.050% due 04/15/19 1,000 1,000 Series 2003-RS9 Class AI6A JGWPT XXX LLC 5.982% due 10/25/33 227 239 Series 2013-3A Class A Series 2003-RS11 Class AI6A 4.080% due 01/17/73 (Þ) 274 281 5.980% due 12/25/33 89 97 JGWPT XXXII LLC RASC Trust Series 2014-2A Class A Series 2003-KS4 Class AIIB 3.610% due 01/17/73 (Þ) 373 367 0.767% due 06/25/33 (Ê) 21 18 JPMorgan Mortgage Acquisition Corp. Renaissance Home Equity Loan Trust Series 2007-HE1 Class AF6 Series 2005-2 Class AF4 4.148% due 03/25/47 1,328 950 4.934% due 08/25/35 85 85 Lehman XS Trust Series 2006-1 Class AF3 Series 2006-9 Class A1B 5.608% due 05/25/36 11 7 0.330% due 05/25/46 (Ê) 83 70 Series 2006-1 Class AF6 Series 2006-13 Class 1A2 5.746% due 05/25/36 111 72 0.340% due 09/25/36 (Ê) 89 78 Series 2007-1 Class AF2 Long Beach Mortgage Loan Trust 5.512% due 04/25/37 506 234 Series 2004-4 Class M1 Santander Drive Auto Receivables Trust 1.070% due 10/25/34 (Ê) 1,200 1,074 Series 2014-2 Class A3 Merrill Lynch First Franklin Mortgage 0.800% due 04/16/18 99 99 Loan Trust Series 2014-4 Class B Series 2007-1 Class A2B 1.820% due 05/15/19 420 420 0.351% due 04/25/37 (Ê) 97 48 Series 2015-4 Class A3 Series 2007-4 Class 2A2 1.580% due 09/16/19 535 535 0.290% due 07/25/37 (Ê) 686 398 SLC Student Loan Trust Montana Higher Education Student Series 2006-1 Class A6 Assistance Corp. 0.446% due 12/15/38 (Ê) 780 643 Series 2012-1 Class A3 SLM Private Credit Student Loan Trust 1.216% due 07/20/43 (Ê) 650 616 Series 2005-B Class A2 See accompanying notes which are an integral part of this quarterly report. 24 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 0.692% due 03/15/23 (Ê) 160 158 21st Century Fox America, Inc. SLM Private Education Loan Trust 8.250% due 10/17/96 20 25 Series 2010-A Class 2A Series WI 3.681% due 05/16/44 (Ê)(Þ) 1,276 1,308 3.700% due 10/15/25 250 262 Series 2015-A Class A3 AbbVie, Inc. 1.931% due 02/17/32 (Ê)(Þ) 1,100 1,047 4.700% due 05/14/45 200 213 SLM Student Loan Trust Albemarle Corp. Series 2003-11 Class A6 4.150% due 12/01/24 320 317 1.262% due 12/15/25 (Ê)(Þ) 350 335 Series 30YR Series 2004-8 Class B 5.450% due 12/01/44 720 689 0.694% due 01/25/40 (Ê) 115 99 Ally Financial, Inc. Series 2006-2 Class A6 3.600% due 05/21/18 880 872 0.404% due 01/25/41 (Ê) 570 492 3.250% due 11/05/18 530 521 Series 2006-8 Class A6 Altice US Finance I Corp. 0.394% due 01/25/41 (Ê) 570 486 5.375% due 07/15/23 (Þ) 210 216 Series 2007-6 Class B Altria Group, Inc. 1.084% due 04/27/43 (Ê) 171 135 9.950% due 11/10/38 50 88 Series 2008-2 Class B 10.200% due 02/06/39 482 883 1.434% due 01/25/29 (Ê) 205 175 Amazon.com, Inc. Series 2008-3 Class B 4.950% due 12/05/44 435 501 1.434% due 04/25/29 (Ê) 205 173 American Airlines Pass-Through Trust Series 2008-4 Class A4 Series 2013-1 Class A 1.927% due 07/25/22 (Ê) 1,400 1,394 4.000% due 07/15/25 394 405 Series 2008-4 Class B Series 2013-2 Class A 2.084% due 04/25/29 (Ê) 205 183 4.950% due 01/15/23 399 427 Series 2008-5 Class B Series 2014-1 Class B 2.170% due 07/25/29 (Ê) 205 183 4.375% due 10/01/22 336 333 Series 2008-6 Class B Series A Class A 2.084% due 07/25/29 (Ê) 205 191 5.250% due 01/31/21 229 242 Series 2008-7 Class B American Express Credit Corp. 2.084% due 07/25/29 (Ê) 205 178 1.125% due 06/05/17 1,000 999 Series 2008-8 Class B Series F 2.484% due 10/25/29 (Ê) 205 195 2.600% due 09/14/20 870 891 Series 2008-9 Class A American International Group, Inc. 1.820% due 04/25/23 (Ê) 780 771 6.400% due 12/15/20 920 1,069 Series 2008-9 Class B 3.300% due 03/01/21 450 460 2.570% due 10/25/29 (Ê) 205 194 4.375% due 01/15/55 385 337 Series 2012-7 Class A3 American Tower Corp. 0.820% due 05/26/26 (Ê) 475 452 3.300% due 02/15/21 610 620 Series 2013-4 Class A Ameriprise Financial, Inc. 0.720% due 06/25/27 (Ê) 320 306 7.518% due 06/01/66 435 423 SoFi Professional Loan Program LLC Anadarko Petroleum Corp. Series 2014-B Class A2 6.375% due 09/15/17 220 231 2.550% due 08/27/29 (Þ) 618 615 5.550% due 03/15/26 710 716 Soundview Home Equity Loan Trust 6.450% due 09/15/36 1,502 1,500 Series 2005-OPT3 Class A4 4.500% due 07/15/44 440 345 0.470% due 11/25/35 (Ê) 2 2 6.600% due 03/15/46 390 398 South Carolina Student Loan Corp. Anheuser-Busch InBev Finance, Inc. Series 2015-A Class A 1.016% due 02/01/19 (Ê) 750 746 1.936% due 01/25/36 (Ê) 531 482 3.650% due 02/01/26 835 878 TCW Group, Inc. 3.050% due 04/28/28 415 428 4.700% due 02/01/36 1,615 1,745 Tidewater Auto Receivables Trust 4.900% due 02/01/46 522 583 Series 2016-AA Class A2 Apache Corp. 2.300% due 09/15/19 (Þ) 460 460 4.750% due 04/15/43 1,080 969 Toyota Auto Receivables Owner Trust 4.250% due 01/15/44 315 265 Series 2015-B Class A2B Apollo Management Holdings, LP 0.398% due 11/15/17 (Ê) 434 434 4.000% due 05/30/24 (Þ) 482 490 Wachovia Student Loan Trust Apple, Inc. Series 2006-1 Class A6 0.869% due 05/03/18 (Ê) 1,680 1,677 0.447% due 04/25/40 (Ê)(Þ) 770 671 2.250% due 02/23/21 625 637 55,202 4.650% due 02/23/46 795 868 Corporate Bonds and Notes - 19.0% Assurant, Inc. See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 25 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 2.500% due 03/15/18 820 821 6.000% due 11/27/17 (Þ) 750 805 AT&T, Inc. CCO Holdings LLC / CCO Holdings 1.400% due 12/01/17 300 300 Capital Corp. 1.546% due 11/27/18 (Ê) 150 149 5.125% due 05/01/23 (Þ) 425 432 3.400% due 05/15/25 100 100 CCO Safari II LLC 4.750% due 05/15/46 585 571 4.464% due 07/23/22 (Þ) 530 554 AutoNation, Inc. 6.384% due 10/23/35 (Þ) 595 657 4.500% due 10/01/25 1,205 1,235 6.484% due 10/23/45 (Þ) 400 445 Avaya, Inc. Celgene Corp. 9.000% due 04/01/19 (Þ) 860 581 3.875% due 08/15/25 325 342 Axiall Corp. CenterPoint Energy Resources Corp. 4.875% due 05/15/23 465 454 6.125% due 11/01/17 50 53 Bank of America Corp. Chase Capital III 5.750% due 12/01/17 140 149 Series C 2.625% due 10/19/20 310 312 1.185% due 03/01/27 (Ê) 295 229 Series GMTN Chesapeake Energy Corp. 6.400% due 08/28/17 200 213 3.872% due 04/15/19 (Ê) 690 267 3.300% due 01/11/23 200 202 5.375% due 06/15/21 275 98 4.450% due 03/03/26 395 407 4.875% due 04/15/22 480 168 Bank of America NA CHS/Community Health Systems, Inc. Series BKNT 5.125% due 08/15/18 105 106 1.040% due 05/08/17 (Ê) 300 299 8.000% due 11/15/19 1,680 1,636 6.100% due 06/15/17 775 811 Chubb INA Holdings, Inc. 1.750% due 06/05/18 1,105 1,105 2.300% due 11/03/20 540 549 2.050% due 12/07/18 315 318 2.875% due 11/03/22 370 382 Bank of Montreal IL Cisco Systems, Inc. Series YCD 2.200% due 02/28/21 570 581 1.184% due 12/08/17 (Ê)(~) 275 275 CIT Group, Inc. Bank of New York Mellon Corp. (The) 6.625% due 04/01/18 (Þ) 390 410 2.500% due 04/15/21 530 540 Citigroup Capital III Baxalta, Inc. 7.625% due 12/01/36 500 618 2.875% due 06/23/20 (Þ) 250 250 Citigroup, Inc. Bear Stearns Cos. LLC (The) 1.800% due 02/05/18 1,180 1,179 7.250% due 02/01/18 195 214 2.150% due 07/30/18 1,300 1,307 Bellsouth Capital Funding Corp. 4.450% due 09/29/27 1,070 1,077 7.875% due 02/15/30 555 701 4.650% due 07/30/45 515 539 Berkshire Hathaway Energy Co. Clear Channel Worldwide Holdings, Inc. Series WI Series B 4.500% due 02/01/45 320 341 6.500% due 11/15/22 975 970 Berkshire Hathaway Finance Corp. Commonwealth Edison Co. 4.400% due 05/15/42 275 298 5.800% due 03/15/18 290 313 Berkshire Hathaway, Inc. Compass Bank 2.200% due 03/15/21 305 311 Series BKNT 3.125% due 03/15/26 350 359 6.400% due 10/01/17 1,215 1,278 Blue Cube Spinco, Inc. Continental Airlines Pass-Through Trust 10.000% due 10/15/25 (Þ) 1,255 1,434 Series 00A1 Class A-1 BMW US Capital LLC 8.048% due 11/01/20 200 220 0.973% due 06/02/17 (Ê) 1,200 1,194 Series 071A Class A Boardwalk Pipelines, LP 5.983% due 04/19/22 119 131 4.950% due 12/15/24 500 457 Series 991A Class A Boston Properties, LP 6.545% due 02/02/19 113 119 3.700% due 11/15/18 300 314 Crown Castle Towers LLC 3.650% due 02/01/26 710 737 4.174% due 08/15/17 (Þ) 705 723 Burlington Northern Santa Fe LLC 3.222% due 05/15/22 (Þ) 650 651 6.875% due 12/01/27 25 34 CVS Health Corp. 6.750% due 03/15/29 10 13 3.875% due 07/20/25 535 577 4.150% due 04/01/45 165 169 5.125% due 07/20/45 1,070 1,239 Capital One NA Daimler Finance NA LLC 2.350% due 08/17/18 1,110 1,116 2.000% due 08/03/18 (Þ) 980 988 Series BKNT DaVita HealthCare Partners, Inc. 1.650% due 02/05/18 645 640 5.000% due 05/01/25 220 218 Cargill, Inc. DCP Midstream Operating, LP 2.500% due 12/01/17 115 110 See accompanying notes which are an integral part of this quarterly report. 26 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Delta Air Lines Pass-Through Trust FPL Energy Wind Funding LLC Series 071A Class A 6.876% due 06/27/17 (Þ) 36 34 6.821% due 08/10/22 414 476 Freeport-McMoRan, Inc. Series 2002-1 Class G-1 3.875% due 03/15/23 575 390 6.718% due 01/02/23 92 104 5.400% due 11/14/34 135 83 Devon Energy Corp. Frontier Communications Corp. 5.850% due 12/15/25 1,564 1,510 11.000% due 09/15/25 (Þ) 290 291 5.600% due 07/15/41 360 282 General Electric Co. Discover Bank 5.250% due 12/06/17 340 365 2.000% due 02/21/18 500 497 1.001% due 05/05/26 (Ê) 525 478 DISH DBS Corp. 5.875% due 01/14/38 325 423 6.750% due 06/01/21 105 108 4.500% due 03/11/44 610 681 Duke Energy Carolinas LLC Series GMTN 4.000% due 09/30/42 600 619 6.875% due 01/10/39 101 146 Duke Energy Progress LLC General Motors Co. 4.100% due 03/15/43 310 322 3.500% due 10/02/18 425 435 Duquesne Light Holdings, Inc. 4.875% due 10/02/23 1,950 2,044 6.400% due 09/15/20 (Þ) 500 573 6.600% due 04/01/36 210 231 Dynegy, Inc. General Motors Financial Co., Inc. 5.875% due 06/01/23 70 58 5.250% due 03/01/26 430 450 eBay, Inc. Georgia-Pacific LLC 0.821% due 07/28/17 (Ê) 830 822 8.875% due 05/15/31 715 1,055 1.096% due 08/01/19 (Ê) 370 359 Gilead Sciences, Inc. El Paso Natural Gas Co. LLC 2.550% due 09/01/20 740 762 7.500% due 11/15/26 100 104 3.650% due 03/01/26 200 213 Enbridge Energy Partners, LP Goldman Sachs Capital I 5.875% due 10/15/25 125 126 6.345% due 02/15/34 515 601 Energy Transfer Partners, LP Goldman Sachs Group, Inc. (The) 4.050% due 03/15/25 1,970 1,734 6.150% due 04/01/18 400 433 6.050% due 06/01/41 375 323 3.850% due 07/08/24 150 155 3.633% due 11/01/66 (Ê) 1,380 787 6.750% due 10/01/37 720 860 Enterprise Products Operating LLC 4.750% due 10/21/45 565 591 3.700% due 02/15/26 815 799 Series D Series B 6.000% due 06/15/20 150 171 7.034% due 01/15/68 370 375 Series GMTN Exelon Corp. 7.500% due 02/15/19 600 691 2.850% due 06/15/20 725 740 Series M Express Scripts Holding Co. 5.375% due 12/31/49 (ƒ) 370 358 Series 10YR Great Plains Energy, Inc. 4.500% due 02/25/26 530 549 5.292% due 06/15/22 620 693 Exxon Mobil Corp. Halliburton Co. 3.567% due 03/06/45 210 204 5.000% due 11/15/45 320 313 Farmers Exchange Capital Harley-Davidson Financial Services, Inc. 7.200% due 07/15/48 (Þ) 300 341 2.250% due 01/15/19 (Þ) 420 426 Farmers Exchange Capital II Harris Corp. 6.151% due 11/01/53 (Þ) 630 643 1.999% due 04/27/18 565 564 Farmers Exchange Capital III HCA, Inc. 5.454% due 10/15/54 (Þ) 600 570 6.500% due 02/15/20 200 220 Fifth Third Bank 4.750% due 05/01/23 200 204 Series BKNT HCP, Inc. 2.875% due 10/01/21 700 713 4.250% due 11/15/23 845 848 First Data Corp. Series 7YR 5.000% due 01/15/24 (Þ) 210 210 4.000% due 12/01/22 200 201 FirstEnergy Transmission LLC Healthcare Trust of America Holdings, 5.450% due 07/15/44 (Þ) 250 261 LP Ford Motor Credit Co. LLC 3.700% due 04/15/23 260 256 2.240% due 06/15/18 1,895 1,897 Hewlett Packard Enterprise Co. 2.551% due 10/05/18 1,320 1,324 2.450% due 10/05/17 (Þ) 1,650 1,661 3.200% due 01/15/21 695 710 4.900% due 10/15/25 (Þ) 760 782 Series FXD HP, Inc. 2.145% due 01/09/18 1,825 1,823 4.375% due 09/15/21 620 648 Forest Laboratories LLC HSBC Bank USA NA 5.000% due 12/15/21 (Þ) 715 798 Series BKNT See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 27 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.875% due 11/01/34 475 544 McDonald's Corp. HSBC USA, Inc. 2.100% due 12/07/18 470 480 2.000% due 08/07/18 645 647 McGraw Hill Financial, Inc. Indiantown Cogeneration, LP Series WI Series A-10 3.300% due 08/14/20 655 678 9.770% due 12/15/20 (Å) 91 101 Medco Health Solutions, Inc. Intel Corp. 4.125% due 09/15/20 535 567 4.900% due 07/29/45 365 409 Merck & Co., Inc. International Business Machines Corp. 0.978% due 05/18/18 (Ê) 1,520 1,524 1.125% due 02/06/18 250 250 MetLife, Inc. IPALCO Enterprises, Inc. 10.750% due 08/01/39 900 1,368 5.000% due 05/01/18 500 525 Metropolitan Life Global Funding I Jackson National Life Global Funding 1.875% due 06/22/18 (Þ) 750 755 Series 144a Microsoft Corp. 2.600% due 12/09/20 (Þ) 315 319 3.125% due 11/03/25 435 457 Janus Capital Group, Inc. 3.750% due 02/12/45 325 322 4.875% due 08/01/25 640 681 Monongahela Power Co. Jersey Central Power & Light Co. 4.100% due 04/15/24 (Þ) 375 401 6.150% due 06/01/37 200 228 5.400% due 12/15/43 (Þ) 255 302 Johnson & Johnson Morgan Stanley 0.905% due 03/01/19 (Ê) 200 200 5.550% due 04/27/17 425 443 3.700% due 03/01/46 425 446 6.250% due 08/28/17 500 531 JPMorgan Chase & Co. 5.625% due 09/23/19 275 306 1.519% due 01/25/18 (Ê) 250 251 4.300% due 01/27/45 425 428 2.750% due 06/23/20 440 451 Series GMTN 4.250% due 10/15/20 300 325 3.875% due 01/27/26 790 824 2.550% due 10/29/20 100 101 4.350% due 09/08/26 555 571 2.550% due 03/01/21 580 585 Mutual of Omaha Insurance Co. 3.300% due 04/01/26 760 766 4.297% due 07/15/54 (Þ) 590 593 4.250% due 10/01/27 465 484 Mylan NV JPMorgan Chase Bank NA 3.000% due 12/15/18 (Þ) 545 552 Series BKNT Mylan, Inc. 6.000% due 10/01/17 945 1,004 2.550% due 03/28/19 700 701 JPMorgan Chase Capital XIII National City Bank Series M Series BKNT 1.579% due 09/30/34 (Ê) 480 378 1.006% due 06/07/17 (Ê) 500 496 JPMorgan Chase Capital XXI Nationwide Mutual Insurance Co. Series U Series 144a 1.563% due 02/02/37 (Ê) 335 235 2.924% due 12/15/24 (Ê)(Þ) 500 486 JPMorgan Chase Capital XXIII Neptune Finco Corp. 1.618% due 05/15/47 (Ê) 545 368 6.625% due 10/15/25 (Þ) 220 238 Kansas City Power & Light Co. New York Life Global Funding 3.650% due 08/15/25 550 568 1.450% due 12/15/17 (Þ) 645 646 KKR Group Finance Co. II LLC Newell Rubbermaid, Inc. 5.500% due 02/01/43 (Þ) 35 36 3.850% due 04/01/23 1,390 1,442 KKR Group Finance Co. III LLC NiSource Finance Corp. 5.125% due 06/01/44 (Þ) 865 847 6.400% due 03/15/18 58 63 Kohl's Corp. Noble Energy, Inc. 4.250% due 07/17/25 310 306 3.900% due 11/15/24 150 141 5.550% due 07/17/45 575 520 Novartis Capital Corp. Kraft Heinz Foods Co. 4.000% due 11/20/45 225 241 1.600% due 06/30/17 (Þ) 320 321 NVR, Inc. 4.875% due 02/15/25 (Þ) 1,580 1,741 3.950% due 09/15/22 445 463 Level 3 Financing, Inc. Oncor Electric Delivery Co. LLC 5.250% due 03/15/26 (Þ) 105 106 6.800% due 09/01/18 550 613 Lockheed Martin Corp. PACCAR Financial Corp. 3.350% due 09/15/21 650 688 0.826% due 06/06/17 (Ê) 625 624 Manufacturers & Traders Trust Co. Panhandle Eastern Pipe Line Co., LP 1.648% due 12/28/20 (Ê) 84 82 8.125% due 06/01/19 450 471 Series BKNT Pfizer, Inc. 1.400% due 07/25/17 780 778 0.768% due 05/15/17 (Ê) 1,460 1,456 Marathon Oil Corp. Plains All American Pipeline, LP / PAA 3.850% due 06/01/25 1,820 1,479 Finance Corp. See accompanying notes which are an integral part of this quarterly report. 28 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.650% due 10/15/25 935 864 Series 2012-1 Class A Platform Specialty Products Corp. 5.900% due 10/01/24 573 640 10.375% due 05/01/21 (Þ) 560 542 Series 2013-1 Class A Pricoa Global Funding I 3.950% due 11/15/25 407 418 2.550% due 11/24/20 (Þ) 415 420 US Bank NA Procter & Gamble Co. (The) 1.198% due 01/29/18 (Ê) 500 500 0.886% due 11/01/19 (Ê) 300 299 Series BKNT Protective Life Global Funding 0.835% due 09/11/17 (Ê) 500 499 2.700% due 11/25/20 (Þ) 310 315 1.375% due 09/11/17 275 276 Public Service Co. of New Mexico USF&G Capital III 7.950% due 05/15/18 260 291 8.312% due 07/01/46 (Þ) 350 544 3.850% due 08/01/25 300 313 Valeant Pharmaceuticals International, QVC, Inc. Inc. 4.375% due 03/15/23 930 909 6.125% due 04/15/25 (Þ) 225 173 Series WI Verizon Communications, Inc. 5.450% due 08/15/34 320 283 2.382% due 09/14/18 (Ê) 100 102 Rayonier AM Products, Inc. 3.000% due 11/01/21 700 727 5.500% due 06/01/24 (Þ) 560 459 5.050% due 03/15/34 1,083 1,174 Reliance Standard Life Global Funding Series WI II 4.862% due 08/21/46 250 264 2.150% due 10/15/18 (Þ) 435 436 4.672% due 03/15/55 644 618 2.500% due 01/15/20 (Þ) 475 477 Wachovia Capital Trust III Reynolds American, Inc. 5.570% due 03/29/49 (Ê)(ƒ) 550 543 5.850% due 08/15/45 425 519 Wachovia Corp. SABMiller Holdings, Inc. 0.904% due 06/15/17 (Ê) 865 862 3.750% due 01/15/22 (Þ) 985 1,045 Walgreens Boots Alliance, Inc. Samsung Electronics America, Inc. 4.800% due 11/18/44 350 348 1.750% due 04/10/17 (Þ) 305 305 Wal-Mart Stores, Inc. Schlumberger Holdings Corp. 4.750% due 10/02/43 225 265 4.000% due 12/21/25 (Þ) 740 764 Wells Fargo & Co. SL Green Realty Corp. 2.500% due 03/04/21 425 430 7.750% due 03/15/20 325 381 Series GMTN Sprint Capital Corp. 2.600% due 07/22/20 880 900 8.750% due 03/15/32 1,095 857 4.300% due 07/22/27 465 493 Sprint Communications, Inc. Welltower, Inc. 9.000% due 11/15/18 (Þ) 290 304 4.950% due 01/15/21 365 397 Sysco Corp. 5.250% due 01/15/22 200 218 2.500% due 07/15/21 525 531 Williams Cos., Inc. (The) Tenet Healthcare Corp. 7.875% due 09/01/21 161 149 4.134% due 06/15/20 (Ê)(Þ) 215 213 Williams Partners, LP 8.125% due 04/01/22 1,050 1,080 4.000% due 09/15/25 830 668 Tennessee Gas Pipeline Co. LLC 5.100% due 09/15/45 720 518 8.375% due 06/15/32 200 216 ZFS Finance USA Trust II T-Mobile USA, Inc. 6.450% due 12/15/65 (Þ) 550 549 6.731% due 04/28/22 300 313 ZFS Finance USA Trust V Toyota Motor Credit Corp. 6.500% due 05/09/37 (Þ) 675 663 0.818% due 05/16/17 (Ê) 250 250 164,690 Series MTn International Debt - 5.1% 1.002% due 03/12/20 (Ê) 1,485 1,462 Actavis Funding SCS Union Pacific Railroad Co. Pass-Through 3.800% due 03/15/25 990 1,030 Trust 4.750% due 03/15/45 475 500 Series 06-1 AerCap Ireland Capital, Ltd. / AerCap 5.866% due 07/02/30 145 168 Global Aviation Trust UnitedHealth Group, Inc. 4.625% due 07/01/22 735 750 6.000% due 06/15/17 3 3 Altice Luxembourg SA 1.900% due 07/16/18 560 569 7.750% due 05/15/22 (Þ) 700 689 2.700% due 07/15/20 560 582 ArcelorMittal 4.625% due 07/15/35 325 363 6.125% due 06/01/25 460 426 Univision Communications, Inc. AstraZeneca PLC 5.125% due 05/15/23 (Þ) 100 100 2.375% due 11/16/20 385 393 US Airways Pass-Through Trust 3.375% due 11/16/25 200 207 Series 2011-1 Class A Avago Technologies Cayman Finance, 7.125% due 10/22/23 357 412 Ltd. Term Loan B1 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 29 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.250% due 02/01/23 (Ê) 475 472 1.249% due 10/27/17 (Ê)(Þ) 375 373 Babson CLO, Ltd. Magnetite XII, Ltd. Series 2014-IA Class A1 Series 2015-12A Class A 1.720% due 07/20/25 (Ê)(Þ) 470 466 1.821% due 04/15/27 (Ê)(Þ) 190 189 Series 2014-IIA Class A Marfrig Overseas, Ltd. 1.656% due 10/17/26 (Ê)(Þ) 130 128 9.500% due 05/04/20 (Þ) 615 621 Barclays PLC National Bank of Canada 2.000% due 03/16/18 650 638 Series BKNT 2.750% due 11/08/19 515 512 1.342% due 12/14/18 (Ê) 500 499 3.250% due 01/12/21 855 851 National Bank of Canada NY 3.650% due 03/16/25 225 211 Series YCD Barrick Gold Corp. 1.025% due 05/24/17 (Ê)(~) 500 497 4.100% due 05/01/23 480 468 Noble Holding International, Ltd. 5.250% due 04/01/42 280 241 3.950% due 03/15/22 220 134 BHP Billiton Finance USA, Ltd. 6.950% due 04/01/25 210 137 6.750% due 10/19/75 (Þ) 630 630 Nokia OYJ Braskem Finance, Ltd. 6.625% due 05/15/39 770 801 6.450% due 02/03/24 425 398 Perrigo Co. PLC Canadian Oil Sands, Ltd. 2.300% due 11/08/18 595 594 7.750% due 05/15/19 (Þ) 450 475 Petrobras Global Finance BV CDP Financial, Inc. 6.250% due 03/17/24 870 696 5.600% due 11/25/39 (Þ) 465 596 Petroleos de Venezuela SA Cooperatieve Rabobank UA 5.375% due 04/12/27 295 94 5.250% due 08/04/45 440 476 Series REGS 11.000% due 06/29/49 (ƒ)(Þ) 679 815 6.000% due 11/15/26 2,360 728 Credit Suisse AG Petroleos Mexicanos 1.750% due 01/29/18 755 756 6.875% due 08/04/26 (Þ) 410 444 6.000% due 02/15/18 385 410 Series WI Series GMTN 4.500% due 01/23/26 415 387 1.125% due 05/26/17 (Ê) 300 299 5.625% due 01/23/46 795 668 Credit Suisse Group Funding Guernsey, Province of Ontario Canada Ltd. 1.650% due 09/27/19 600 601 3.125% due 12/10/20 (Þ) 1,225 1,218 Province of Quebec Canada Dryden 37 Senior Loan Fund 0.865% due 09/04/18 (Ê) 365 364 Series 2015-37A Class A Royal Bank of Canada 1.821% due 04/15/27 (Ê)(Þ) 540 536 Series GMTN Ensco PLC 4.650% due 01/27/26 945 961 4.700% due 03/15/21 1,070 747 Royal Bank of Scotland Group PLC 5.750% due 10/01/44 515 255 6.400% due 10/21/19 180 202 GE Capital International Funding Co. 4.800% due 04/05/26 215 216 4.418% due 11/15/35 (Þ) 355 386 Seagate HDD Cayman Global SC Finance II SRL 5.750% due 12/01/34 660 469 Series 2014-1A Class A2 Shell International Finance BV 3.090% due 07/17/29 (Þ) 342 319 4.375% due 05/11/45 300 301 HBOS PLC Sirius International Group, Ltd. Series GMTN 7.506% due 05/29/49 (ƒ)(Þ) 365 360 6.750% due 05/21/18 (Þ) 825 892 Sky PLC HSBC Bank PLC 6.100% due 02/15/18 (Þ) 685 735 7.650% due 05/01/25 185 232 SMART ABS Series Trust HSBC Holdings PLC Series 2015-3US Class A3A 4.300% due 03/08/26 345 357 1.660% due 08/14/19 660 658 Intelsat Jackson Holdings SA Suncor Energy, Inc. 7.250% due 04/01/19 1,100 811 5.950% due 12/01/34 551 555 Intesa Sanpaolo SpA Toronto-Dominion Bank (The) 5.710% due 01/15/26 (Þ) 915 888 1.461% due 01/22/19 (Ê) 1,075 1,075 Korea Electric Power Corp. Total Capital SA 5.125% due 04/23/34 (Þ) 60 71 2.125% due 08/10/18 510 518 Limerock CLO II, Ltd. Trade MAPS 1, Ltd. Series 2014-2A Class A Series 2013-1A Class A 1.817% due 04/18/26 (Ê)(Þ) 540 534 1.129% due 12/10/18 (Ê)(Þ) 640 636 Lloyds Banking Group PLC Transocean, Inc. 7.500% due 06/27/24 (ƒ) 525 520 3.000% due 10/15/17 1,434 1,362 Macquarie Bank, Ltd. 4.300% due 10/15/22 1,255 693 See accompanying notes which are an integral part of this quarterly report. 30 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.800% due 03/15/38 270 135 0.360% due 08/25/37 (Ê) 18 18 Tyco Electronics Group SA Banc of America Commercial Mortgage 6.550% due 10/01/17 450 481 Trust UBS AG Series 2007-2 Class AM Series GMTN 5.649% due 04/10/49 210 215 1.800% due 03/26/18 1,390 1,394 Banc of America Funding Trust UBS Group Funding Jersey, Ltd. Series 2006-3 Class 5A3 3.000% due 04/15/21 (Þ) 990 992 5.500% due 03/25/36 484 448 4.125% due 09/24/25 (Þ) 500 501 Series 2006-3 Class 5A8 4.125% due 04/15/26 (Þ) 775 774 5.500% due 03/25/36 129 122 Banc of America Merrill Lynch Vale Overseas, Ltd. Commercial Mortgage, Inc. 6.875% due 11/21/36 200 158 Valeant Pharmaceuticals International, Series 2008-1 Class A4 6.224% due 02/10/51 442 465 Inc. Banc of America Mortgage Securities, 5.875% due 05/15/23 (Þ) 110 86 Valeant Pharmaceuticals International, Inc. Inc. Term Loan B Series 2004-1 Class 5A1 3.750% due 08/05/20 (Ê) 2 2 6.500% due 09/25/33 2 2 Validus Holdings, Ltd. Series 2004-11 Class 2A1 8.875% due 01/26/40 355 471 5.750% due 01/25/35 39 40 Voya CLO Ltd. Series 2005-H Class 2A5 Series 2014-4A Class A1 2.691% due 09/25/35 (Ê) 108 98 1.733% due 10/14/26 (Ê)(Þ) 310 309 Banc of America Re-REMIC Trust Weatherford International, Ltd. Series 2010-UB5 Class A4A 5.125% due 09/15/20 695 594 5.649% due 02/17/51 (Þ) 543 548 4.500% due 04/15/22 795 638 BCAP LLC Trust Series 2009-RR11 Class 7A1 43,706 2.551% due 02/26/36 (Ê)(Þ) 131 130 Loan Agreements - 0.3% Series 2010-RR7 Class 3A1 FCA US LLC Term Loan B 2.538% due 08/26/35 (Ê)(Þ) 294 290 3.500% due 05/24/17 (Ê) 328 328 Series 2011-R11 Class 15A1 First Data Corp. Term Loan 2.736% due 10/26/33 (Ê)(Þ) 232 233 3.932% due 03/24/18 (Ê) 464 463 Series 2011-R11 Class 20A5 MacDermid, Inc. 1st Lien Term Loan 2.736% due 03/26/35 (Ê)(Þ) 143 143 5.500% due 06/07/20 (Ê) 603 581 Bear Stearns Adjustable Rate Mortgage Numericable US LLC Term Loan B1 Trust 4.500% due 05/21/20 (Ê) 291 289 Series 2004-9 Class 22A1 Numericable US LLC Term Loan B2 3.226% due 11/25/34 (Ê) 18 17 4.500% due 05/21/20 (Ê) 252 250 Series 2005-2 Class A1 Sungard Availability Services Capital, 2.680% due 03/25/35 (Ê) 255 254 Inc. Term Loan B Bear Stearns ARM Trust 6.000% due 03/31/19 (Ê) 397 350 Series 2003-8 Class 4A1 T-Mobile USA, Inc. Term Loan B 2.880% due 01/25/34 (Ê) 93 92 3.500% due 11/09/22 (Ê) 474 475 Series 2004-5 Class 2A 2,736 3.121% due 07/25/34 (Ê) 367 365 Mortgage-Backed Securities - 22.9% BHMS Mortgage Trust 1211 Avenue of the Americas Trust Series 2014-ATLS Class AFL Series 2015-1211 Class A1A2 1.929% due 07/05/33 (Ê)(Þ) 180 179 3.901% due 08/10/35 (Þ) 1,020 1,101 Series 2014-ATLS Class BFX 1345 Avenue of the Americas & Park 4.241% due 07/05/33 (Þ) 500 496 Avenue Plaza Trust CD Commercial Mortgage Trust Series 2005-1 Class A3 Series 2006-CD2 Class AM 5.278% due 08/10/35 (Þ) 185 216 5.355% due 01/15/46 37 37 225 Liberty Street Trust CFCRE Commercial Mortgage Trust Series 2016-225L Class A Series 2011-C2 Class C 3.597% due 02/10/36 (Þ) 205 217 5.760% due 12/15/47 (Þ) 195 206 Adjustable Rate Mortgage Trust Series 2016-C3 Class A3 Series 2007-1 Class 1A1 3.865% due 01/10/48 1,150 1,238 2.709% due 03/25/37 (Ê) 568 461 CGCMT Trust American Home Mortgage Investment Series 2009-RR1 Class MA4A Trust 5.485% due 03/17/51 (Þ) 300 307 Series 2004-4 Class 4A 2.549% due 02/25/45 (Ê) 36 36 CHL Mortgage Pass-Through Trust Series 2004-22 Class A3 Series 2007-4 Class A2 2.643% due 11/25/34 (Ê) 69 64 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 31 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2004-HYB9 Class 1A1 DBUBS Mortgage Trust 2.600% due 02/20/35 (Ê) 94 93 Series 2011-LC1A Class A1 Series 2005-3 Class 1A2 3.742% due 11/10/46 (Þ) 47 47 0.511% due 04/25/35 (Ê) 14 12 Series 2011-LC2A Class A2 Series 2007-HY5 Class 1A1 3.386% due 07/10/44 (Þ) 545 545 2.646% due 09/25/47 (Ê) 888 781 Fannie Mae Citigroup Commercial Mortgage Trust 3.584% due 2020 545 586 Series 2013-375P Class A 3.619% due 2020 669 723 3.251% due 05/10/35 (Þ) 205 213 3.665% due 2020 686 741 Citigroup Mortgage Loan Trust, Inc. 3.766% due 2020 1,534 1,665 Series 2005-11 Class A2A 3.950% due 2020 405 441 2.730% due 10/25/35 (Ê) 18 18 5.500% due 2020 12 12 Series 2007-AR8 Class 2A1A 4.250% due 2021 395 439 2.685% due 07/25/37 (Ê) 304 283 4.298% due 2021 628 694 Commercial Mortgage Pass-Through 5.500% due 2022 62 65 Certificates Series 2015-CR27 Class B 2.500% due 2024 846 872 4.361% due 10/10/48 250 260 4.000% due 2025 290 309 Commercial Mortgage Trust 4.500% due 2025 610 657 Series 2001-J2A Class E 3.100% due 2026 275 292 6.922% due 07/16/34 (Þ) 345 350 4.000% due 2026 346 369 Series 2005-LP5 Class D 6.000% due 2026 76 86 4.738% due 05/10/43 80 80 2.640% due 2027 422 427 Series 2013-300P Class A1 2.966% due 2027 720 748 4.353% due 08/10/30 (Þ) 195 217 6.000% due 2027 44 51 Series 2013-CR7 Class A1 3.280% due 2028 410 436 0.716% due 03/10/46 372 370 3.360% due 2030 398 415 Series 2013-CR13 Class A1 3.500% due 2030 639 676 1.259% due 11/10/18 616 613 3.500% due 2032 693 734 Series 2014-277P Class A 6.000% due 2032 51 59 3.611% due 08/10/49 (Þ) 205 219 3.000% due 2033 1,618 1,689 Series 2014-UBS4 Class A1 3.500% due 2033 1,326 1,402 1.309% due 08/10/47 246 245 5.000% due 2033 12 13 Series 2015-3BP Class A 6.150% due 2033(Ê) 77 88 3.178% due 02/10/35 (Þ) 210 216 3.500% due 2034 280 296 Series 2016-787S Class A 3.545% due 02/10/36 (Þ) 205 215 5.000% due 2034 16 17 Credit Suisse Commercial Mortgage 5.500% due 2034 35 39 Trust 5.500% due 2037 317 355 Series 2006-C5 Class A1A 5.500% due 2038 998 1,133 5.297% due 12/15/39 1,109 1,127 6.000% due 2039 104 118 Series 2007-C1 Class A3 4.000% due 2040 470 512 5.383% due 02/15/40 77 78 5.500% due 2040 1,218 1,381 Credit Suisse First Boston Mortgage 6.000% due 2040 292 333 Securities Corp. 4.000% due 2041 863 933 Series 2005-9 Class 2A1 6.000% due 2041 321 367 5.500% due 10/25/35 144 132 3.000% due 2042 887 912 Series 2005-C3 Class AJ 3.500% due 2042 1,054 1,111 4.771% due 07/15/37 1 1 3.500% due 2043 1,685 1,771 CSMC Mortgage-Backed Trust Series 2007-2 Class 3A4 4.000% due 2044 1,540 1,675 5.500% due 03/25/37 424 386 3.500% due 2045 6,240 6,554 Series 2007-5 Class 8A2 4.000% due 2045 1,733 1,857 6.000% due 10/25/24 824 851 3.500% due 2046 6,958 7,298 Series 2011-4R Class 5A1 4.000% due 2046 2,520 2,708 2.615% due 05/27/36 (Þ) 181 179 15 Year TBA(Ï) Series 2014-USA Class A2 2.500% 1,995 2,048 3.953% due 09/15/37 (Þ) 545 574 3.500% 1,445 1,526 DBCCRE Mortgage Trust 30 Year TBA(Ï) Series 2014-ARCP Class C 3.000% 7,205 7,383 4.935% due 01/10/34 (Þ) 575 590 3.500% 9,005 9,441 DBRR Trust 4.000% 5,795 6,191 Series 2011-LC2 Class A4A 4.500% 7,810 8,496 4.537% due 07/12/44 (Þ) 340 373 5.000% 2,460 2,721 See accompanying notes which are an integral part of this quarterly report. 32 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2003-343 Class 6 0.849% due 01/25/19 1,862 1,860 Interest Only STRIP Series 2016-M2 Class ABV2 5.000% due 10/25/33 36 7 2.131% due 01/25/23 660 655 Series 2003-345 Class 18 Series 2016-M3 Class ASQ2 Interest Only STRIP 2.263% due 02/25/23 895 901 4.500% due 12/25/18 32 1 FDIC Trust Series 2003-345 Class 19 Series 2010-R1 Class A Interest Only STRIP 2.184% due 05/25/50 (Þ) 625 629 4.500% due 01/25/19 35 1 Series 2011-R1 Class A Series 2005-365 Class 12 2.672% due 07/25/26 (Þ) 258 263 Interest Only STRIP Federal Home Loan Mortgage Corp. 5.500% due 12/25/35 98 17 Multifamily Structured Pass Through Series 2006-369 Class 8 Certificates Interest Only STRIP Series 2011-K702 Class X1 5.500% due 04/25/36 15 3 Interest Only STRIP Fannie Mae Grantor Trust 1.452% due 02/25/18 5,967 140 Series 2001-T4 Class A1 Series 2015-KF12 Class A 7.500% due 07/25/41 342 421 1.130% due 09/25/22 (Ê) 625 626 Fannie Mae REMIC Trust Series 2015-KS03 Class A4 Series 2004-W5 Class A1 3.161% due 05/25/25 210 223 6.000% due 02/25/47 249 283 Federal Home Loan Mortgage Corp. Fannie Mae REMICS Structured Pass Through Securities Series 1999-56 Class Z Series 2003-56 Class A5 7.000% due 12/18/29 19 22 5.231% due 05/25/43 283 316 Series 2003-35 Class FY First Horizon Mortgage Pass-Through 0.570% due 05/25/18 (Ê) 17 17 Trust Series 2005-110 Class MB Series 2005-AR4 Class 2A1 5.500% due 09/25/35 46 50 2.562% due 10/25/35 (Ê) 556 455 Series 2009-39 Class LB Series 2006-2 Class 1A3 4.500% due 06/25/29 260 282 6.000% due 08/25/36 464 436 Series 2009-96 Class DB Freddie Mac 4.000% due 11/25/29 320 342 2.500% due 2030 1,251 1,285 Series 2010-95 Class S 3.000% due 2030 521 546 Interest Only STRIP 3.500% due 2030 200 212 6.413% due 09/25/40 (Ê) 905 190 5.500% due 2037 178 195 Series 2012-55 Class PC 5.500% due 2038 633 724 3.500% due 05/25/42 700 749 6.000% due 2038 172 199 Series 2013-111 Class PL 5.000% due 2040 454 501 2.000% due 12/25/42 570 538 4.000% due 2041 2,009 2,188 Fannie Mae-Aces 4.500% due 2041 465 509 Series 2012-M8 Class ASQ2 5.500% due 2041 471 532 1.520% due 12/25/19 1,146 1,152 3.000% due 2042 272 279 Series 2013-M4 Class ASQ2 3.500% due 2043 1,482 1,565 1.451% due 02/25/18 518 519 4.000% due 2044 986 1,064 Series 2014-M1 Class A1 3.000% due 2045 1,579 1,618 2.325% due 07/25/23 251 259 3.500% due 2045 6,122 6,429 Series 2014-M13 Class A2 4.000% due 2045 5,454 5,835 3.021% due 08/25/24 430 453 3.000% due 2046 1,856 1,902 Series 2014-M13 Class AB2 3.500% due 2046 3,690 3,866 2.951% due 08/25/24 510 531 Series 2014-M13 Class ASQ2 4.000% due 2046 3,156 3,381 1.637% due 11/25/17 2,181 2,194 Freddie Mac Reference REMIC Series 2006-R006 Class ZA Series 2015-M1 Class ASQ1 6.000% due 04/15/36 573 655 0.782% due 02/25/18 741 740 Series 2015-M1 Class ASQ2 Freddie Mac REMICS 1.626% due 02/25/18 1,360 1,369 Series 2003-2624 Class QH 5.000% due 06/15/33 152 169 Series 2015-M7 Class ASQ1 0.882% due 04/25/18 765 765 Series 2007-3335 Class FT 0.347% due 08/15/19 (Ê) 29 29 Series 2015-M7 Class ASQ2 1.550% due 04/25/18 465 467 Series 2009-3569 Class NY 5.000% due 08/15/39 1,400 1,591 Series 2015-M11 Class A1 2.097% due 04/25/25 745 757 Series 2010-3653 Class B 4.500% due 04/15/30 459 498 Series 2015-M15 Class ASQ1 Series 2010-3704 Class DC See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 33 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.000% due 11/15/36 315 336 GMACM Mortgage Loan Trust Series 2012-4010 Class KM Series 2005-AR2 Class 4A 3.000% due 01/15/42 243 253 3.150% due 05/25/35 (Ê) 158 147 Series 2013-4233 Class MD GS Mortgage Securities Corp. II 1.750% due 03/15/25 397 399 Series 2011-GC5 Class A4 Freddie Mac Strips 3.707% due 08/10/44 735 787 Series 2012-271 Class 30 GS Mortgage Securities Trust 3.000% due 08/15/42 1,376 1,408 Series 2013-GC12 Class A1 FREMF Mortgage Trust 0.742% due 06/10/46 139 138 Series 2010-K7 Class B Series 2013-GC16 Class A1 5.441% due 04/25/20 (Þ) 330 361 1.264% due 11/10/46 162 162 Series 2012-K705 Class B Series 2014-GC26 Class C 4.161% due 09/25/44 (Þ) 217 224 4.511% due 11/10/47 240 232 Series 2013-K24 Class B Series 2015-GC28 Class A5 3.502% due 11/25/45 (Þ) 360 362 3.396% due 02/10/48 295 306 Series 2015-K721 Class B GSMPS Mortgage Loan Trust 3.681% due 11/25/47 (Þ) 755 675 Series 2006-RP1 Class 1A2 GAHR Commercial Mortgage Trust 7.500% due 01/25/36 (Þ) 322 332 Series 2015-NRF Class AFX GSR Mortgage Loan Trust 3.235% due 12/15/19 (Þ) 455 470 Series 2005-AR7 Class 6A1 Ginnie Mae 2.842% due 11/25/35 (Ê) 38 36 Series 2007-26 Class SD HarborView Mortgage Loan Trust Interest Only STRIP Series 2005-4 Class 3A1 6.613% due 05/16/37 (Ê) 920 198 2.744% due 07/19/35 (Ê) 70 61 Series 2010-H03 Class HI IndyMac INDA Mortgage Loan Trust Interest Only STRIP Series 2006-AR41 Class A3 1.474% due 03/20/60 7,433 294 0.350% due 02/25/37 (Ê) 791 543 Series 2010-H04 Class BI JPMBB Commercial Mortgage Securities Interest Only STRIP Trust 1.406% due 04/20/60 1,149 54 Series 2014-C26 Class C Series 2010-H12 Class PT 4.426% due 01/15/48 480 468 5.470% due 11/20/59 303 312 Series 2015-C29 Class A4 Series 2010-H22 Class JI 3.611% due 05/15/48 60 63 Interest Only STRIP JPMorgan Alternative Loan Trust 2.505% due 11/20/60 2,024 142 Series 2006-A2 Class 3A1 Series 2011-H02 Class BI 2.585% due 05/25/36 (Ê) 819 619 Interest Only STRIP JPMorgan Chase Commercial Mortgage 0.418% due 02/20/61 8,388 106 Securities Trust Ginnie Mae I Series 2004-LN2 Class B 2.140% due 2023 595 607 5.282% due 07/15/41 150 151 4.564% due 2062 1,168 1,257 Series 2005-CB12 Class AJ 4.987% due 09/12/37 285 285 Ginnie Mae II 1.750% due 2040(Ê) 63 65 Series 2007-LD11 Class AM 2.000% due 2040(Ê) 245 255 5.787% due 06/15/49 180 178 Series 2007-LDPX Class A3 3.000% due 2040(Ê) 228 239 5.420% due 01/15/49 631 644 3.500% due 2040(Ê) 46 49 Series 2007-LDPX Class AM 5.500% due 2043 749 827 5.464% due 01/15/49 1,015 1,007 3.000% due 2045 2,027 2,103 Series 2011-C3 Class A2 3.500% due 2045 1,923 2,035 3.673% due 02/15/46 (Þ) 42 43 4.000% due 2046 1,121 1,201 Series 2015-SGP Class C 4.500% due 2046 492 529 3.927% due 07/15/36 (Ê)(Þ) 880 865 5.294% due 2060 439 464 Series 2016-ATRM Class B 4.810% due 2061 976 1,025 3.969% due 10/05/28 (Þ) 485 486 5.245% due 2061 544 584 JPMorgan Mortgage Trust 4.626% due 2062 353 376 Series 2004-A2 Class 3A1 4.652% due 2063 90 98 2.315% due 05/25/34 (Ê) 25 24 4.661% due 2063 27 30 Series 2005-A1 Class 6T1 4.732% due 2063 188 201 2.701% due 02/25/35 (Ê) 10 10 4.683% due 2064 663 698 Series 2005-A5 Class TA1 4.793% due 2064 365 385 5.172% due 08/25/35 (Ê) 61 60 30 Year TBA(Ï) Series 2005-A8 Class 1A1 3.500% 1,520 1,606 2.645% due 11/25/35 (Ê) 532 499 Series 2005-S3 Class 1A2 See accompanying notes which are an integral part of this quarterly report. 34 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.750% due 01/25/36 26 22 Series 2013-GSP Class A Series 2006-A6 Class 1A2 3.961% due 01/13/32 (Þ) 200 216 2.637% due 10/25/36 (Ê) 100 90 RBSCF Trust Series 2006-A7 Class 2A4R Series 2010-RR3 Class MSCA 2.695% due 01/25/37 (Ê) 753 659 6.114% due 06/16/49 (Þ) 76 77 LB Commercial Mortgage Trust Series 2010-RR4 Class CMLA Series 2007-C3 Class AM 6.040% due 12/16/49 (Þ) 110 114 5.900% due 07/15/44 920 951 RBSSP Resecuritization Trust LB-UBS Commercial Mortgage Trust Series 2010-3 Class 9A1 Series 2005-C7 Class F 5.500% due 02/26/35 (Þ) 196 199 5.350% due 11/15/40 465 452 Residential Asset Securitization Trust Mastr Adjustable Rate Mortgages Trust Series 2003-A15 Class 1A2 Series 2006-2 Class 4A1 0.620% due 02/25/34 (Ê) 38 34 2.779% due 02/25/36 (Ê) 49 47 RFMSI Trust Series 2007-HF2 Class A1 Series 2006-SA4 Class 2A1 0.480% due 09/25/37 (Ê) 333 297 3.459% due 11/25/36 (Ê) 152 132 Mastr Alternative Loan Trust Rialto Capital Management LLC Series 2003-4 Class B1 Series 2014-LT5 Class A 5.941% due 06/25/33 51 46 2.850% due 05/15/24 (Þ) 26 26 Series 2004-10 Class 5A6 RREF LLC 5.750% due 09/25/34 34 35 Series 2014-LT6 Class A Merrill Lynch Mortgage Trust 2.750% due 09/15/24 (Þ) 37 37 Series 2005-A10 Class A Series 2015-LT7 Class A 0.646% due 02/25/36 (Ê) 45 41 3.000% due 12/25/32 (Þ) 634 634 Series 2006-C2 Class AM Structured Adjustable Rate Mortgage 5.782% due 08/12/43 500 502 Loan Trust Series 2008-C1 Class A4 Series 2004-12 Class 2A 5.690% due 02/12/51 247 258 2.421% due 09/25/34 (Ê) 654 641 Morgan Stanley Bank of America Merrill Structured Asset Mortgage Investments Lynch Trust II Trust Series 2013-C7 Class A1 Series 2004-AR8 Class A1 0.738% due 02/15/46 86 86 0.844% due 05/19/35 (Ê) 186 179 Series 2015-C24 Class A4 Structured Asset Securities Corp. 3.732% due 05/15/48 835 892 Mortgage Pass-Through Certificates Series 2003-34A Class 5A4 Series 2015-C24 Class C 2.455% due 11/25/33 (Ê) 363 366 4.354% due 05/15/48 75 66 Series 2015-C26 Class A3 UBS Commercial Mortgage Trust Series 2012-C1 Class A3 3.211% due 11/15/48 875 888 3.400% due 05/10/45 1,025 1,081 Series 2015-C27 Class A4 UBS-Barclays Commercial Mortgage 3.753% due 12/15/47 540 578 Trust Morgan Stanley Capital I Trust Series 2012-C4 Class A5 Series 2005-IQ10 Class B 2.850% due 12/10/45 975 997 6.207% due 09/15/42 31 31 Wachovia Bank Commercial Mortgage Series 2006-IQ12 Class AM Trust 5.370% due 12/15/43 180 182 Series 2006-C26 Class AM Series 2007-IQ14 Class A1A 6.008% due 06/15/45 725 728 5.665% due 04/15/49 322 331 Series 2007-C31 Class AM Series 2011-C1 Class A3 5.591% due 04/15/47 500 513 4.700% due 09/15/47 (Þ) 981 1,045 Washington Mutual Mortgage Pass- Series 2011-C3 Class A2 Through Certificates Trust 3.224% due 07/15/49 120 120 Series 2003-AR7 Class A7 Series 2011-C3 Class A4 2.299% due 08/25/33 (Ê) 149 149 4.118% due 07/15/49 115 125 Series 2005-AR13 Class A1A1 MSBAM Commercial Mortgage 0.511% due 10/25/45 (Ê) 15 14 Securities Trust Series 2007-HY2 Class 2A3 Series 2012-CKSV Class A2 1.755% due 04/25/37 (Ê) 581 424 3.277% due 10/15/30 (Þ) 190 194 Wells Fargo Mortgage Backed Securities MSCG Trust Trust Series 2015-ALDR Class A2 Series 2004-P Class 2A1 3.462% due 06/07/35 (Þ) 255 264 2.626% due 09/25/34 (Ê) 189 188 Prime Mortgage Trust Series 2006-2 Class 2A3 Series 2004-CL1 Class 1A2 5.500% due 03/25/36 57 55 0.621% due 02/25/34 (Ê) 6 5 Series 2006-AR2 Class 2A1 RBS Commercial Funding, Inc. Trust 2.698% due 03/25/36 82 81 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 35 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2006-AR6 Class 7A1 4.181% due 07/15/24 MYR 1,560 408 5.015% due 03/25/36 (Ê) 258 254 Series 0115 Series 2006-AR10 Class 4A1 3.955% due 09/15/25 MYR 2,020 523 2.610% due 07/25/36 (Ê) 24 23 Series 0215 Series 2007-8 Class 1A16 3.795% due 09/30/22 MYR 1,610 415 6.000% due 07/25/37 62 62 Series 0314 WF-RBS Commercial Mortgage Trust 4.048% due 09/30/21 MYR 780 204 Series 2011-C5 Class A4 Series 0315 3.667% due 11/15/44 545 585 3.659% due 10/15/20 MYR 1,634 423 Series 2012-C9 Class A1 Series 0414 0.673% due 11/15/45 40 39 3.654% due 10/31/19 MYR 1,350 349 Series 2013-C14 Class A1 Series 0512 0.836% due 06/15/46 164 163 3.314% due 10/31/17 MYR 590 152 Series 2014-C19 Class A3 Series 0515 3.660% due 03/15/47 500 529 3.759% due 03/15/19 MYR 910 237 198,497 Mexican Bonos Municipal Bonds - 0.7% Series M 10 City of New York New York General 8.500% due 12/13/18 MXN 15,980 1,012 Obligation Unlimited Series M 20 5.047% due 10/01/24 375 443 7.500% due 06/03/27 MXN 13,652 877 6.646% due 12/01/31 250 296 Series M 30 6.246% due 06/01/35 1,100 1,264 10.000% due 11/20/36 MXN 21,549 1,722 Municipal Electric Authority of Georgia 8.500% due 11/18/38 MXN 2,410 169 Revenue Bonds Series M 6.637% due 04/01/57 1,310 1,632 8.000% due 06/11/20 MXN 13,960 893 7.055% due 04/01/57 600 707 7.750% due 05/29/31 MXN 2,590 169 New York City New York Water & Sewer 7.750% due 11/13/42 MXN 19,250 1,255 System Revenue Bonds New Zealand Government Bond 5.375% due 06/15/43 525 612 2.000% due 09/20/25 NZD 340 245 State of California General Obligation Unlimited Series 0427 6.650% due 03/01/22 200 245 4.500% due 04/15/27 NZD 1,320 1,045 7.500% due 04/01/34 100 146 Series 423 5.500% due 04/15/23 NZD 1,500 1,233 University of California Revenue Bonds 6.270% due 05/15/31 400 447 Series 521 6.000% due 05/15/21 NZD 2,840 2,312 5,792 Norway Government Bond Non-US Bonds - 4.0% Series 472 Australia Government Bond 4.250% due 05/19/17 (Þ) NOK 7,460 940 Series 126 Series 477 4.500% due 04/15/20 AUD 1,950 1,641 1.750% due 03/13/25 (Þ) NOK 2,970 379 Series 133 Peru Government Bond 5.500% due 04/21/23 AUD 780 723 5.700% due 08/12/24 PEN 3,690 1,044 Series 140 6.900% due 08/12/37 PEN 2,840 812 4.500% due 04/21/33 AUD 1,370 1,275 Queensland Treasury Corp. Brazil Notas do Tesouro Nacional Serie B Series 21 Series NTNB 5.500% due 06/21/21 AUD 2,068 1,819 6.000% due 05/15/45 BRL 974 744 Singapore Government Bond 6.000% due 08/15/50 BRL 1,415 1,067 2.000% due 07/01/20 SGD 460 353 Brazil Notas do Tesouro Nacional Serie F 3.125% due 09/01/22 SGD 250 202 Series NTNF 3.000% due 09/01/24 SGD 250 202 10.000% due 01/01/21 BRL 2,160 541 2.375% due 06/01/25 SGD 490 380 10.000% due 01/01/23 BRL 3,135 760 10.000% due 01/01/25 BRL 5,000 1,161 South Africa Government Bond Series R186 Colombian TES 10.500% due 12/21/26 ZAR 4,640 343 Series B Series R203 10.000% due 07/24/24 COP 6,951,000 2,598 8.250% due 09/15/17 ZAR 4,960 337 6.000% due 04/28/28 COP 584,600 161 Series R209 Ireland Government Bond 6.250% due 03/31/36 ZAR 7,450 351 5.400% due 03/13/25 EUR 1,220 1,958 Series R214 Malaysia Government Bond 6.500% due 02/28/41 ZAR 17,150 804 Series 0111 4.160% due 07/15/21 MYR 190 50 34,288 Series 0114 United States Government Agencies - 0.4% Fannie Mae See accompanying notes which are an integral part of this quarterly report. 36 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2 Anheuser-Busch InBev Worldwide, Inc. 0.452% due 07/20/17 (Ê) 2,175 2,172 1.314% due 01/13/17 (Þ)(~) 350 347 Federal Home Loan Banks ArcelorMittal 3.150% due 06/28/17 1,080 1,085 5.500% due 02/25/17 120 122 3,257 AT&T, Inc. United States Government Treasuries - 17.3% 2.950% due 05/15/16 605 606 United States Treasury Inflation Indexed Bonds Australia Government Bond 0.125% due 07/15/24 1,257 1,261 Series 120 0.375% due 07/15/25 445 454 6.000% due 02/15/17 AUD 324 257 0.250% due 01/15/26 2,531 2,552 Autobahn Funding Co. LLC 0.625% due 02/15/43 618 580 0.040% due 04/21/16 (ç)(Þ)(~) 500 500 1.375% due 02/15/44 2,765 3,095 Bank of America Corp. 0.750% due 02/15/45 1,539 1,489 Series 1 United States Treasury Notes 3.750% due 07/12/16 500 504 0.750% due 10/31/17 5,600 5,602 Bank of America NA 0.750% due 02/28/18 375 375 Series BKNT 1.375% due 09/30/20 26,610 26,833 0.914% due 06/15/16 (Ê) 200 200 1.375% due 01/31/21 4,105 4,135 5.300% due 03/15/17 450 466 1.125% due 02/28/21 3,850 3,834 Bank of Montreal 1.250% due 03/31/21 8,465 8,473 Series YCD 1.750% due 09/30/22 10,725 10,890 0.722% due 11/10/16 (Ê)(~) 750 749 1.750% due 01/31/23 1,910 1,936 Bank of Nova Scotia 1.500% due 02/28/23 8,850 8,825 Series YCD 2.000% due 02/15/25 1,685 1,721 0.800% due 11/07/16 (Ê)(~) 730 730 2.250% due 11/15/25 6,785 7,061 Bank of Nova Scotia (The) 1.625% due 02/15/26 32,928 32,450 Series BKNT 2.750% due 08/15/42 935 965 1.052% due 12/13/16 (Ê) 275 275 3.750% due 11/15/43 745 925 Barclays Bank PLC 3.000% due 11/15/45 (§) 12,210 13,182 1.176% due 12/09/16 (Ê) 975 974 2.500% due 02/15/46 13,170 12,842 Bear Stearns Cos. LLC (The) 149,480 5.550% due 01/22/17 525 542 Total Long-Term Investments BPCE SA (cost $655,687) 657,648 1.188% due 11/18/16 (Ê) 300 300 Caisse Centrale Desjardins Common Stocks - 0.0% 1.030% due 03/27/17 (Ê)(Þ) 1,095 1,093 Financial Services - 0.0% Citigroup, Inc. Escrow GM Corp.(Å) 80,000 — 1.402% due 04/01/16 (ç)(Ê) 600 600 Total Common Stocks 5.850% due 08/02/16 220 223 (cost $—) — Commonwealth Bank of Australia 0.832% due 06/03/16 (Ê)(Þ) 1,120 1,120 Preferred Stocks - 0.2% ConocoPhillips Qatar Funding, Ltd. Financial Services - 0.1% 0.700% due 04/04/16 (ç)(Þ)(~) 1,100 1,100 XLIT, Ltd. 700 553 Continental Airlines Pass-Through Trust Series 09-1 Technology - 0.1% 9.000% due 07/08/16 163 166 Verizon Communications, Inc. 29,000 785 CRC Funding LLC 0.581% due 06/16/16 (Þ)(~) 500 499 Total Preferred Stocks Deutsche Telekom International Finance (cost $1,312) 1,338 BV 2.250% due 03/06/17 (Þ) 920 928 Exxon Mobil Corp. Short-Term Investments - 28.0% 0.674% due 03/15/17 (Ê) 1,200 1,196 ABN AMRO Bank NV Federal Home Loan Mortgage Corp. 1.421% due 10/28/16 (Ê)(Þ) 300 301 Multifamily Structured Pass Through Adam Aircraft Industries Term Loan Certificates Series 2012-K501 Class X1A 15.130% due 05/23/16 (Å) 49 — Interest Only STRIP Anheuser-Busch InBev Finance, Inc. 1.546% due 08/25/16 3,325 7 0.811% due 01/27/17 (Ê) 500 499 Ford Motor Credit Co. LLC See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 37 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 1.700% due 05/09/16 700 700 Royal Bank of Scotland Group PLC Freddie Mac 1.875% due 03/31/17 350 349 2.000% due 08/25/16 675 679 Russell U.S. Cash Management Fund 144,247,148 (8) 144,248 GE Capital International Funding Co. Sabine Pass LNG, LP 0.964% due 04/15/16 (Þ) 632 632 7.500% due 11/30/16 100 103 General Electric Co. Series 144a 0.788% due 02/15/17 (Ê) 560 560 7.500% due 11/30/16 (Þ) 380 391 General Mills, Inc. Sheffield Receivables Co. LLC 5.700% due 02/15/17 500 520 0.520% due 05/03/16 (ç)(Þ)(~) 750 750 Hartford Financial Services Group, Inc. Shell International Finance BV (The) 0.828% due 11/15/16 (Ê) 1,455 1,455 5.375% due 03/15/17 200 207 Toronto-Doninion Bank (The) Highwoods Realty, LP 2.125% due 04/07/21 2,025 2,022 5.850% due 03/15/17 500 518 Total Capital International SA Honda Auto Receivables Owner Trust 1.000% due 08/12/16 1,180 1,179 Series 2013-2 Class A3 Toyota Auto Receivables Owner Trust 0.530% due 02/16/17 86 86 Series 2013-A Class A3 Hyundai Auto Receivables Trust 0.550% due 01/17/17 2 2 Series 2015-C Class A1 UAL Pass-Through Trust 0.390% due 09/15/16 111 111 Series 09-1 ING Bank NV 10.400% due 11/01/16 21 22 3.750% due 03/07/17 (Þ) 1,500 1,533 United States Treasury Bills International Lease Finance Corp. 0.002% due 04/07/16 (ç)(~) 6,960 6,960 6.750% due 09/01/16 (Þ) 800 812 0.003% due 04/07/16 (ç)(~) 15 15 Intesa Sanpaolo SpA 0.003% due 04/14/16 (ç)(~) 25,970 25,968 2.375% due 01/13/17 520 522 0.003% due 05/12/16 (§) 4,480 4,480 Japan Treasury Discount Bill Series 575 0.004% due 08/04/16 4,470 4,465 0.010% due 06/10/16 JPY 140,000 1,244 0.004% due 08/18/16 (~) 8,600 8,589 Series 597 United States Treasury Notes 0.010% due 06/27/16 (~) JPY 120,000 1,067 1.500% due 06/30/16 5,965 5,983 JetBlue Airways Pass-Through Trust Verizon Communications, Inc. Series 04-2 Class G-2 Series FRN 1.067% due 11/15/16 (Ê) 750 743 2.164% due 09/15/16 (Ê) 1,320 1,327 Johnson & Johnson Wells Fargo & Co. 0.706% due 11/28/16 (Ê) 1,000 1,000 1.250% due 07/20/16 700 701 JPMorgan Chase Bank NA Williams Partners, LP / Williams Series BKNT Partners Finance Corp. 5.875% due 06/13/16 70 71 7.250% due 02/01/17 235 241 Kellogg Co. Total Short-Term Investments 1.875% due 11/17/16 1,200 1,207 (cost $242,120) 242,147 Liberty Street Funding LLC 0.561% due 04/18/16 (ç)(Þ)(~) 1,200 1,200 Total Investments 104.3% Merck & Co., Inc. (identified cost $899,119) 901,133 0.808% due 05/18/16 (Ê) 350 350 National Bank of Canada Other Assets and Liabilities, 0.561% due 06/22/16 (Þ)(~) 1,100 1,099 Net - (4.3%) (37,052 ) Nomura Holdings Inc. 2.000% due 09/13/16 835 837 Net Assets - 100.0% 864,081 Ontario Teachers' Finance Trust 1.650% due 12/02/16 (Þ)(~) 600 596 Private Export Funding Corp. 0.692% due 06/20/16 (Þ)(~) 1,000 999 Procter & Gamble Co. (The) 0.699% due 11/04/16 (Ê) 1,000 1,000 Royal Bank of Canada Series GMTN 0.879% due 02/03/17 (Ê) 300 300 See accompanying notes which are an integral part of this quarterly report. 38 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% Adam Aircraft Industries Term Loan 05/22/07 48,786 114.22 56 — Escrow GM Corp. 04/21/11 80,000 — — — Indiantown Cogeneration, LP 07/08/09 90,896 95.51 87 101 101 For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions United States 2 Year Treasury Note Futures 167 USD 36,531 06/16 22 United States 5 Year Treasury Note Futures 327 USD 39,620 06/16 61 United States 10 Year Treasury Note Futures 404 USD 52,679 06/16 150 United States Treasury Bond Futures 93 USD 15,292 06/16 (47 ) United States Ultra Bond Futures 12 USD 2,070 06/16 (40 ) Short Positions Buro-Bobl Futures 37 EUR 4,851 06/16 9 Euro-BTP Future 19 EUR 2,672 06/16 (56 ) Euro-OAT Future 18 EUR 2,848 06/16 (47 ) Japan Government 10 Year Bond Futures 4 JPY 605,199 06/16 2 Long Gilt Futures 160 GBP 19,395 06/16 29 United States 2 Year Treasury Note Futures 6 USD 1,313 06/16 (1 ) United States 5 Year Treasury Note Futures 15 USD 1,817 06/16 4 United States 10 Year Treasury Note Futures 36 USD 4,694 06/16 15 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 101 Options Written Amounts in thousands (except contract amounts) Transactions in options written contracts for the period ended March 31, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 1 $ 107 Opened — — Closed (1 ) (107 ) Expired — — Outstanding March 31, 2016 — $ — Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Australia and New Zealand Banking Group EUR 4,816 USD 5,349 04/28/16 (135 ) Bank of America USD 249 BRL 946 05/20/16 10 Bank of America USD 1,011 BRL 4,237 05/20/16 153 Bank of America USD 2 CZK 60 05/20/16 — Bank of America USD 2,386 CZK 57,775 05/20/16 47 Bank of America USD 8 HUF 2,307 05/20/16 — Bank of America USD 99 IDR 1,316,115 05/20/16 1 Bank of America USD 1,044 IDR 14,366,048 05/20/16 44 Bank of America USD 2,372 KRW 2,903,015 05/20/16 159 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 39 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 70 MYR 292 05/20/16 5 Bank of America USD 69 PHP 3,231 05/20/16 1 Bank of America USD 89 PLN 355 05/20/16 6 Bank of America USD 2,281 PLN 9,042 05/20/16 141 Bank of America USD 1,051 RUB 83,883 05/20/16 182 Bank of America USD 2,377 SGD 3,349 05/20/16 107 Bank of America USD 63 TRY 192 05/20/16 4 Bank of America USD 141 TRY 432 05/20/16 10 Bank of America USD 960 TRY 2,928 05/20/16 66 Bank of America USD 2,159 TRY 6,589 05/20/16 148 Bank of America USD 26 TWD 865 05/20/16 1 Bank of America USD 1,054 ZAR 16,893 05/20/16 80 Bank of America AUD 2,399 USD 1,803 04/29/16 (35 ) Bank of America BRL 420 USD 111 05/20/16 (5 ) Bank of America BRL 9,534 USD 2,278 05/20/16 (341 ) Bank of America CZK 136 USD 6 05/20/16 — Bank of America CZK 25,678 USD 1,061 05/20/16 (21 ) Bank of America GBP 2,000 USD 2,847 04/11/16 (25 ) Bank of America HKD 8,295 USD 1,065 05/20/16 (5 ) Bank of America HUF 296,236 USD 1,059 05/20/16 (14 ) Bank of America IDR 584,940 USD 44 05/20/16 — Bank of America IDR 32,323,607 USD 2,348 05/20/16 (98 ) Bank of America KRW 72,246 USD 60 05/20/16 (3 ) Bank of America MYR 9,992 USD 2,366 05/20/16 (212 ) Bank of America PHP 113,816 USD 2,372 05/20/16 (100 ) Bank of America PLN 158 USD 40 05/20/16 (2 ) Bank of America PLN 4,019 USD 1,014 05/20/16 (63 ) Bank of America RUB 10,025 USD 139 05/20/16 (9 ) Bank of America TWD 35,465 USD 1,062 05/20/16 (41 ) Barclays JPY 140,000 USD 1,146 06/10/16 (101 ) Barclays JPY 120,000 USD 1,070 06/27/16 1 Barclays NOK 4,284 USD 500 04/28/16 (17 ) Citigroup USD 3,517 JPY 397,197 04/28/16 15 Citigroup AUD 6,946 USD 5,169 04/28/16 (149 ) JPMorgan Chase USD 122 BRL 448 04/14/16 2 JPMorgan Chase USD 180 BRL 655 04/14/16 1 JPMorgan Chase USD 1,593 CAD 2,254 04/15/16 142 JPMorgan Chase USD 3,108 CAD 4,370 07/08/16 257 JPMorgan Chase USD 1,007 CLP 726,903 04/15/16 77 JPMorgan Chase USD 840 COP 2,780,679 04/15/16 86 JPMorgan Chase USD 349 GBP 242 04/15/16 (1 ) JPMorgan Chase USD 639 GBP 441 04/15/16 (5 ) JPMorgan Chase USD 640 GBP 448 04/15/16 3 JPMorgan Chase USD 876 GBP 620 04/15/16 14 JPMorgan Chase USD 1,126 IDR 16,090,772 04/15/16 97 JPMorgan Chase USD 4,642 JPY 520,465 04/15/16 (15 ) JPMorgan Chase USD 212 MXN 3,921 04/15/16 14 JPMorgan Chase USD 430 MXN 7,677 04/15/16 14 JPMorgan Chase USD 646 MXN 12,185 04/15/16 59 JPMorgan Chase USD 4,783 MXN 82,500 06/10/16 (36 ) JPMorgan Chase USD 175 MYR 739 04/15/16 16 JPMorgan Chase USD 214 MYR 901 04/15/16 18 JPMorgan Chase USD 2,348 MYR 10,312 04/15/16 312 JPMorgan Chase USD 134 NOK 1,169 04/15/16 7 JPMorgan Chase USD 137 NOK 1,202 04/15/16 8 JPMorgan Chase USD 272 NOK 2,378 04/15/16 16 JPMorgan Chase USD 317 NOK 2,800 04/15/16 22 JPMorgan Chase USD 2,819 NOK 25,204 04/15/16 227 JPMorgan Chase USD 2,225 PEN 7,740 04/15/16 104 JPMorgan Chase USD 1,251 PLN 5,032 04/15/16 97 JPMorgan Chase USD 1,462 TRY 4,542 04/15/16 144 JPMorgan Chase USD 213 ZAR 3,470 04/15/16 21 JPMorgan Chase USD 1,025 ZAR 17,317 04/15/16 146 See accompanying notes which are an integral part of this quarterly report. 40 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase AUD 9,575 USD 6,788 04/15/16 (549 ) JPMorgan Chase BRL 10,852 USD 2,848 04/14/16 (162 ) JPMorgan Chase CAD 4,370 USD 3,307 07/08/16 (58 ) JPMorgan Chase CHF 3,236 USD 3,248 04/15/16 (119 ) JPMorgan Chase CLP 726,903 USD 989 04/15/16 (96 ) JPMorgan Chase COP 1,369,434 USD 430 04/15/16 (26 ) JPMorgan Chase COP 8,856,586 USD 2,721 04/15/16 (230 ) JPMorgan Chase EUR 2,123 USD 2,408 04/15/16 (8 ) JPMorgan Chase GBP 76 USD 110 04/15/16 1 JPMorgan Chase GBP 2,498 USD 3,615 04/15/16 27 JPMorgan Chase IDR 40,768,071 USD 2,842 04/15/16 (257 ) JPMorgan Chase JPY 6,413 USD 57 04/15/16 — JPMorgan Chase JPY 39,059 USD 350 04/15/16 3 JPMorgan Chase JPY 71,152 USD 625 04/15/16 (8 ) JPMorgan Chase JPY 73,361 USD 650 04/15/16 (2 ) JPMorgan Chase JPY 197,158 USD 1,752 04/15/16 — JPMorgan Chase MXN 2,347 USD 129 04/15/16 (7 ) JPMorgan Chase MXN 3,197 USD 179 04/15/16 (6 ) JPMorgan Chase MXN 36,404 USD 2,024 04/15/16 (81 ) JPMorgan Chase MXN 38,500 USD 2,156 06/10/16 (59 ) JPMorgan Chase MYR 928 USD 211 04/15/16 (29 ) JPMorgan Chase MYR 929 USD 216 04/15/16 (23 ) JPMorgan Chase MYR 935 USD 212 04/15/16 (29 ) JPMorgan Chase MYR 936 USD 213 04/15/16 (28 ) JPMorgan Chase MYR 2,637 USD 633 04/15/16 (47 ) JPMorgan Chase NOK 11,147 USD 1,301 04/28/16 (46 ) JPMorgan Chase NZD 13,298 USD 8,868 04/15/16 (318 ) JPMorgan Chase PEN 14,291 USD 4,113 04/15/16 (187 ) JPMorgan Chase PHP 70,322 USD 1,477 04/15/16 (52 ) JPMorgan Chase SGD 187 USD 131 04/15/16 (8 ) JPMorgan Chase SGD 201 USD 139 04/15/16 (10 ) JPMorgan Chase SGD 208 USD 145 04/15/16 (9 ) JPMorgan Chase SGD 223 USD 155 04/15/16 (10 ) JPMorgan Chase SGD 249 USD 177 04/15/16 (8 ) JPMorgan Chase SGD 416 USD 291 04/15/16 (18 ) JPMorgan Chase SGD 4,590 USD 3,189 04/15/16 (216 ) JPMorgan Chase THB 54,212 USD 1,484 04/12/16 (57 ) JPMorgan Chase ZAR 4,090 USD 255 04/15/16 (22 ) Royal Bank of Canada USD 1,727 AUD 2,327 04/21/16 55 Royal Bank of Canada USD 3,919 CAD 5,236 04/21/16 113 Royal Bank of Canada USD 1,725 NOK 14,823 04/21/16 66 Royal Bank of Canada USD 1,716 NZD 2,608 04/21/16 85 Royal Bank of Canada USD 6,007 NZD 9,128 04/21/16 297 Royal Bank of Canada AUD 5,236 USD 3,886 04/21/16 (125 ) Royal Bank of Canada CAD 8,145 USD 6,096 04/21/16 (176 ) Royal Bank of Canada NOK 33,352 USD 3,882 04/21/16 (148 ) Royal Bank of Canada NOK 51,881 USD 6,039 04/21/16 (230 ) Standard Chartered USD 3,952 JPY 448,841 04/21/16 38 Standard Chartered USD 6,148 JPY 698,197 04/21/16 59 Standard Chartered CHF 1,729 USD 1,749 04/21/16 (50 ) Standard Chartered CHF 3,890 USD 3,935 04/21/16 (113 ) Standard Chartered GBP 1,150 CHF 1,608 04/28/16 22 Standard Chartered GBP 4,273 USD 6,013 04/21/16 (124 ) Standard Chartered NOK 14,708 SEK 14,257 04/28/16 (20 ) State Street USD 2 CZK 51 05/20/16 — State Street USD 3,923 EUR 3,543 04/21/16 111 State Street USD 15 HKD 113 05/20/16 — State Street USD 2 HUF 605 05/20/16 — State Street USD 30 PLN 118 05/20/16 1 State Street CZK 114 USD 5 05/20/16 — State Street DKK 11,746 USD 1,744 04/21/16 (50 ) State Street EUR 3,161 NOK 29,973 04/28/16 22 State Street GBP 81 CHF 114 04/28/16 2 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 41 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street NZD 5,221 USD 3,462 04/28/16 (143 ) State Street PLN 264 USD 68 05/20/16 (3 ) State Street SEK 14,665 USD 1,761 04/21/16 (46 ) State Street SGD 93 USD 67 05/20/16 (2 ) State Street TRY 89 USD 30 05/20/16 (1 ) State Street TRY 201 USD 68 05/20/16 (2 ) State Street ZAR 827 USD 51 05/20/16 (4 ) UBS EUR 4,675 GBP 3,665 04/28/16 (60 ) UBS EUR 1,605 SEK 14,841 04/28/16 2 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (1,526 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Barclays Capital U.S. Aggregate Bond Index Barclays USD 19,265 04/29/16 175 Barclays Capital U.S. Aggregate Bond Index Barclays USD 21,293 04/29/16 194 Barclays Capital U.S. Aggregate Bond Index Barclays USD 23,122 06/30/16 210 Barclays Capital U.S. Aggregate Bond Index Barclays USD 12,845 06/30/16 117 Barclays Capital U.S. Aggregate Bond Index Barclays USD 11,166 09/30/16 101 Barclays Capital U.S. Aggregate Bond Index Barclays USD 17,257 09/30/16 157 Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 954 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fees were all based on the 1 Month LIBOR rate plus a fee ranging from -0.08% to 0.19%. Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Citigroup USD 850 Three Month LIBOR 2.714 % 08/15/42 (113 ) Citigroup USD 685 Three Month LIBOR 3.676 % 11/15/43 (237 ) JPMorgan Chase DKK 15,550 Six Month CIBOR 0.943 % 05/05/25 (28 ) JPMorgan Chase HKD 17,750 Three Month HIBOR 2.160 % 05/14/25 (120 ) JPMorgan Chase CZK 55,600 Six Month PRIBOR 1.280 % 06/19/25 (149 ) Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $— (å) (647 ) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Investment Grade Index Goldman Sachs USD 5,000 5.000 % 06/20/21 127 CDX Investment Grade Index Goldman Sachs EUR 37,000 1.000 % 06/20/21 578 CDX Investment Grade Index Goldman Sachs USD 43,000 (1.000 %) 06/20/21 (439 ) Total Fair Value on Open Credit Indices Premiums Paid (Received) - ($303) 266 See accompanying notes which are an integral part of this quarterly report. 42 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Long-Term Investments Asset-Backed Securities $ — $ 54,352 $ 850 $ 55,202 Corporate Bonds and Notes — 164,690 497 165,187 International Debt — 43,209 — 43,209 Loan Agreements — 2,736 — 2,736 Mortgage-Backed Securities — 197,901 596 198,497 Municipal Bonds — 5,792 — 5,792 Non-US Bonds — 34,288 — 34,288 United States Government Agencies — 3,257 — 3,257 United States Government Treasuries — 149,480 — 149,480 Common Stocks — Preferred Stocks 785 553 — 1,338 Short-Term Investments(a) — 97,899 — 242,147 Total Investments 785 754,157 1,943 901,133 Other Financial Instruments Futures Contracts 101 — — 101 Foreign Currency Exchange Contracts — (1,526 ) — (1,526 ) Total Return Swap Contracts — 954 — 954 Interest Rate Swap Contracts — (647 ) — (647 ) Credit Default Swap Contracts — 266 — 266 Total Other Financial Instruments * $ 101 $ (953 ) $ — $ (852 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. Accordingly, the total fair value amounts presented in the table may not reconcile to the sum of the individual levels but are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2016, see note 2 in the Notes to Quarterly Report. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended March 31, 2016 were less than 1% of net assets. See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 43 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 96.7% Unibail-Rodamco SE(ö) 27,244 7,486 Australia - 5.5% 28,915 BGP Holdings PLC(Å)(Æ) 926,311 — Dexus Property Group(ö) 864,744 5,247 Germany - 2.9% Goodman Group(ö) 575,230 2,931 ADO Properties SA(Æ)(Þ) 45,897 1,571 GPT Group (The)(ö) 387,097 1,479 alstria office REIT-AG(Æ)(ö) 153,927 2,213 Investa Office Fund(ö) 104,342 334 Deutsche EuroShop AG 6,468 304 Mirvac Group(ö) 1,765,819 2,612 Deutsche Wohnen AG 203,900 6,339 Scentre Group(ö) 3,166,736 10,750 Icad, Inc.(ö) 38,851 2,970 Shopping Centres Australasia Property LEG Immobilien AG(Æ) 37,848 3,555 Group(ö) 66,003 116 Vonovia SE 180,956 6,510 Stockland(ö) 751,024 2,456 23,462 Vicinity Centres(Æ)(ö) 4,714,073 11,519 Westfield Corp.(ö) 942,955 7,213 Hong Kong - 8.8% 44,657 Champion REIT(Æ)(ö) 293,593 150 Cheung Kong Property Holdings, Ltd. 1,439,000 9,273 Austria - 0.2% Hang Lung Properties, Ltd. - ADR 218,000 417 Atrium European Real Estate, Ltd.(Æ) 73,489 293 Henderson Land Development Co., Ltd. 664,822 4,086 Buwog AG(Æ) 69,296 1,488 Hongkong Land Holdings, Ltd. 1,609,501 9,637 1,781 Hysan Development Co., Ltd. 661,000 2,817 Kerry Properties, Ltd. 159,500 438 Belgium - 0.0% Link REIT(ö) 1,713,000 10,157 Befimmo(ö) 812 52 New World Development Co., Ltd.(Æ) 1,209,155 1,153 Sino Land Co., Ltd. 838,000 1,327 Brazil - 0.0% Sun Hung Kai Properties, Ltd.(Æ) 1,681,125 20,568 BR Properties SA 52,646 129 Swire Properties, Ltd. 1,712,068 4,623 Canada - 2.0% Wharf Holdings, Ltd. (The) 1,136,000 6,210 Allied Properties Real Estate Investment 70,856 Trust(ö) 172,883 4,654 Ireland - 0.3% Boardwalk Real Estate Investment Green REIT PLC(Æ)(ö) 1,145,588 1,841 Trust(Ñ)(ö) 25,325 1,010 Hibernia REIT PLC(ö) 384,794 568 Brookfield Canada Office Properties(ö) 23,680 532 2,409 Canadian Real Estate Investment Trust(ö) 46,802 1,624 Italy - 0.2% Chartwell Retirement Residences 51,825 563 Beni Stabili SpA SIIQ(ö) 2,096,130 1,572 Crombie Real Estate Investment Trust(ö) 37,040 401 Dream Office Real Estate Investment Japan - 11.0% Trust(ö) 24,923 398 Activia Properties, Inc.(ö) 808 4,188 First Capital Realty, Inc. Class A(Ñ) 118,055 1,875 Advance Residence Investment Corp.(ö) 140 354 H&R Real Estate Investment Trust(ö) 91,810 1,484 Advance Residence Investment Corp.(ö) 34 86 RioCan Real Estate Investment Trust(ö) 84,044 1,721 Aeon Mall Co., Ltd. 122,100 1,804 Smart Real Estate Investment Trust(ö) 56,278 1,471 Daiwa House REIT Investment Corp.(ö) 119 522 15,733 Daiwa Office Investment Corp.(ö) 55 342 Frontier Real Estate Investment Corp.(ö) 26 125 China - 0.1% GLP J-Reit(Æ)(ö) 1,576 1,795 China Overseas Land & Investment, Ltd. 128,000 406 Hulic Co., Ltd. 43,700 416 China Resources Land, Ltd. 66,000 169 Hulic Reit, Inc.(ö) 2,514 4,081 Dalian Wanda Commercial Properties Industrial & Infrastructure Fund Co., Ltd. Class H(Þ) 19,900 118 Investment Corp.(Æ)(ö) 15 70 693 Invincible Investment Corp.(Æ)(ö) 2,561 1,918 Japan Excellent, Inc.(Æ)(ö) 503 679 Finland - 0.1% Japan Hotel REIT Investment Corp.(Æ) Citycon OYJ(Æ)(Ñ) 427,976 1,080 (Ñ)(ö) 1,739 1,529 Sponda OYJ(Æ)(Ñ) 5,708 24 Japan Prime Realty Investment Corp.(ö) 485 1,973 1,104 Japan Real Estate Investment Corp. France - 3.6% (Æ)(ö) 848 4,897 Fonciere Des Regions(ö) 34,564 3,260 Japan Retail Fund Investment Corp.(ö) 1,677 4,021 Gecina SA(ö) 9,072 1,248 Kenedix Office Investment Corp. Class Klepierre - GDR(ö) 351,988 16,819 A(ö) 166 952 Mercialys SA(ö) 4,389 102 Mitsubishi Estate Co., Ltd.(Æ) 689,000 12,763 See accompanying notes which are an integral part of this quarterly report. 44 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Mitsui Fudosan Co., Ltd.(Æ) 846,129 21,038 British Land Co. PLC (The)(ö) 361,309 3,620 Mori Hills REIT Investment Corp. Class Capital & Counties Properties PLC 69,829 329 A(ö) 252 373 Capital & Regional PLC(ö) 417,988 390 Mori Trust Sogo Reit, Inc.(Æ)(ö) 114 197 Derwent London PLC(ö) 76,749 3,462 Nippon Building Fund, Inc.(ö) 301 1,781 Great Portland Estates PLC(ö) 435,302 4,538 Nippon Prologis REIT, Inc.(ö) 1,504 3,362 Hammerson PLC(ö) 1,044,934 8,651 Nomura Real Estate Master Fund, Inc. Helical Bar PLC 12,652 70 (Æ)(ö) 4,658 6,943 Intu Properties PLC Class H(ö) 289,647 1,297 NTT Urban Development Corp.(Æ) 6,800 66 Kennedy Wilson Europe Real Estate Orix JREIT, Inc.(ö) 397 615 PLC 82,860 1,391 Sumitomo Realty & Development Co., Land Securities Group PLC(ö) 594,747 9,367 Ltd.(Æ) 175,000 5,103 LondonMetric Property PLC(ö) 661,483 1,505 Tokyo Tatemono Co., Ltd. 244,700 3,047 LXB Retail Properties PLC(Æ) 363,898 502 Tokyu Fudosan Holdings Corp.(Æ) 183,900 1,244 Segro PLC(ö) 439,482 2,582 United Urban Investment Corp.(ö) 1,317 2,127 Shaftesbury PLC(ö) 29,230 381 88,411 St. Modwen Properties PLC 107,135 465 UNITE Group PLC (The) 295,580 2,695 Netherlands - 1.4% Urban & Civic PLC 118,761 435 Eurocommercial Properties NV(Æ) 19,426 907 Workspace Group PLC(ö) 27,911 313 NSI NV(ö) 316,683 1,503 45,491 Wereldhave NV(ö) 151,731 8,481 10,891 United States - 51.2% Acadia Realty Trust(ö) 11,425 401 Norway - 0.1% Alexandria Real Estate Equities, Inc.(ö) 10,354 941 Entra ASA(Þ) 96,080 903 American Campus Communities, Inc.(ö) 63,465 2,989 Norwegian Property ASA(Æ) 88,880 93 American Homes 4 Rent Class A(ö) 67,462 1,073 996 Apartment Investment & Management Co. Class A(ö) 278,100 11,630 Singapore - 1.8% AvalonBay Communities, Inc.(ö) 94,636 18,001 Ascendas Real Estate Investment Boston Properties, Inc.(ö) 106,734 13,564 Trust(Æ)(ö) 1,102,400 1,954 Brandywine Realty Trust(ö) 139,917 1,963 CapitaLand Commercial Trust, Ltd.(Æ) Brixmor Property Group, Inc.(ö) 303,242 7,769 (ö) 243,400 266 Brookdale Senior Living, Inc. Class CapitaLand Mall Trust Class A(Æ)(ö) 2,419,600 3,751 A(Æ) 108,380 1,721 CapitaLand, Ltd. 1,293,900 2,945 Camden Property Trust(ö) 68,869 5,792 Global Logistic Properties, Ltd. 2,762,751 3,943 Care Capital Properties, Inc.(Æ)(ö) 72,232 1,939 Mapletree Industrial Trust(Æ)(ö) 1,164,800 1,379 Chesapeake Lodging Trust(ö) 47,362 1,254 UOL Group, Ltd. 98,900 440 Colony Starwood Homes(ö) 24,814 614 14,678 Corporate Office Properties Trust(ö) 37,279 978 Spain - 0.7% Cousins Properties, Inc.(ö) 429,144 4,455 Hispania Activos Inmobiliarios SA(Æ) 99,463 1,411 CubeSmart(ö) 16,581 552 Inmobiliaria Colonial SA 1,449,904 1,070 CyrusOne, Inc.(ö) 115,549 5,275 Merlin Properties Socimi SA(Æ)(ö) 285,652 3,312 DCT Industrial Trust, Inc.(ö) 28,090 1,109 5,793 DDR Corp.(ö) 385,603 6,860 DiamondRock Hospitality Co.(ö) 219,963 2,226 Sweden - 0.6% Digital Realty Trust, Inc.(ö) 38,086 3,370 Atrium Ljungberg AB Class B 22,372 387 Douglas Emmett, Inc.(ö) 152,029 4,578 Castellum AB(Æ) 29,901 474 Duke Realty Corp.(ö) 64,274 1,448 Fabege AB(Æ) 82,939 1,396 DuPont Fabros Technology, Inc.(ö) 30,861 1,251 Hufvudstaden AB Class A(Æ) 55,663 882 Education Realty Trust, Inc.(ö) 67,276 2,798 Wihlborgs Fastigheter AB 88,807 1,885 Empire State Realty Trust, Inc. Class 5,024 A(ö) 170,443 2,988 Equinix, Inc.(ö) 9,048 2,992 Switzerland - 0.5% Equity LifeStyle Properties, Inc. Class Mobimo Holding AG(Æ) 173 42 A(ö) 52,654 3,830 PSP Swiss Property AG(Æ) 18,754 1,804 Equity Residential(ö) 183,626 13,777 Swiss Prime Site AG Class A(Æ) 22,685 1,999 Essex Property Trust, Inc.(ö) 56,688 13,257 3,845 Extra Space Storage, Inc.(ö) 63,323 5,919 Federal Realty Investment Trust(ö) 21,031 3,282 United Kingdom - 5.7% First Industrial Realty Trust, Inc.(ö) 38,841 883 Big Yellow Group PLC(ö) 314,603 3,498 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 45 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Four Corners Property Trust, Inc.(Æ)(ö) 74,578 1,339 Russell U.S. Cash Management Fund 20,541,224 (8) 20,541 General Growth Properties, Inc.(ö) 313,774 9,328 Total Short-Term Investments HCP, Inc.(ö) 368,111 11,994 (cost $20,541) 20,541 Healthcare Realty Trust, Inc.(ö) 179,001 5,529 Healthcare Trust of America, Inc. Class Other Securities - 0.5% A(ö) 86,502 2,545 Russell U.S. Cash Collateral Fund(×) 3,943,520 (8) 3,944 Hilton Worldwide Holdings, Inc. 259,277 5,839 Total Other Securities Host Hotels & Resorts, Inc.(ö) 680,392 11,362 (cost $3,944) 3,944 Hudson Pacific Properties, Inc.(ö) 199,966 5,783 InfraREIT, Inc.(ö) 54,450 928 Total Investments 99.7% Kilroy Realty Corp.(ö) 90,767 5,615 (identified cost $692,822) 803,236 Kimco Realty Corp.(ö) 129,874 3,738 La Quinta Holdings, Inc.(Æ) 18,829 235 LaSalle Hotel Properties(ö) 132,508 3,354 Other Assets and Liabilities, Net Liberty Property Trust(Æ)(ö) 58,489 1,957 - 0.3% 2,150 Macerich Co. (The)(ö) 16,819 1,333 Net Assets - 100.0% 805,386 Mack-Cali Realty Corp.(ö) 57,159 1,343 Mid-America Apartment Communities, Inc.(ö) 51,813 5,296 National Retail Properties, Inc.(ö) 45,244 2,090 Omega Healthcare Investors, Inc.(ö) 182,597 6,445 Paramount Group, Inc.(ö) 54,969 877 Pebblebrook Hotel Trust(ö) 42,500 1,235 Prologis, Inc.(ö) 201,478 8,901 Public Storage(ö) 72,378 19,965 QTS Realty Trust, Inc. Class A(ö) 90,061 4,267 Ramco-Gershenson Properties Trust(ö) 108,387 1,954 Realty Income Corp.(Ñ)(ö) 66,560 4,160 Regency Centers Corp.(ö) 66,076 4,946 Retail Opportunity Investments Corp.(ö) 153,256 3,083 Rexford Industrial Realty, Inc.(ö) 126,461 2,296 RLJ Lodging Trust(ö) 2,793 64 Senior Housing Properties Trust(ö) 69,304 1,240 Simon Property Group, Inc.(ö) 243,749 50,622 SL Green Realty Corp.(ö) 28,458 2,757 Sovran Self Storage, Inc.(ö) 10,475 1,236 Spirit Realty Capital, Inc.(ö) 275,132 3,095 Starwood Hotels & Resorts Worldwide, Inc. 523 44 STORE Capital Corp.(ö) 157,327 4,072 Sun Communities, Inc.(ö) 74,402 5,328 Sunstone Hotel Investors, Inc.(ö) 164,188 2,299 Tanger Factory Outlet Centers, Inc.(ö) 146,283 5,323 Taubman Centers, Inc.(ö) 9,321 664 UDR, Inc.(ö) 176,197 6,789 Ventas, Inc.(ö) 53,989 3,399 Vornado Realty Trust(ö) 252,649 23,857 Washington Real Estate Investment Trust(ö) 33,300 973 Weingarten Realty Investors(ö) 97,592 3,662 Welltower, Inc.(Æ)(ö) 81,060 5,621 WP Glimcher, Inc.(ö) 141,574 1,343 Xenia Hotels & Resorts, Inc.(ö) 41,913 655 412,259 Total Common Stocks (cost $668,337) 778,751 Short-Term Investments - 2.5% United States - 2.5% See accompanying notes which are an integral part of this quarterly report. 46 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% BGP Holdings PLC 08/06/09 AUD 926,311 — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Dow Jones U.S. Real Estate Index Futures 322 USD 9,866 06/16 477 FTSE/EPRA Europe Index Futures 316 EUR 6,712 06/16 106 Hang Seng Index Futures 10 HKD 10,403 04/16 27 iShares MSCI Sing IX Index 16 SGD 510 04/16 — S&P/TSX 60 Index Futures 4 CAD 630 06/16 (2 ) SPI 200 Index Futures 12 AUD 1,520 06/16 (9 ) TOPIX Index Futures 18 JPY 242,550 06/16 35 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 634 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 153 AUD 200 06/15/16 — Bank of America USD 331 EUR 300 06/15/16 10 Bank of America USD 682 EUR 600 06/15/16 1 Bank of America USD 9 GBP 6 04/01/16 — Bank of America USD 15 GBP 10 04/01/16 — Bank of America USD 44 GBP 30 04/01/16 — Bank of America USD 47 GBP 33 04/01/16 — Bank of America USD 56 GBP 39 04/01/16 — Bank of America USD 220 GBP 153 04/01/16 — Bank of America USD 44 GBP 31 04/04/16 — Bank of America USD 78 GBP 54 04/04/16 — Bank of America USD 176 GBP 122 04/04/16 — Bank of America USD 225 HKD 1,742 04/01/16 — Bank of America USD 142 HKD 1,104 04/05/16 — Bank of America USD 10 JPY 1,169 04/01/16 — Bank of America USD 13 JPY 1,529 04/01/16 — Bank of America USD 28 JPY 3,209 04/01/16 — Bank of America USD 152 JPY 17,104 04/04/16 — Bank of America USD 179 JPY 20,156 04/04/16 — Bank of America USD 68 JPY 7,697 04/05/16 — Bank of America USD 141 JPY 15,887 04/05/16 — Bank of America USD 88 JPY 10,000 06/15/16 1 Bank of America USD 267 JPY 30,000 06/15/16 — Bank of America USD 72 SGD 100 06/15/16 2 Bank of America USD 246 SGD 342 06/15/16 6 Bank of America AUD 100 USD 75 06/15/16 (1 ) Bank of America JPY 2,856 USD 25 04/05/16 — Bank of America JPY 107,716 USD 958 04/05/16 1 Bank of America JPY 20,000 USD 178 06/15/16 — BNP Paribas USD 491 AUD 662 06/15/16 15 BNP Paribas USD 202 CAD 270 06/15/16 6 BNP Paribas USD 3,453 EUR 3,120 06/15/16 105 BNP Paribas USD 945 JPY 106,249 06/15/16 1 Brown Brothers Harriman AUD 100 USD 75 06/15/16 (2 ) See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 47 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Brown Brothers Harriman EUR 200 USD 221 06/15/16 (7 ) HSBC USD 491 AUD 662 06/15/16 15 HSBC USD 202 CAD 270 06/15/16 6 HSBC USD 3,451 EUR 3,120 06/15/16 106 HSBC USD 945 JPY 106,249 06/15/16 1 Standard Chartered USD 1,239 HKD 9,622 06/15/16 2 State Street USD 250 AUD 330 06/15/16 2 State Street USD 1 CAD 2 04/01/16 — State Street USD 115 CAD 150 06/15/16 — State Street USD 13 EUR 9 04/01/16 (2 ) State Street USD 1,131 EUR 1,000 06/15/16 10 State Street USD 3 HKD 20 04/01/16 — State Street USD 258 HKD 2,000 06/15/16 — State Street USD 23 JPY 2,579 04/01/16 — State Street USD 29 JPY 3,321 04/01/16 — State Street USD 86 JPY 9,702 04/05/16 — State Street USD 539 JPY 60,000 06/15/16 (5 ) State Street USD 4 SGD 6 04/01/16 — State Street USD 88 SGD 120 06/15/16 1 State Street AUD 20 USD 16 04/01/16 — State Street BRL 38 USD 10 04/01/16 — State Street BRL 66 USD 18 04/04/16 — State Street BRL 3 USD 1 04/05/16 — State Street HKD 270 USD 35 04/05/16 — State Street JPY 8,362 USD 74 04/05/16 — UBS AUD 100 USD 74 06/15/16 (2 ) UBS EUR 200 USD 224 06/15/16 (4 ) UBS JPY 10,000 USD 89 06/15/16 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 268 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $ — $ 44,657 $ — $ 44,657 Austria — 1,781 — 1,781 Belgium — 52 — 52 Brazil 129 — — 129 Canada 15,733 — — 15,733 China — 693 — 693 Finland — 1,104 — 1,104 France 4,327 24,588 — 28,915 Germany — 23,462 — 23,462 Hong Kong — 70,856 — 70,856 Ireland — 2,409 — 2,409 Italy — 1,572 — 1,572 Japan 86 88,325 — 88,411 Netherlands — 10,891 — 10,891 Norway — 996 — 996 Singapore — 14,678 — 14,678 Spain — 5,793 — 5,793 Sweden — 5,024 — 5,024 Switzerland — 3,845 — 3,845 United Kingdom — 45,491 — 45,491 United States 412,259 — — 412,259 Short-Term Investments(a) — — — 20,541 See accompanying notes which are an integral part of this quarterly report. 48 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Other Securities(a) — — — 3,944 Total Investments 432,534 346,217 — 803,236 Other Financial Instruments Futures Contracts 634 — — 634 Foreign Currency Exchange Contracts (2 ) 270 — 268 Total Other Financial Instruments * $ 632 $ 270 $ — $ 902 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. Accordingly, the total fair value amounts presented in the table may not reconcile to the sum of the individual levels but are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2016, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 49 Russell Investment Funds Notes to Schedules of Investments — March 31, 2016 (Unaudited) Footnotes: (Æ) Nonincome-producing security. (ö) Real Estate Investment Trust (REIT). (§) All or a portion of the shares of this security are held as collateral in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. (~ ) Rate noted is yield-to-maturity from date of acquisition. (ç) At amortized cost, which approximates market. (Ê) Adjustable or floating rate security. Rate shown reflects rate in effect at period end. (Ï) Forward commitment. ( ƒ ) Perpetual floating rate security. Rate shown reflects rate in effect at period end. (µ) Bond is insured by a guarantor. (Ø) In default. (ß) Illiquid security. (x) The security is purchased with the cash collateral from the securities loaned. (Ñ) All or a portion of the shares of this security are on loan. (Þ) Restricted security. Security may have contractual restrictions on resale, may have been offered in a private placement transaction, and may not be registered under the Securities Act of 1933. (Å) Illiquid and restricted security. (å) Currency balances were held in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (8) Unrounded units Abbreviations: ADR - American Depositary Receipt ADS - American Depositary Share BBR - Bank Bill Rate BBSW - Bank Bill Swap Reference Rate BUBOR – Budapest Interbank Offered Rate CIBOR - Copenhagen Interbank Offered Rate CME - Chicago Mercantile Exchange CMO - Collateralized Mortgage Obligation CVO - Contingent Value Obligation EMU - European Economic and Monetary Union EURIBOR - Euro Interbank Offered Bank FDIC - Federal Deposit Insurance Company GDR - Global Depositary Receipt GDS - Global Depositary Share GSCI – Goldman Sachs Commodity Index HIBOR – Hong Kong Interbank Offer Rate JIBAR – Johannesburg Interbank Agreed Rate KSDA – Korean Securities Dealers Association LIBOR - London Interbank Offered Rate MIBOR - Mumbai Interbank Offered Rate NIBOR - Norwegian Interbank Offered Rate PIK - Payment in Kind REMIC - Real Estate Mortgage Investment Conduit STIBOR – Stockholm Interbank Offered Rate STRIP - Separate Trading of Registered Interest and Principal of Securities SFE - Sydney Futures Exchange TBA - To Be Announced Security UK - United Kingdom WTI – West Texas Intermediate 50 Notes to Schedules of Investments Russell Investment Funds Notes to Schedules of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Abbreviations: ARS - Argentine peso HKD - Hong Kong dollar PKR - Pakistani rupee AUD - Australian dollar HUF - Hungarian forint PLN - Polish zloty BRL - Brazilian real IDR - Indonesian rupiah RON – Romanian New Leu CAD - Canadian dollar ILS - Israeli shekel RUB - Russian ruble CHF - Swiss franc INR - Indian rupee SEK - Swedish krona CLP - Chilean peso ISK - Icelandic krona SGD - Singapore dollar CNH – Chinese offshore spot ITL - Italian lira SKK - Slovakian koruna CNY - Chinese renminbi yuan JPY - Japanese yen THB - Thai baht COP - Colombian peso KES - Kenyan schilling TRY - Turkish lira CRC - Costa Rican colon KRW - South Korean won TWD - Taiwanese dollar CZK - Czech koruna MXN - Mexican peso USD - United States dollar DKK - Danish krone MYR - Malaysian ringgit UYU – Uruguayan peso DOP - Dominican peso NOK - Norwegian krone VEB - Venezuelan bolivar EGP - Egyptian pound NGN – Nigerian naira VND - Vietnamese dong EUR - Euro NZD - New Zealand dollar ZAR - South African rand GBP - British pound sterling PEN - Peruvian nuevo sol GHS – Ghanaian cedi PHP - Philippine peso Notes to Schedules of Investments 51 Russell Investment Funds Notes to Quarterly Report — March 31, 2016 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with nine different investment portfolios referred to as funds (each a “Fund” and collectively the “Funds”). This Quarterly Report reports on five of these funds. The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value ("NAV") to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended (“Investment Company Act”), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”), and the provisions of Massachusetts law governing the operation of a Massachusetts business trust. The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. The Funds are considered investment companies under U.S. GAAP and follow the accounting and reporting guidance applicable to investment companies. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Fund Services Company ("RFSC"). U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows: • Level 1 — Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs. • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RFSC, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Presentation of Portfolio Holdings. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: 52 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) Equity securities, including common and preferred stock, that are traded on a national securities exchange (or reported on the NASDAQ national market), are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Certain foreign equity securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, exchange-traded funds, and the movement of certain indexes of securities, based on the statistical analysis of historical relationships. Foreign equity securities prices as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible, U.S. government agency, municipal bonds and notes, U.S. treasury obligations, sovereign issues, bank loans, bank notes and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads and default rates. Such fixed income securities that use pricing service internal models as described above are categorized as Level 2 of the fair value hierarchy. Such fixed income securities that use broker dealer quotations are categorized as Level 3 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis and marked-to-market daily until settlement at the forward settlement date are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, including estimated cash flows of each tranche, market-based yield spreads for each tranche, and current market data, as well as incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAV of such investments and are categorized as Level 2 of the fair value hierarchy if the privately-held investment funds’ redemption terms require 90 days notice or less. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entity’s measurement date. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost, which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (“OTC”) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy, with the exception of foreign currency spot contracts which are categorized as Level 1 of the fair value hierarchy. OTC derivatives that use broker dealer quotations are categorized as level 3 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps, the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index Notes to Quarterly Report 53 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) swap rate and London Interbank Offered Rate (“LIBOR”) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Events or circumstances affecting the values of Fund securities that occur between the closing of the principal markets on which they trade and the time the NAV of Fund shares is determined may be reflected in the calculation of NAV for each applicable Fund when the Fund deems that the particular event or circumstance would materially affect such Fund’s NAV. Funds that invest primarily in frequently traded exchange-listed securities will use fair value pricing in limited circumstances since reliable market quotations will often be readily available. Funds that invest in foreign securities are likely to use fair value pricing more often since significant events may occur between the close of foreign markets and the time of pricing which would trigger fair value pricing of the foreign securities. Although there are observable inputs assigned on a security level, prices are derived from factors using proprietary models or matrix pricing. For this reason, significant events will cause movement between Levels 1 and 2. Significant events that could trigger fair value pricing of one or more securities are: any market movement of the U.S. securities market; a company development such as a material business development; a natural disaster or emergency situation; or an armed conflict. The NAV of a Fund’s portfolio that includes foreign securities may change on days when shareholders will not be able to purchase or redeem Fund shares, since foreign securities can trade on non-business days. The Multi-Style Equity, Aggressive Equity, Non-U.S. and Core Bond Funds had no transfers between Levels 1, 2, and 3 for the period ended March 31, 2016. At the beginning of the period, the Global Real Estate Securities Fund had transfers out of Level 2 into Level 1 representing financial instruments for which approved vendor sources became available. As of March 31, 2016, the amount transferred from Level 2 to Level 1 was $214,896. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RFSC and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RFSC applies fair valuation methods that use significant unobservable inputs to determine a Fund’s NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RFSC believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Fund’s NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RFSC would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the security was sold. RFSC employs third party pricing vendors to provide fair value measurements. RFSC oversees third-party pricing service providers in order to support the valuation process throughout the year. The significant unobservable input used in fair value measurement of certain of the Funds’ preferred equity securities is the redemption value calculated on a fully-diluted basis if converted to common stock. Significant increases or decreases in the redemption value would have a direct and proportional impact to fair value. The significant unobservable input used in the fair value measurement of certain Funds’ debt securities is the yield to worst ratio. Significant increases (decreases) in the yield to worst ratio would result in a lower (higher) fair value measurement. These significant unobservable inputs are further disclosed in the Presentation of Portfolio Holdings for each respective Fund as applicable. If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RFSC may elect to obtain indicative market quotations (“broker quotes”) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RFSC does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RFSC is exercising 54 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, a Level 3 reconciliation and an additional disclosure about fair value measurements, if any, has been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund. Investment Income Dividend income is recorded net of applicable withholding taxes on the ex-dividend date, except that certain dividends from foreign securities are recorded as soon as the Funds are informed of the dividend, subsequent to the ex-dividend date. Interest income is recorded daily on the accrual basis. The Core Bond Fund classifies gains and losses realized on prepayments received on mortgage-backed securities as an adjustment to interest income. All premiums and discounts, including original issue discounts, are amortized/ accreted using the effective interest method. Debt obligation securities may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Foreign Currency Translations The books and records of the Funds are maintained in U.S. dollars. Foreign currency amounts and transactions of the Funds are translated into U.S. dollars on the following basis: (a) Fair value of investment securities, other assets and liabilities at the closing rate of exchange on the valuation date. (b) Purchases and sales of investment securities and income at the closing rate of exchange prevailing on the respective trade dates of such transactions. Net realized gains or losses from foreign currency-related transactions arise from: sales and maturities of short-term securities; sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized gains or losses from foreign currency-related transactions arise from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in the exchange rates. The Funds do not isolate that portion of the results of operations of the Funds that arises as a result of changes in exchange rates from that portion that arises from changes in market prices of investments during the year. Such fluctuations are included with the net realized and unrealized gain or loss from investments. However, for federal income tax purposes, the Funds do isolate the effects of changes in foreign exchange rates from the fluctuations arising from changes in market prices for realized gain (or loss) on debt obligations. Derivatives Certain Funds may invest in derivatives. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds’ investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, the Non-U.S. and Global Real Estate Securities Funds may enter into foreign exchange contracts for trade settlement purposes. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by certain Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, Notes to Quarterly Report 55 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk, valuation risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or exchange-cleared transactions generally present less counterparty risk to a Fund. The exchange’s clearinghouse stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearing house and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearing house guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers’ customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearinghouse. Margin for exchange-traded and exchange-cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange- traded and exchange-cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Foreign Currency Exchange Contracts Certain Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (“FX contracts”). From time to time, certain Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts. For the period ended March 31, 2016, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Non-U.S. Fund Return enhancement, hedging, exposing cash to markets and trade settlement Core Bond Fund Return enhancement and hedging Global Real Estate Securities Fund Exposing cash to markets and trade settlement As of March 31, 2016, the Funds had no cash collateral balances in connection with forward contracts purchased (sold). The Funds' period end foreign currency exchange contracts, as presented in the tales following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2016. Options Certain Funds may purchase and sell (write) call and put options on securities and securities indices. Such options are traded on a national securities exchange or in an OTC market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. When a Fund sells an uncovered call option, it does not simultaneously have a long position in the underlying security. When a Fund sells an uncovered put option, it does not simultaneously have a short position in the underlying security. Uncovered options are riskier than covered options because there is no underlying security held by the Fund that can act as a partial hedge. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the 56 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. Certain Funds may enter into swaptions (an option on a swap). In a swaption, in exchange for an option, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying interest rate swap. For the period ended March 31, 2016, the Core Bond Fund purchased or sold options primarily for the strategies listed below: Funds Strategies Core Bond Fund Return enhancement and hedging The Core Bond Fund's period end options contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of its derivative activity during the period ended March 31, 2016. Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts). The face or contract value of these instruments reflect the extent of the Funds’ exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts, and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended March 31, 2016, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Multi-Style Equity Fund Exposing cash to markets Aggressive Equity Fund Exposing cash to markets Non-U.S. Fund Return enhancement, hedging and exposing cash to markets Core Bond Fund Return enhancement, hedging and exposing cash to markets Global Real Estate Securities Fund Exposing cash to markets As of March 31, 2016, the Funds had cash collateral balances in connection with futures contracts purchased (sold) as follows: Cash Collateral for Futures Multi-Style Equity Fund $ 1,320,000 Aggressive Equity Fund $ 645,001 Non-U.S. Fund $ 5,800,000 Core Bond Fund $ 2,741,000 Global Real Estate Securities Fund $ 1,770,000 The Funds' period end futures contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2016. Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis (i.e., the two payment streams are netted out, with the Funds receiving or paying only the net amount of the two payments). When a Fund engages in a swap, it exchanges Notes to Quarterly Report 57 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) its obligations to pay or rights to receive payments for the obligations to pay or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). Funds may enter into several different types of swap agreements including credit default, interest rate, total return (equity and/or index) and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Equity swaps are a counterparty agreement where two parties exchange two sets of cash flows on predetermined dates for an agreed upon amount of time. The cash flows will typically be an equity index value swapped with a floating rate such as LIBOR plus or minus a pre-defined spread. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are a counterparty agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds generally expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. Under most swap agreements entered into by a Fund, the parties' obligations are determined on a "net basis". The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount maintained in a segregated account will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. As of March 31, 2016, the Funds had cash collateral balances in connection with swap contracts purchased (sold) as follows: Cash Collateral for Swaps Due to Broker Core Bond Fund $ 2,240,743 $ 740,000 Credit Default Swaps The Core Bond Fund may enter into credit default swaps. A credit default swap can refer to corporate issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Fund may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Fund may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Fund may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, the Fund enters into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow the Fund to acquire or reduce credit exposure to a particular issuer, asset or basket of assets. As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event) and the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because, in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Fund may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held their portfolios or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protection’s right to choose the deliverable obligation with the lowest value following a credit event). Certain Fund may use credit 58 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where the Fund owns or has exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swap’s spread) of a particular issuer’s default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Core Bond Fund may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligation’s default (or another defined credit event). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that name’s weight in the index. The composition of the indices changes periodically, usually every six months, and, for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period-end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of March 31, 2016, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Fund does not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. The Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, the Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by the Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of the Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Fund will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Fund will be able to do so, the Fund may be able to reduce or eliminate its exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Fund may have limited ability to eliminate their exposure under a credit default swap if the credit quality of the reference entity or underlying asset has declined. Notes to Quarterly Report 59 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) For the period ended March 31, 2016, the Core Bond Fund entered into credit default swaps primarily for the strategies listed below: Funds Strategies Core Bond Fund Return enhancement, hedging and exposing cash to markets The Core Bond Fund's period end credit default swap contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of its derivative activity during the period ended March 31, 2016. Interest Rate Swaps The use of interest rate swaps is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If RIMCo or a money manager using this technique is incorrect in its forecast of fair values, interest rates and other applicable factors, the investment performance of a Fund might diminish compared to what it would have been if this investment technique were not used. Interest rate swaps do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to interest rate swaps is limited to the net amount of interest payments that a Fund is contractually obligated to make. Interest rate swaps are traded on exchanges and are subject to central clearing. If the clearing house or futures commission merchant defaults, a Funds' risk of loss consists of the net amount of interest payments that a Fund is contractually entitled to receive. The counterparty risk for cleared derivatives is generally lower than for uncleared derivatives. However, clearing may subject a Fund to increased costs or margin requirements. Certain standardized swaps, including interest rate swaps, are subject to mandatory clearing, and more are expected to be in the future. The counterparty risk for cleared derivatives is generally lower than for uncleared derivatives. However, clearing may subject a Fund to increased costs or margin requirements. For the period ended March 31, 2016, the Core Bond Fund entered into interest rate swaps primarily for the strategies listed below: Funds Strategies Core Bond Fund Return enhancement, hedging and exposing cash to markets The Core Bond Fund's period end interest rate swap contracts, as presented in the tales following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2016. Total Return Swaps Certain Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a “notional amount” (i.e., a specified dollar amount that is hypothetically invested in a “basket” of securities representing a particular index). For the period ended March 31, 2016, the Funds entered into total return swaps primarily for the strategies listed below: Funds Strategies Core Bond Fund Exposing cash to markets The Core Bond Fund's period end total return swap contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of its derivative activity during the period ended March 31, 2016. Currency Swaps Certain Funds may enter into currency swap agreements to enhance returns or for hedging purposes. Currency swap agreements are agreements where two parties exchange specified amounts of different currencies which are followed by paying the other a series of interest payments that are based on the principal cash flow. At maturity, the principal amounts are exchanged. For the period ended March 31, 2016, none of the Funds entered into currency swaps. Master Agreements Certain Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (“ISDA Master Agreements”) with counterparties that govern transactions in OTC derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, 60 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) collateral and events of default or termination. Events of termination and default include conditions that may entitle either party to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of a particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Repurchase Agreements (“Master Repo Agreements”) govern transactions between a Fund and select counterparties. The Master Repo Agreements maintain provisions for, among other things, initiation, income payments, events of default, and maintenance of collateral for repurchase and reverse repurchase agreements. Master Securities Forward Transaction Agreements (“Master Forward Agreements”) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Disclosure about Offsetting Assets and Liabilities Balance sheet disclosure is based on various netting agreements between brokers and counterparties, such as ISDA Master Agreements, Master Repo Agreements and Master Forward Agreements. Certain funds utilize multiple counterparties. The quantitative disclosure begins with disaggregation of counterparties by legal entity and the roll up of the data to reflect a single counterparty in the table within the Funds’ financial statements. Net exposure represents the net receivable (payable) that would be due from/to the counterparty in the event of default. Exposure from OTC derivatives can only be netted across transactions governed under the same master agreement with the same legal entity. Loan Agreements The Core Bond Fund may invest in direct debt instruments, which are interests in amounts owed by corporate, governmental, or other borrowers to lenders or lending syndicates. The Fund's investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the “agent”) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. When investing in a loan participation, the Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the agent selling the loan agreement and only upon receipt by the agent of payments from the borrower. The Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, the Fund may be subject to the credit risk of both the borrower and the agent that is selling the loan agreement. When the Fund purchases assignments from agents it acquires direct rights against the borrower on the loan. As of March 31, 2016, the Core Bond Fund had no unfunded loan commitments. Local Access Products Certain Funds may invest in local access products, also known as certificates of participation, participation notes or participation interest notes. Local access products are issued by banks or broker-dealers and are designed to replicate the performance of foreign companies or foreign securities markets and can be used by the Fund as an alternative means to access the securities market of a frontier emerging market country. The performance results of local access products will not replicate exactly the performance of the foreign companies or foreign securities markets that they seek to replicate due to transaction and other expenses. Investments in local access products involve certain risks in addition to those associated with a direct investment in the underlying foreign companies or foreign securities markets whose return they seek to replicate. There can be no assurance that there will be a trading market or that the trading price of local access products will equal the underlying value of the foreign company or foreign securities market that it seeks to replicate. The Funds rely on the creditworthiness of the counterparty issuing the local access products and have no rights against the issuer of the underlying security. The Funds minimize this risk by entering into agreements only with counterparties that RIMCo deems creditworthy. Due to liquidity and transfer restrictions, the secondary markets on which the local access products are traded may be less liquid than the markets for other securities, or may be completely illiquid. Emerging Markets Securities Certain Funds may invest in emerging markets securities. Investing in emerging markets securities can pose some risks different from and greater than, risks of investing in U.S. or developed markets securities. These risks include: a risk of loss due to exposure Notes to Quarterly Report 61 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) to economic structures that are generally less diverse and mature, and to political systems which may have less stability, than those of more developed countries; smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible difficulties in the repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales and future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Funds. Emerging market securities may be subject to currency transfer restrictions and may experience delays and disruptions in settlement procedures. Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Emerging Markets Debt The Core Bond Fund may invest in emerging markets debt. The Fund's emerging markets debt securities may include obligations of governments and corporations. As with any fixed income securities, emerging markets debt securities are subject to the risk of being downgraded in credit rating due to the risk of default. In the event of a default on any investments in foreign debt obligations, it may be more difficult for the Fund to obtain or to enforce a judgment against the issuers of such securities. With respect to debt issued by emerging market governments, such issuers may be unwilling to pay interest and repay principal when due, either due to an inability to pay or submission to political pressure not to pay, and as a result may default, declare temporary suspensions of interest payments or require that the conditions for payment be renegotiated. Repurchase Agreements The Core Bond Fund may enter into repurchase agreements. A repurchase agreement is an agreement under which a Fund acquires a fixed income security from a commercial bank, broker or dealer and simultaneously agrees to resell such security to the seller at an agreed upon price and date (normally within a few days or weeks). The resale price reflects an agreed upon interest rate effective for the period the security is held by a Fund and is unrelated to the interest rate on the security. The securities acquired by a Fund constitute collateral for the repurchase obligation. In these transactions, the securities acquired by a Fund (including accrued interest earned thereon) must have a total value in excess of the value of the repurchase agreement and must be held by the custodian bank until repurchased. A Fund will not invest more than 15% of its net assets (taken at current fair value) in repurchase agreements maturing in more than seven days. Mortgage-Related and Other Asset-Backed Securities The Core Bond Fund may invest in mortgage or other asset-backed securities (“ABS”). These securities may include mortgage instruments issued by U.S. government agencies (“agency mortgages”) or those issued by private entities (“non-agency mortgages”). Specific types of instruments may include reverse mortgages, mortgage pass-through securities, collateralized mortgage obligations (“CMO”), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by a payable from, mortgage loans on real property. The value of a Fund’s mortgage-backed securities (“MBS”) may be affected by, among other things, changes or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the mortgage, or the quality of the underlying assets. The mortgages underlying the securities may default or decline in quality or value. Through its investments in MBS, a Fund has exposure to subprime loans, Alt-A loans and non-conforming loans as well as to the mortgage and credit markets generally. Underlying collateral related to subprime, Alt-A and non-conforming mortgage loans has become increasingly susceptible to defaults and declines in quality or value, especially in a declining residential real estate market. In addition, regulatory or tax changes may adversely affect the mortgage securities markets as a whole. Mortgage-Backed Securities MBS often have stated maturities of up to thirty years when they are issued, depending upon the length of the mortgages underlying the securities. In practice, however, unscheduled or early payments of principal and interest on the underlying mortgages may make the securities’ effective maturity shorter than this, and the prevailing interest rates may be higher or lower than the current yield of a Fund’s portfolio at the time resulting in reinvestment risk. Rising or high interest rates may result in slower than expected principal payments which may tend to extend the duration of MBS, making them more volatile and more sensitive to changes in interest rates. This is known as extension risk. MBS may have less potential for capital appreciation than comparable fixed income securities due to the likelihood of increased prepayments of mortgages resulting from foreclosures or declining interest rates. These foreclosed or refinanced mortgages are paid 62 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) off at face value (par) or less, causing a loss, particularly for any investor who may have purchased the security at a premium or a price above par. In such an environment, this risk limits the potential price appreciation of these securities. Agency Mortgage-Backed Securities Certain MBS may be issued or guaranteed by the U.S. government or a government sponsored entity, such as Fannie Mae (the Federal National Mortgage Association) or Freddie Mac (the Federal Home Loan Mortgage Corporation). Although these instruments may be guaranteed by the U.S. government or a government sponsored entity, many such MBS are not backed by the full faith and credit of the United States and are still exposed to the risk of non-payment. Privately Issued Mortgage-Backed Securities MBS held by a Fund may be issued by private issuers including commercial banks, savings associations, mortgage companies, investment banking firms, finance companies and special purpose finance entities (called special purpose vehicles or SPVs) and other entities that acquire and package mortgage loans for resale as MBS. These privately issued non-agency MBS may offer higher yields than those issued by government agencies, but also may be subject to greater price changes than governmental issues. Subprime loans refer to loans made to borrowers with weakened credit histories or with a lower capacity to make timely payments on their loans. Alt-A loans refer to loans extended to borrowers who have incomplete documentation of income, assets, or other variables that are important to the credit underwriting processes. Non-conforming mortgages are loans that do not meet the standards that allow purchase by government-sponsored enterprises. MBS with exposure to subprime loans, Alt-A loans or nonconforming loans have had in many cases higher default rates than those loans that meet government underwriting requirements. The risk of non-payment is greater for MBS that are backed by mortgage pools that contain subprime, Alt-A and non-conforming loans, but a level of risk exists for all loans. Unlike agency MBS issued or guaranteed by the U.S. government or a government-sponsored entity (e.g., Fannie Mae and Freddie Mac), MBS issued by private issuers do not have a government or government-sponsored entity guarantee, but may have credit enhancements provided by external entities such as banks or financial institutions or achieved through the structuring of the transaction itself. Examples of such credit support arising out of the structure of the transaction include the issue of senior and subordinated securities (e.g., the issuance of securities by an SPV in multiple classes or tranches, with one or more classes being senior to other subordinated classes as to the payment of principal and interest, with the result that defaults on the underlying mortgage loans are borne first by the holders of the subordinated class); creation of reserve funds (in which case cash or investments, sometimes funded from a portion of the payments on the underlying mortgage loans, are held in reserve against future losses); and overcollateralization (in which case the scheduled payments on, or the principal amount of, the underlying mortgage loans exceeds that required to make payment on the securities and pay any servicing or other fees). However, there can be no guarantee that credit enhancements, if any, will be sufficient to prevent losses in the event of defaults on the underlying mortgage loans. In addition, MBS that are issued by private issuers are not subject to the underwriting requirements for the underlying mortgages that are applicable to those MBS that have a government or government-sponsored entity guarantee. As a result, the mortgage loans underlying private MBS may, and frequently do, have less favorable collateral, credit risk or other underwriting characteristics than government or government-sponsored MBS and have wider variances in a number of terms including interest rate, term, size, purpose and borrower characteristics. Privately issued pools more frequently include second mortgages, high loan-to-value mortgages and manufactured housing loans. The coupon rates and maturities of the underlying mortgage loans in a private-label MBS pool may vary to a greater extent than those included in a government guaranteed pool, and the pool may include subprime mortgage loans. Privately issued MBS are not traded on an exchange and there may be a limited market for the securities, especially when there is a perceived weakness in the mortgage and real estate market sectors. Without an active trading market, MBS held in a Fund's portfolio may be particularly difficult to value because of the complexities involved in assessing the value of the underlying mortgage loans. Asset-Backed Securities ABS may include MBS, loans, receivables or other assets. The value of the Funds’ ABS may be affected by, among other things, actual or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the receivables, the market’s assessment of the quality of underlying assets or actual or perceived changes in the credit worthiness of the individual borrowers, the originator, the servicing agent or the financial institution providing the credit support. Payment of principal and interest may be largely dependent upon the cash flows generated by the assets backing the securities. Rising or high interest rates tend to extend the duration of ABS, making them more volatile and more sensitive to changes in interest rates. The underlying assets are sometimes subject to prepayments which can shorten the security’s weighted average life and may lower its return. Defaults on loans underlying ABS have become an increasing risk for ABS that are secured by home equity loans related to sub-prime, Alt-A or non-conforming mortgage loans, especially in a declining residential real estate market. Notes to Quarterly Report 63 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) ABS (other than MBS) present certain risks that are not presented by MBS. Primarily, these securities may not have the benefit of any security interest in the related assets. Credit card receivables are generally unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which give such debtors the right to set off certain amounts owed on the credit cards, thereby reducing the balance due. There is the possibility that recoveries on repossessed collateral may not, in some cases, be available to support payments on these securities. ABS are often backed by a pool of assets representing the obligations of a number of different parties. To lessen the effect of failures by obligors on underlying assets to make payments, the securities may contain elements of credit support which fall into two categories: (i) liquidity protection, and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets. Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion. Protection against losses results from payment of the insurance obligations on at least a portion of the assets in the pool. This protection may be provided through guarantees, policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of such approaches. The Fund will not pay any additional or separate fees for credit support. The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets. Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security. The availability of ABS may be affected by legislative or regulatory developments. It is possible that such developments may require the Funds to dispose of any then-existing holdings of such securities. Forward Commitments The Core Bond Fund may contract to purchase securities for a fixed price at a future date beyond customary settlement time. The price of the underlying securities and the date when the securities will be delivered and paid for are fixed at the time the transaction is negotiated. The Fund may dispose of a forward commitment transaction prior to settlement if it is appropriate to do so and may realize short-term gains (or losses) upon such sale. When effecting such transactions, cash or liquid high-grade debt obligations of the Fund in a dollar amount sufficient to make payment for the portfolio securities to be purchased will be earmarked on the Fund's records at the trade date and until the transaction is settled. A forward commitment transaction involves a risk of loss if the value of the security to be purchased declines prior to the settlement date or the other party to the transaction fails to complete the transaction. The Core Bond Fund may invest in to-be-announced ("TBA") mortgage-backed securities. A TBA security is a forward mortgage- backed securities trade in which a seller agrees to issue a TBA mortgage-backed security at a future date. The securities are purchased and sold on a forward commitment basis with an approximate principal amount and maturity date. The actual principal amount and maturity date will be determined upon settlement when the specific mortgage pools are assigned. These securities are within the parameters of industry “good delivery” standards. As of March 31, 2016, the Core Bond Fund had no cash collateral balances in connection with TBAs. Inflation-Indexed Bonds The Core Bond Fund may invest in inflation-indexed securities, which are typically bonds or notes designed to provide a return higher than the rate of inflation (based on a designated index) if held to maturity. A common type of inflation-indexed security is a U.S. Treasury Inflation-Protected Security (“TIPS”). The principal of a TIPS increases with inflation and decreases with deflation, as measured by the Consumer Price Index. When a TIPS matures, the adjusted principal or original principal is paid, whichever is greater. TIPS pay interest twice a year, at a fixed rate. The rate is applied to the adjusted principal; so, like the principal, interest payments rise with inflation and fall with deflation. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Funds' financial statements (the “Assets”). The Assets consist principally of cash due from counterparties and investments. The 64 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) extent of the Funds' exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Funds' Statements of Assets and Liabilities. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause a Fund to underperform other types of investments. 3. Investment Transactions Securities Lending The Investment Company has a securities lending program whereby each Fund can loan securities with a value up to 33 1/3% of each Fund’s total assets. The maturity associated with these securities is considered continuous. The Fund receives cash (U.S. currency), U.S. Government or U.S. Government Agency obligations as collateral against the loaned securities. As of March 31, 2016, to the extent that a loan was collateralized by cash, such collateral was invested by the securities lending agent, Brown Brothers Harriman & Co. (“BBH”), in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by Russell Investment Management Company (“RIMCo”). The collateral received is recorded on a lending Fund’s Statement of Assets and Liabilities along with the related obligation to return the collateral. Income generated from the investment of cash collateral, less negotiated rebate fees paid to participating brokers, is divided between the Fund and BBH and is recorded as income for the Fund. To the extent that a loan is secured by non-cash collateral, brokers pay the Fund negotiated lenders’ fees, which are divided between the Fund and BBH and are recorded as securities lending income for the Fund. All collateral received will be in an amount at least equal to 102% (for loans of U.S. securities) or 105% (for loans of non-U.S. securities) of the fair value of the loaned securities at the inception of each loan. The fair value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next day. Should the borrower of the securities fail financially, there is a risk of delay in recovery of the securities or loss of rights in the collateral. 4. Related Party Transactions, Fees and Expenses Adviser and Administrator RIMCo provides or oversees the provision of all investment advisory and portfolio management services for the Funds, including developing the investment program for each Fund and managing each Fund's overall exposures. RFSC is the Funds' administrator and transfer agent. RFSC, in its capacity as the Funds' administrator, provides or oversees the provision of all administrative services for the Funds. RFSC, in its capacity as the Funds' transfer agent, is responsible for maintaining the Funds' shareholder records and carrying out shareholder transactions. RFSC is a wholly-owned subsidiary of RIMCo. RIMCo is a wholly-owned subsidiary of Frank Russell Company ("FRC") (which is an indirect subsidiary of London Stock Exchange Group plc ("LSEG")). RIMCo has advised the Funds that, on October 8, 2015, Emerald Acquisition Limited, a company incorporated under the laws of England and Wales (“Buyer”), entered into an agreement with FRC and LSEG through which Buyer will acquire FRC’s asset management business (“Russell Investments”), including RIMCo, from LSEG (the “Transaction”). Buyer is a newly formed acquisition vehicle through which private equity funds affiliated with TA Associates will acquire a majority ownership interest and private equity funds affiliated with Reverence Capital Partners (“RCP”) will acquire a significant minority ownership interest in Russell Investments. RIMCo expects that the Transaction will be consummated in the first half of 2016, subject to regulatory and other approvals and confirmations, and other conditions being satisfied. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the Russell U.S. Cash Management Fund, an unregistered Fund advised by RIMCo. As of March 31, 2016, the Funds had invested $209,978,090 in the Russell U.S. Cash Management Fund. In addition, all or a portion of the collateral received from the Investment Company’s securities lending program in the amount of $25,815,717 is invested in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by RIMCo. 5. Federal Income Taxes At March 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Notes to Quarterly Report 65 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) Multi-Style Equity Aggressive Equity Global Real Estate Fund Fund Non-U.S. Fund Core Bond Fund Securities Fund Cost of Investments $ 398,322,067 $ 222,287,728 $ 328,255,949 $ 900,061,520 $ 715,861,498 Unrealized Appreciation $ 56,463,561 $ 15,938,816 $ 47,514,935 $ 7,948,629 $ 103,378,033 Unrealized Depreciation (11,413,777 ) (9,066,276 ) (28,850,593 ) (6,876,900 ) (16,002,966 ) Net Unrealized Appreciation (Depreciation) $ 45,049,784 $ 6,872,540 $ 18,664,342 $ 1,071,729 $ 87,375,067 6. Restricted Securities Restricted securities are subject to contractual limitations on resale, are often issued in private placement transactions, and are not registered under the Securities Act of 1933, as amended (the "Act"). The most common types of restricted securities are those sold under Rule 144A of the Act and commercial paper sold under Section 4(2) of the Act. A Fund may invest a portion of its net assets not to exceed 15% in securities that are illiquid. This limitation is applied at the time of purchase. Illiquid securities are securities that may not be readily marketable, and that cannot be sold within seven days in the ordinary course of business at the approximate amount at which the Fund has valued the securities. Restricted securities are generally considered to be illiquid. See each Fund’s Schedule of Investments for a list of restricted securities held by a Fund that are illiquid. 7. Pending Legal Proceedings On October 17, 2013, Fred McClure filed a derivative lawsuit against RIMCo on behalf of ten Russell Investment Company funds: the Russell Commodity Strategies Fund, Russell Emerging Markets Fund, Russell Global Equity Fund, Russell Global Infrastructure Fund, Russell Global Opportunistic Credit Fund, Russell International Developed Markets Fund, Russell Multi- Strategy Alternative Fund, Russell Strategic Bond Fund, Russell U.S. Small Cap Equity Fund and Russell Global Real Estate Securities Fund. The lawsuit, which was filed in the United States District Court for the District of Massachusetts, seeks recovery under Section 36(b) of the Investment Company Act, as amended, for the funds’ alleged payment of excessive investment management fees to RIMCo. On December 8, 2014, Fred McClure filed a second derivative lawsuit in the United States District Court for the District of Massachusetts. This second suit involves the same ten funds, and the allegations are similar, although the second suit adds a claim alleging that RFSC charged the funds excessive administrative fees under Section 36(b). The plaintiff seeks on behalf of the funds recovery of the amount of the allegedly excessive compensation or payments received from these ten funds and earnings that would have accrued to plaintiff had that compensation not been paid or, alternatively, rescission of the contracts and restitution of all excessive fees paid, for a period commencing one year prior to the filing of the lawsuit through the date of the trial. RIMCo and RFSC are defending the actions. 8. Subsequent Events Management has evaluated the events and/or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of the Quarterly Report or additional disclosures. On April 1, 2016, the Board declared dividends payable from net investment income. Dividends were paid on April 5, 2016, to shareholders of record on April 4, 2016. 66 Notes to Quarterly Report Russell Investment Funds Shareholder Requests for Additional Information  March 31, 2016 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commissions website at www.sec.gov, and (iii) at the Securities and Exchange Commissions public reference room. The Board has delegated to RIMCo, as RIFs investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Funds may be invested. RIMCo has established a proxy voting committee and has adopted written proxy voting policies and procedures (P&P) and proxy voting guidelines (Guidelines). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds Statement of Additional Information (SAI). The SAI and information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2015 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commissions website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds prospectuses and annual and semi-annual. Please contact your Insurance Company for further details. Shareholder Requests for Additional Information 67 Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds. Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Quarterly Report March 31, 2016 (Unaudited) Table of Contents Page Moderate Strategy Fund 3 Balanced Strategy Fund 7 Growth Strategy Fund 11 Equity Growth Strategy Fund 15 Notes to Schedule of Investments 19 Notes to Quarterly Report 21 Shareholder Requests for Additional Information 31 Russell Investment Funds - LifePoints ® Funds Variable Target Portfolio Series. Copyright © Russell Investments 2016. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is part of London Stock Exchange Group. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities products and services offered through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Moderate Strategy Fund Schedule of Investments — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Russell Affiliated Mutual Funds - 98.1% Alternative - 5.5% RIC Russell Commodity Strategies Fund Class Y 419,383 2,181 RIC Russell Global Infrastructure Fund Class Y 241,535 2,746 RIF Global Real Estate Securities Fund 71,776 1,099 6,026 Domestic Equities - 15.5% RIC Russell U.S. Defensive Equity Fund Class Y 90,433 4,390 RIC Russell U.S. Dynamic Equity Fund Class Y 353,013 3,294 RIF Aggressive Equity Fund 341,431 4,398 RIF Multi-Style Equity Fund 302,856 4,939 17,021 Fixed Income - 61.1% RIC Russell Global Opportunistic Credit Fund Class Y 1,979,362 18,131 RIC Russell Investment Grade Bond Fund Class Y 623,280 13,731 RIF Core Bond Fund 3,315,975 35,149 67,011 International Equities - 16.0% RIC Russell Emerging Markets Fund Class Y 293,815 4,395 RIC Russell Global Equity Fund Class Y 668,547 6,585 RIF Non-U.S. Fund 606,087 6,570 17,550 Total Investments in Russell Affiliated Mutual Funds (cost $101,632) 107,608 Options Purchased - 0.0% (Number of Contracts) Euro STOXX 50 Index Apr 2016 3,092.47 Call (642) EUR 1,985 (ÿ) 5 Total Options Purchased (cost $83) 5 Short-Term Investments - 1.3% Russell U.S. Cash Management Fund 1,437,976 (8) 1,438 Total Short-Term Investments (cost $1,438) 1,438 Total Investments 99.4% (identified cost $103,153) 109,051 Other Assets and Liabilities, Net - 0.6% 697 Net Assets - 100.0% 109,748 See accompanying notes which are an integral part of this quarterly report. Moderate Strategy Fund 3 Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC40 Index Futures 5 EUR 219 04/16 (5 ) Euro STOXX 50 Index Futures 5 EUR 147 06/16 (4 ) IBEX 35 Index Futures 1 EUR 87 04/16 (4 ) OMXS30 Index Futures 4 SEK 538 04/16 (2 ) Russell 1000 Mini Index Futures 1 USD 113 06/16 2 S&P Mid 400 E-Mini Index Futures 1 USD 144 06/16 7 S&P 500 E-Mini Index Futures 15 USD 1,539 06/16 32 TOPIX Index Futures 1 JPY 13,475 06/16 3 Short Positions FTSE 100 Index Futures 8 GBP 489 06/16 (5 ) MSCI EAFE Mini Index Futures 7 USD 569 06/16 (6 ) MSCI Emerging Markets Mini Index Futures 5 USD 209 06/16 (11 ) Russell 1000 Mini Index Futures 1 USD 113 06/16 (4 ) S&P Mid 400 E-Mini Index Futures 1 USD 144 06/16 (6 ) S&P/TSX 60 Index Futures 2 CAD 315 06/16 1 S&P 500 E-Mini Index Futures 5 USD 513 06/16 (18 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (20 ) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Euro STOXX 50 Index Call 642 3,479.03 EUR 2,234 04/08/16 — Euro STOXX 50 Index Put 642 2,880.24 EUR 1,849 04/08/16 (5 ) Total Liability for Options Written (premiums received $83) (5 ) Transactions in options written contracts for the period ended March 31, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 — $ — Opened 1,284 83 Closed — — Expired — — Outstanding March 31, 2016 1,284 $ 83 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 5 AUD 7 04/07/16 — Bank of America USD 13 CHF 13 04/07/16 — Bank of America USD 26 EUR 24 04/07/16 2 Bank of America USD 10 GBP 7 04/07/16 — Bank of America USD 63 JPY 7,152 04/07/16 1 Bank of America CAD 2 USD 1 04/07/16 — Bank of America HKD 11 USD 1 04/07/16 — Bank of America SEK 19 USD 2 04/07/16 — Bank of America SGD 2 USD 1 04/07/16 — State Street USD 202 AUD 263 04/07/16 (1 ) State Street USD 193 AUD 260 06/15/16 6 State Street USD 262 CAD 339 04/07/16 (1 ) State Street USD 508 CAD 680 06/15/16 16 State Street USD 281 CHF 270 04/07/16 (1 ) State Street USD 1,025 EUR 900 04/07/16 (1 ) See accompanying notes which are an integral part of this quarterly report. 4 Moderate Strategy Fund Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 565 GBP 392 04/07/16 (2 ) State Street USD 78 HKD 602 04/07/16 — State Street USD 625 JPY 70,168 04/07/16 (2 ) State Street USD 825 JPY 92,740 06/15/16 1 State Street USD 108 SEK 876 04/07/16 — State Street USD 38 SGD 51 04/07/16 — State Street AUD 270 USD 192 04/07/16 (14 ) State Street AUD 263 USD 202 05/10/16 1 State Street CAD 337 USD 249 04/07/16 (11 ) State Street CAD 339 USD 262 05/10/16 1 State Street CHF 283 USD 283 04/07/16 (11 ) State Street CHF 270 USD 282 05/10/16 — State Street EUR 924 USD 1,007 04/07/16 (45 ) State Street EUR 900 USD 1,026 05/10/16 1 State Street EUR 460 USD 509 06/15/16 (16 ) State Street GBP 399 USD 553 04/07/16 (21 ) State Street GBP 392 USD 565 05/10/16 2 State Street GBP 70 USD 99 06/15/16 (1 ) State Street HKD 591 USD 76 04/07/16 — State Street HKD 602 USD 78 05/10/16 — State Street JPY 77,320 USD 685 04/07/16 (2 ) State Street JPY 70,168 USD 626 05/10/16 2 State Street SEK 857 USD 100 04/07/16 (5 ) State Street SEK 876 USD 108 05/10/16 — State Street SGD 49 USD 35 04/07/16 (2 ) State Street SGD 51 USD 38 05/10/16 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (103 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Dow Jones U.S. Real Estate Index Bank of America USD 1,083 09/02/16 (73 ) Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) (73 ) (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 Month LIBOR rate plus a fee of 0.050% Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Investment Grade Index Barclays USD 3,700 (1.000 %) 06/20/21 319 CDX Investment Grade Index Goldman Sachs USD 5,300 5.000 % 06/20/21 135 Total Fair Value on Open Credit Indices Premiums Paid (Received) - ($397) 454 See accompanying notes which are an integral part of this quarterly report. Moderate Strategy Fund 5 Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Investments in Russell Affiliated Mutual Funds $ 107,608 $ — $ — $ 107,608 Options Purchased — 5 — 5 Short-Term Investments(a) — — — 1,438 Total Investments 107,608 5 — 109,051 Other Financial Instruments Futures Contracts (20 ) — — (20 ) Options Written — (5 ) — (5 ) Foreign Currency Exchange Contracts (8 ) (95 ) — (103 ) Total Return Swap Contracts — (73 ) — (73 ) Credit Default Swap Contracts — 454 — 454 Total Other Financial Instruments * $ (28 ) $ 281 $ — $ 253 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. Accordingly, the total fair value amounts presented in the table may not reconcile to the sum of the individual levels but are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2016, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 6 Moderate Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Russell Affiliated Mutual Funds - 98.0% Alternative - 7.2% RIC Russell Commodity Strategies Fund Class Y 1,225,932 6,375 RIC Russell Global Infrastructure Fund Class Y 1,007,027 11,450 RIF Global Real Estate Securities Fund 186,880 2,861 20,686 Domestic Equities - 27.8% RIC Russell U.S. Defensive Equity Fund Class Y 411,261 19,963 RIC Russell U.S. Dynamic Equity Fund Class Y 2,143,384 19,998 RIF Aggressive Equity Fund 1,332,646 17,164 RIF Multi-Style Equity Fund 1,355,813 22,113 79,238 Fixed Income - 37.1% RIC Russell Global Opportunistic Credit Fund Class Y 3,125,266 28,628 RIF Core Bond Fund 7,295,872 77,336 105,964 International Equities - 25.9% RIC Russell Emerging Markets Fund Class Y 1,146,927 17,158 RIC Russell Global Equity Fund Class Y 2,893,501 28,501 RIF Non-U.S. Fund 2,616,843 28,367 74,026 Total Investments in Russell Affiliated Mutual Funds (cost $257,620) 279,914 Options Purchased - 0.0% (Number of Contracts) Euro STOXX 50 Index Apr 2016 3,092.47 Call (1,698) EUR 5,251 (ÿ) 14 Total Options Purchased (cost $219) 14 Short-Term Investments - 1.1% Russell U.S. Cash Management Fund 3,303,391 (8) 3,303 Total Short-Term Investments (cost $3,303) 3,303 Total Investments 99.1% (identified cost $261,142) 283,231 Other Assets and Liabilities, Net - 0.9% 2,493 Net Assets - 100.0% 285,724 See accompanying notes which are an integral part of this quarterly report. Balanced Strategy Fund 7 Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 5 EUR 440 04/16 (1 ) CAC40 Index Futures 27 EUR 1,184 04/16 (25 ) DAX Index Futures 5 EUR 1,250 06/16 5 Euro STOXX Index 50 Futures 24 EUR 703 06/16 (18 ) FTSE/MIB Index Futures 3 EUR 265 06/16 (11 ) IBEX 35 Index Futures 5 EUR 434 04/16 (17 ) OMXS30 Index Futures 19 SEK 2,555 04/16 (7 ) Russell 1000 Mini Index Futures 3 USD 340 06/16 8 S&P Mid 400 E-Mini Index Futures 5 USD 721 06/16 31 S&P500 E-Mini Index Futures 51 USD 5,231 06/16 108 TOPIX Index Futures 2 JPY 26,950 06/16 5 Short Positions FTSE 100 Index Futures 38 GBP 2,323 06/16 (25 ) MSCI EAFE Mini Index Futures 37 USD 3,007 06/16 (35 ) MSCI Emerging Markets Mini Index Futures 24 USD 1,001 06/16 (51 ) Russell 1000 Mini Index Futures 1 USD 113 06/16 (4 ) S&P Mid 400 E-Mini Index Futures 2 USD 288 06/16 (13 ) S&P/TSX 60 Index Futures 12 CAD 1,889 06/16 5 S&P500 E-Mini Index Futures 20 USD 2,051 06/16 (72 ) SPI 200 Index Futures 9 AUD 1,140 06/16 5 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (112 ) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Euro STOXX 50 Index Call 1,698 3,479.03 EUR 5,907 04/08/16 — Euro STOXX 50 Index Put 1,698 2,880.24 EUR 4,891 04/08/16 (14 ) Total Liability for Options Written (premiums received $219) (14 ) Transactions in options written contracts for the period ended March 31, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 — $ — Opened 3,396 219 Closed — — Expired — — Outstanding March 31, 2016 3,396 $ 219 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 24 AUD 33 04/07/16 2 Bank of America USD 62 CHF 62 04/07/16 2 Bank of America USD 117 EUR 108 04/07/16 6 Bank of America USD 43 GBP 31 04/07/16 1 Bank of America USD 287 JPY 32,546 04/07/16 2 Bank of America CAD 10 USD 7 04/07/16 — Bank of America HKD 53 USD 7 04/07/16 — Bank of America SEK 89 USD 10 04/07/16 (1 ) Bank of America SGD 8 USD 6 04/07/16 — Bank of Montreal USD 460 AUD 599 04/07/16 (1 ) Bank of Montreal USD 596 CAD 772 04/07/16 (2 ) See accompanying notes which are an integral part of this quarterly report. 8 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of Montreal USD 640 CHF 615 04/07/16 (1 ) Bank of Montreal USD 2,335 EUR 2,051 04/07/16 (1 ) Bank of Montreal USD 1,284 GBP 894 04/07/16 (1 ) Bank of Montreal USD 177 HKD 1,372 04/07/16 — Bank of Montreal USD 1,423 JPY 159,829 04/07/16 (2 ) Bank of Montreal USD 246 SEK 1,997 04/07/16 — Bank of Montreal USD 86 SGD 116 04/07/16 — Bank of Montreal AUD 599 USD 460 05/10/16 1 Bank of Montreal CAD 772 USD 596 05/10/16 2 Bank of Montreal CHF 615 USD 641 05/10/16 1 Bank of Montreal EUR 2,051 USD 2,337 05/10/16 1 Bank of Montreal GBP 894 USD 1,284 05/10/16 1 Bank of Montreal HKD 1,372 USD 177 05/10/16 — Bank of Montreal JPY 159,829 USD 1,424 05/10/16 2 Bank of Montreal SEK 1,997 USD 247 05/10/16 — Bank of Montreal SGD 116 USD 86 05/10/16 — BNP Paribas USD 461 AUD 599 04/07/16 (2 ) BNP Paribas USD 597 CAD 772 04/07/16 (3 ) BNP Paribas USD 640 CHF 615 04/07/16 (1 ) BNP Paribas USD 2,335 EUR 2,051 04/07/16 (1 ) BNP Paribas USD 1,288 GBP 894 04/07/16 (5 ) BNP Paribas USD 177 HKD 1,372 04/07/16 — BNP Paribas USD 1,424 JPY 159,829 04/07/16 (4 ) BNP Paribas USD 246 SEK 1,997 04/07/16 — BNP Paribas USD 86 SGD 116 04/07/16 — BNP Paribas AUD 599 USD 461 05/10/16 2 BNP Paribas CAD 772 USD 597 05/10/16 3 BNP Paribas CHF 615 USD 641 05/10/16 1 BNP Paribas EUR 2,051 USD 2,337 05/10/16 1 BNP Paribas GBP 894 USD 1,288 05/10/16 5 BNP Paribas HKD 1,372 USD 177 05/10/16 — BNP Paribas JPY 159,829 USD 1,425 05/10/16 4 BNP Paribas SEK 1,997 USD 246 05/10/16 — BNP Paribas SGD 116 USD 86 05/10/16 — HSBC AUD 616 USD 439 04/07/16 (33 ) HSBC CAD 767 USD 565 04/07/16 (25 ) HSBC CHF 646 USD 645 04/07/16 (26 ) HSBC EUR 2,105 USD 2,294 04/07/16 (102 ) HSBC GBP 909 USD 1,258 04/07/16 (47 ) HSBC HKD 1,346 USD 173 04/07/16 — HSBC JPY 176,102 USD 1,558 04/07/16 (6 ) HSBC SEK 1,952 USD 228 04/07/16 (12 ) HSBC SGD 112 USD 79 04/07/16 (4 ) Standard Chartered AUD 616 USD 439 04/07/16 (33 ) Standard Chartered CAD 767 USD 565 04/07/16 (25 ) Standard Chartered CHF 646 USD 645 04/07/16 (26 ) Standard Chartered EUR 2,105 USD 2,294 04/07/16 (101 ) Standard Chartered GBP 909 USD 1,258 04/07/16 (47 ) Standard Chartered HKD 1,346 USD 173 04/07/16 — Standard Chartered JPY 176,102 USD 1,559 04/07/16 (6 ) Standard Chartered SEK 1,952 USD 228 04/07/16 (12 ) Standard Chartered SGD 112 USD 79 04/07/16 (4 ) State Street USD 178 AUD 240 06/15/16 6 State Street USD 1,711 CAD 2,290 06/15/16 53 State Street USD 3,779 JPY 425,000 06/15/16 5 State Street EUR 3,290 USD 3,641 06/15/16 (112 ) State Street GBP 430 USD 610 06/15/16 (8 ) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (553 ) See accompanying notes which are an integral part of this quarterly report. Balanced Strategy Fund 9 Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Investments in Russell Affiliated Mutual Funds $ 279,914 $ — $ — $ 279,914 Options Purchased — 14 — 14 Short-Term Investments(a) — — — 3,303 Total Investments 279,914 14 — 283,231 Other Financial Instruments Futures Contracts (112 ) — — (112 ) Options Written — (14 ) — (14 ) Foreign Currency Exchange Contracts — (553 ) — (553 ) Total Other Financial Instruments * $ (112 ) $ (567 ) $ — $ (679 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. Accordingly, the total fair value amounts presented in the table may not reconcile to the sum of the individual levels but are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2016, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 10 Balanced Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Russell Affiliated Mutual Funds - 98.2% Alternative - 11.1% RIC Russell Commodity Strategies Fund Class Y 1,125,278 5,851 RIC Russell Global Infrastructure Fund Class Y 884,373 10,055 RIF Global Real Estate Securities Fund 394,025 6,033 21,939 Domestic Equities - 36.1% RIC Russell U.S. Defensive Equity Fund Class Y 328,755 15,958 RIC Russell U.S. Dynamic Equity Fund Class Y 1,707,838 15,934 RIF Aggressive Equity Fund 1,401,169 18,047 RIF Multi-Style Equity Fund 1,344,331 21,926 71,865 Fixed Income - 16.9% RIC Russell Global Opportunistic Credit Fund Class Y 1,088,066 9,967 RIF Core Bond Fund 2,232,495 23,664 33,631 International Equities - 34.1% RIC Russell Emerging Markets Fund Class Y 1,212,964 18,146 RIC Russell Global Equity Fund Class Y 2,426,930 23,905 RIF Non-U.S. Fund 2,376,522 25,762 67,813 Total Investments in Russell Affiliated Mutual Funds (cost $183,829) 195,248 Options Purchased - 0.0% (Number of Contracts) Euro STOXX 50 Index Apr 2016 3,092.47 Call (1,152) EUR 3,563 (ÿ) 9 Total Options Purchased (cost $148) 9 Short-Term Investments - 1.5% Russell U.S. Cash Management Fund 3,043,606 (8) 3,044 Total Short-Term Investments (cost $3,044) 3,044 Total Investments 99.7% (identified cost $187,021) 198,301 Other Assets and Liabilities, Net - 0.3% 646 Net Assets - 100.0% 198,947 See accompanying notes which are an integral part of this quarterly report. Growth Strategy Fund 11 Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 2 EUR 176 04/16 — CAC40 Index Futures 7 EUR 307 04/16 (7 ) DAX Index Futures 1 EUR 250 06/16 1 Euro STOXX 50 Index Futures 6 EUR 176 06/16 (5 ) FTSE/MIB Index Futures 1 EUR 88 06/16 (4 ) IBEX 35 Index Futures 1 EUR 87 04/16 (3 ) OMXS30 Index Futures 5 SEK 672 04/16 (2 ) Russell 1000 Mini Index Futures 5 USD 567 06/16 13 Russell 2000 Mini Index Futures 4 USD 444 06/16 16 S&P 500 E-Mini Index Futures 59 USD 6,052 06/16 125 S&P Mid 400 E-Mini Index Futures 9 USD 1,297 06/16 57 TOPIX Index Futures 11 JPY 148,225 06/16 30 Short Positions FTSE 100 Index Futures 21 GBP 1,284 06/16 (14 ) MSCI EAFE Mini Index Futures 3 USD 244 06/16 (3 ) MSCI Emerging Markets Mini Index Futures 6 USD 250 06/16 (13 ) S&P/TSX 60 Index Futures 5 CAD 787 06/16 2 SPI 200 Index Futures 4 AUD 506 06/16 2 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 195 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Euro STOXX 50 Index Call 1,152 3,479.03 EUR 4,008 04/08/16 — Euro STOXX 50 Index Put 1,152 2,880.24 EUR 3,318 04/08/16 (9 ) Total Liability for Options Written (premiums received $148) (9 ) Transactions in options written contracts for the period ended March 31, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 — $ — Opened 2,304 148 Closed — — Expired — — Outstanding March 31, 2016 2,304 $ 148 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 15 AUD 21 04/07/16 1 Bank of America USD 39 CHF 39 04/07/16 1 Bank of America USD 73 EUR 67 04/07/16 2 Bank of America USD 25 GBP 18 04/07/16 1 Bank of America USD 185 JPY 20,992 04/07/16 2 Bank of America CAD 8 USD 6 04/07/16 — Bank of America HKD 37 USD 5 04/07/16 — Bank of America SEK 61 USD 7 04/07/16 — Bank of America SGD 5 USD 4 04/07/16 — State Street USD 604 AUD 785 04/07/16 (3 ) State Street USD 289 AUD 390 06/15/16 9 State Street USD 782 CAD 1,011 04/07/16 (4 ) State Street USD 1,867 CAD 2,500 06/15/16 58 See accompanying notes which are an integral part of this quarterly report. 12 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 839 CHF 805 04/07/16 (2 ) State Street USD 3,061 EUR 2,687 04/07/16 (4 ) State Street USD 1,688 GBP 1,171 04/07/16 (6 ) State Street USD 232 HKD 1,798 04/07/16 — State Street USD 1,866 JPY 209,461 04/07/16 (5 ) State Street USD 3,795 JPY 426,790 06/15/16 5 State Street USD 323 SEK 2,616 04/07/16 (1 ) State Street USD 113 SGD 151 04/07/16 (1 ) State Street AUD 806 USD 575 04/07/16 (43 ) State Street AUD 785 USD 604 05/10/16 3 State Street CAD 1,003 USD 740 04/07/16 (32 ) State Street CAD 1,011 USD 782 05/10/16 4 State Street CHF 844 USD 844 04/07/16 (34 ) State Street CHF 805 USD 840 05/10/16 1 State Street EUR 2,754 USD 3,002 04/07/16 (132 ) State Street EUR 2,687 USD 3,065 05/10/16 4 State Street EUR 2,300 USD 2,545 06/15/16 (78 ) State Street GBP 1,189 USD 1,647 04/07/16 (61 ) State Street GBP 1,171 USD 1,688 05/10/16 6 State Street GBP 40 USD 57 06/15/16 (1 ) State Street HKD 1,761 USD 227 04/07/16 — State Street HKD 1,798 USD 232 05/10/16 — State Street JPY 230,453 USD 2,041 04/07/16 (7 ) State Street JPY 209,461 USD 1,868 05/10/16 5 State Street SEK 2,555 USD 299 04/07/16 (16 ) State Street SEK 2,616 USD 323 05/10/16 1 State Street SGD 146 USD 104 04/07/16 (5 ) State Street SGD 151 USD 113 05/10/16 1 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (331 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Dow Jones U.S. Real Estate Index Bank of America USD 6,499 09/02/16 (436 ) Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) (436 ) (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 Month LIBOR rate plus a fee of 0.050%. Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Investments in Russell Affiliated Mutual Funds $ 195,248 $ — $ — $ 195,248 Options Purchased — 9 — 9 Short-Term Investments(a) — — — 3,044 Total Investments 195,248 9 — 198,301 See accompanying notes which are an integral part of this quarterly report. Growth Strategy Fund 13 Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Other Financial Instruments Futures Contracts 138 57 — 195 Options Written — (9 ) — (9 ) Foreign Currency Exchange Contracts (24 ) (307 ) — (331 ) Total Return Swap Contracts — (436 ) — (436 ) Total Other Financial Instruments * $ 114 $ (695 ) $ — $ (581 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. Accordingly, the total fair value amounts presented in the table may not reconcile to the sum of the individual levels but are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2016, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 14 Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments — March 31, 2016 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Russell Affiliated Mutual Funds - 98.2% Alternative - 11.0% RIC Russell Commodity Strategies Fund Class Y 267,028 1,388 RIC Russell Global Infrastructure Fund Class Y 211,009 2,399 RIF Global Real Estate Securities Fund 94,538 1,447 5,234 Domestic Equities - 39.1% RIC Russell U.S. Defensive Equity Fund Class Y 87,528 4,249 RIC Russell U.S. Dynamic Equity Fund Class Y 458,430 4,277 RIF Aggressive Equity Fund 410,154 5,283 RIF Multi-Style Equity Fund 290,419 4,737 18,546 Fixed Income - 8.9% RIC Russell Global Opportunistic Credit Fund Class Y 462,853 4,240 International Equities - 39.2% RIC Russell Emerging Markets Fund Class Y 357,680 5,351 RIC Russell Global Equity Fund Class Y 723,202 7,123 RIF Non-U.S. Fund 567,988 6,157 18,631 Total Investments in Russell Affiliated Mutual Funds (cost $42,169) 46,651 Options Purchased - 0.0% (Number of Contracts) Euro STOXX 50 Index Apr 2016 3,092.47 Call (303) EUR 937 (ÿ) 3 Total Options Purchased (cost $39) 3 Short-Term Investments - 1.6% Russell U.S. Cash Management Fund 750,678 (8) 751 Total Short-Term Investments (cost $751) 751 Total Investments 99.8% (identified cost $42,959) 47,405 Other Assets and Liabilities, Net - 0.2% 86 Net Assets - 100.0% 47,491 See accompanying notes which are an integral part of this quarterly report. Equity Growth Strategy Fund 15 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 1 EUR 88 04/16 — CAC40 Index Futures 1 EUR 44 04/16 (1 ) Euro STOXX 50 Index Futures 1 EUR 29 06/16 (1 ) Russell 1000 Mini Index Futures 1 USD 114 06/16 3 Russell 2000 Mini Index Futures 1 USD 111 06/16 3 S&P 500 E-Mini Index Futures 12 USD 1,231 06/16 25 S&P Mid 400 E-Mini Index Futures 1 USD 144 06/16 7 TOPIX Index Futures 4 JPY 53,900 06/16 11 Short Positions FTSE 100 Index Futures 5 GBP 306 06/16 (3 ) MSCI EAFE Mini Index Futures 2 USD 163 06/16 (2 ) MSCI Emerging Markets Mini Index Futures 2 USD 83 06/16 (5 ) S&P/TSX 60 Index Futures 1 CAD 157 06/16 — SPI 200 Index Futures 1 AUD 127 06/16 1 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 38 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Euro STOXX 50 Index Call 303 3,479.03 EUR 1,054 04/08/16 — Euro STOXX 50 Index Put 303 2,880.24 EUR 873 04/08/16 (2 ) Total Liability for Options Written (premiums received $39) (2 ) Transactions in options written contracts for the period ended March 31, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 — $ — Opened 606 39 Closed — — Expired — — Outstanding March 31, 2016 606 $ 39 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 5 AUD 7 04/07/16 — Bank of America USD 12 CHF 12 04/07/16 — Bank of America USD 14 EUR 13 04/07/16 2 Bank of America USD 10 GBP 7 04/07/16 — Bank of America USD 52 JPY 5,931 04/07/16 — Bank of America HKD 6 USD 1 04/07/16 — Bank of America SEK 11 USD 1 04/07/16 — Bank of America SGD 1 USD 1 04/07/16 — State Street USD 157 AUD 204 04/07/16 (1 ) State Street USD 111 AUD 150 06/15/16 4 State Street USD 203 CAD 263 04/07/16 (1 ) State Street USD 508 CAD 680 06/15/16 16 State Street USD 219 CHF 210 04/07/16 — State Street USD 798 EUR 700 04/07/16 (1 ) State Street USD 440 GBP 305 04/07/16 (1 ) State Street USD 57 GBP 40 06/15/16 1 State Street USD 60 HKD 468 04/07/16 — See accompanying notes which are an integral part of this quarterly report. 16 Equity Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 486 JPY 54,551 04/07/16 (1 ) State Street USD 1,116 JPY 125,480 06/15/16 1 State Street USD 84 SEK 681 04/07/16 — State Street USD 29 SGD 39 04/07/16 — State Street AUD 211 USD 150 04/07/16 (11 ) State Street AUD 204 USD 157 05/10/16 1 State Street CAD 263 USD 194 04/07/16 (9 ) State Street CAD 263 USD 203 05/10/16 1 State Street CHF 222 USD 222 04/07/16 (9 ) State Street CHF 210 USD 219 05/10/16 — State Street EUR 713 USD 777 04/07/16 (35 ) State Street EUR 700 USD 798 05/10/16 1 State Street EUR 530 USD 586 06/15/16 (18 ) State Street GBP 312 USD 432 04/07/16 (16 ) State Street GBP 305 USD 440 05/10/16 1 State Street HKD 462 USD 59 04/07/16 — State Street HKD 468 USD 60 05/10/16 — State Street JPY 60,482 USD 536 04/07/16 (2 ) State Street JPY 54,551 USD 486 05/10/16 1 State Street SEK 670 USD 78 04/07/16 (4 ) State Street SEK 681 USD 84 05/10/16 — State Street SGD 38 USD 27 04/07/16 (1 ) State Street SGD 39 USD 29 05/10/16 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (81 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Dow Jones U.S. Real Estate Index Bank of America USD 1,517 09/02/16 (102 ) Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) (102 ) (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 Month LIBOR plus a fee of 0.050%. See accompanying notes which are an integral part of this quarterly report. Equity Growth Strategy Fund 17 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — March 31, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Investments in Russell Affiliated Mutual Funds $ 46,651 $ — $ — $ 46,651 Options Purchased — 3 — 3 Short-Term Investments(a) — — — 751 Total Investments 46,651 3 — 47,405 Other Financial Instruments Futures Contracts 38 — — 38 Options Written — (2 ) — (2 ) Foreign Currency Exchange Contracts (6 ) (75 ) — (81 ) Total Return Swap Contracts — (102 ) — (102 ) Total Other Financial Instruments * $ 32 $ (179 ) $ — $ (147 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. Accordingly, the total fair value amounts presented in the table may not reconcile to the sum of the individual levels but are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2016, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of this quarterly report. 18 Equity Growth Strategy Fund Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Schedule of Investments  March 31, 2016 (Unaudited) Footnotes: (å) Currency balances were held in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (8) Unrounded units. (ÿ) Notional Amounts in thousands. Abbreviations: BUBOR  Budapest Interbank Offered Rate CIBOR  Copenhagen Interbank Offered Rate EURIBOR - Euro Interbank Offered Bank HIBOR  Hong Kong Interbank Offer Rate JIBAR  Johannesburg Interbank Agreed Rate KSDA  Korean Securities Dealers Association LIBOR  London Interbank Offered Rate NIBOR  Norwegian Interbank Offered Rate MIBOR  Mumbai Interbank Offered Rate PRIBOR  Prague Interbank Offered Rate SIBOR  Singapore Interbank Offered Rate Notes to Schedule of Investments 19 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Schedule of Investments, continued  March 31, 2016 (Unaudited) Foreign Currency Abbreviations: ARS - Argentine peso HUF - Hungarian forint PLN - Polish zloty AUD - Australian dollar IDR - Indonesian rupiah RUB - Russian ruble BRL - Brazilian real ILS - Israeli shekel SEK - Swedish krona CAD - Canadian dollar INR - Indian rupee SGD - Singapore dollar CHF - Swiss franc ISK - Icelandic krona SKK - Slovakian koruna CLP - Chilean peso ITL - Italian lira THB - Thai baht CNY - Chinese renminbi yuan JPY - Japanese yen TRY - Turkish lira COP - Colombian peso KES - Kenyan schilling TWD - Taiwanese dollar CRC - Costa Rican colon KRW - South Korean won USD - United States dollar CZK - Czech koruna MXN - Mexican peso UYU  Uruguayan peso DOP  Dominican peso MYR  Malaysian ringgit VEB - Venezuelan bolivar DKK - Danish krone NOK - Norwegian krone VND - Vietnamese dong EGP - Egyptian pound NGN  Nigerian naira ZAR - South African rand EUR - Euro NZD - New Zealand dollar GBP - British pound sterling PEN - Peruvian nuevo sol GHS  Ghanaian cedi PHP  Philippine peso HKD  Hong Kong dollar PKR - Pakistani rupee 20 Notes to Schedule of Investments Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report — March 31, 2016 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds (each a “Fund” and collectively the “Funds”). The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended ("Investment Company Act"), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”), and the provisions of Massachusetts law governing the operation of a Massachusetts business trust. The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. Each of the Funds is a “fund of funds” and diversifies its assets by investing principally, at present, in shares of several Russell Investment Company (“RIC”) Funds and other of the Investment Company’s Funds (together, the “Underlying Funds”). Each Fund seeks to achieve its specific investment objective by investing in different combinations of the Underlying Funds. In addition to investing in the Underlying Funds, Russell Investment Management Company (“RIMCo”), the Funds’ investment adviser, may seek to actively manage the Funds' overall exposures by investing in derivatives, including futures, options, forwards and swaps, that RIMCo believes will achieve the desired risk/return profile for the Funds. The Funds may hold cash in connection with these investments. The Funds usually, but not always, pursue a strategy of being fully invested by exposing their cash to the performance of segments of the global equity market by purchasing index futures contracts (also known as "equitization"). Each Fund intends its strategy of investing in combinations of equity, fixed income and alternative Underlying Funds to result in investment diversification that an investor could otherwise achieve only by holding numerous individual investments. A Fund’s actual allocation may vary from the target strategic asset allocation at any point in time (1) due to market movements, (2) by up to +/- 5% at the equity, fixed income or alternative category level based on RIMCo’s capital markets research, and/or (3) due to the implementation over a period of time of a change to the target strategic asset allocation including the addition of a new Underlying Fund. There may be no changes in the asset allocation or to the Underlying Funds in a given year or such changes may be made one or more times in a year. The following table shows each Fund’s target strategic asset allocation effective May 1, 2015 to alternative, equity and fixed income asset classes. The alternative Underlying Funds in which the Funds may invest include the RIC Russell Commodity Strategies, RIC Russell Global Infrastructure and RIF Global Real Estate Securities Funds. The equity Underlying Funds in which the Funds may invest include the RIC Russell U.S. Defensive Equity, RIC Russell U.S. Dynamic Equity, RIF Aggressive Equity, RIF Multi-Style Equity, RIC Russell Emerging Markets, RIC Russell Global Equity and RIF Non-U.S. Funds. The fixed income Underlying Funds in which the Funds may invest include the RIC Russell Global Opportunistic Credit, RIC Russell Investment Grade Bond, RIC Russell Short Duration Bond and RIF Core Bond Funds. Asset Allocation Targets* Moderate Balanced Growth Strategy Strategy Strategy Equity Growth Asset Allocation Fund Fund Fund Strategy Fund Alternative** 7 % 10 % 13 % 13 % Equity 34 55 71 79 Fixed Income 59 35 16 8 * Prospectus dated May 1, 2015, as supplemented through March 16, 2016. Actual asset allocation may vary. ** Alternative Underlying Funds pursue investment strategies that differ from those of traditional broad market equity or fixed income funds or seek returns with a low correlation to global equity markets. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. The Funds are considered investment companies under U.S. GAAP and follow the accounting and reporting guidance applicable to investment companies. Notes to Quarterly Report 21 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Fund Services Company (“RFSC”). The Funds value the shares of the Underlying Funds at the current net asset value ("NAV") per share of each Underlying Fund. U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows: • Level 1 — Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RFSC, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Presentation of Portfolio Holdings. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (“OTC”) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy, with the exception of foreign currency spot contracts which are categorized as Level 1 of the fair value hierarchy. OTC derivatives that use broker dealer quotations are categorized as level 3 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps, the clearing facility 22 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (“LIBOR”) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RFSC and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RFSC applies fair valuation methods that use significant unobservable inputs to determine a Fund’s NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RFSC believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Fund’s NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RFSC would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the security was sold. RFSC employs third party pricing vendors to provide fair value measurements. RFSC oversees third-party pricing service providers in order to support the valuation process throughout the year. If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RFSC may elect to obtain indicative market quotations (“broker quotes”) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RFSC does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RFSC is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, a Level 3 reconciliation and an additional disclosure about fair value measurements, if any, has been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund or Underlying Fund. These significant unobservable inputs are further disclosed in the Presentation of Portfolio Holdings for each respective Fund as applicable. Investment Income Distributions of income and capital gains from the Funds or Underlying Funds are recorded on the ex-dividend date. Notes to Quarterly Report 23 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) Derivatives The Funds may invest in derivatives. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds’ investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by the Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk, valuation risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or exchange-cleared transactions generally present less counterparty risk to a Fund. The exchange’s clearinghouse stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearing house and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearing house guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers’ customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearinghouse. Margin for exchange-traded and exchange-cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange- traded and exchange-cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Foreign Currency Exchange Contracts The Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (“FX contracts”). FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts. For the period ended March 31, 2016, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds’ period end foreign currency exchange contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2016. Options The Funds may purchase and sell (write) call and put options on securities and securities indices. Such options are traded on a national securities exchange or in an OTC market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives 24 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. When a Fund sells an uncovered call option, it does not simultaneously have a long position in the underlying security. When a Fund sells an uncovered put option, it does not simultaneously have a short position in the underlying security. Uncovered options are riskier than covered options because there is no underlying security held by the Fund that can act as a partial hedge. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. Certain Funds may enter into swaptions (an option on a swap). In a swaption, in exchange for an option, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying interest rate swap. For the period ended March 31, 2016, the Funds purchased or sold options primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds’ period end options contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2016. Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts). The face or contract value of these instruments reflect the extent of the Funds’ exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts, and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended March 31, 2016, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement, hedging and exposing cash to markets Balanced Strategy Fund Return enhancement, hedging and exposing cash to markets Growth Strategy Fund Return enhancement, hedging and exposing cash to markets Equity Growth Strategy Fund Return enhancement, hedging and exposing cash to markets The Funds’ period end futures contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2016. As of March 31, 2016, the Funds have cash collateral balances in connection with future contracts purchased/sold as follows: Notes to Quarterly Report 25 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) Cash Collateral for Futures Moderate Strategy Fund $ 400,000 Balanced Strategy Fund $ 1,700,000 Growth Strategy Fund $ 900,000 Equity Growth Strategy Fund $ 300,000 Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis (i.e., the two payment streams are netted out, with the Funds receiving or paying only the net amount of the two payments). When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations to pay or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). The Funds may enter into several different types of swap agreements including credit default, interest rate, total return (equity and/ or index) and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Equity swaps are a counterparty agreement where two parties exchange two sets of cash flows on predetermined dates for an agreed upon amount of time. The cash flows will typically be an equity index value swapped with a floating rate such as LIBOR plus or minus a pre-defined spread. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are a counterparty agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds generally expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. Under most swap agreements entered into by a Fund, the parties' obligations are determined on a "net basis". The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount maintained in a segregated account will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. As of March 31, 2016, the Funds have cash collateral balances in connection with swap contracts purchased/sold as follows: Cash Collateral for Swaps Due to Broker Moderate Strategy Fund $ 500,000 $ 1,313,093 Growth Strategy Fund $ 600,000 $ — Equity Growth Strategy Fund $ 1,650,000 $ — Credit Default Swaps The Funds may enter into credit default swaps. A credit default swap can refer to corporate issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Funds may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Funds may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Funds may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, Funds enter into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow Funds to acquire or reduce credit exposure to a particular issuer, asset or basket of assets. 26 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event) and the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because, in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. Certain Funds may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held their portfolios or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protection’s right to choose the deliverable obligation with the lowest value following a credit event). Certain Funds may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where Funds own or have exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swap’s spread) of a particular issuer’s default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. Certain Funds may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligation’s default (or another defined credit event). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that name’s weight in the index. The composition of the indices changes periodically, usually every six months, and, for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period-end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that Funds as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of March 31, 2016, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by a Fund for the same referenced entity or entities. Notes to Quarterly Report 27 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) Credit default swaps could result in losses if the Funds do not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Funds had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. A Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, a Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by a Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of a Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Funds will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Funds will be able to do so, the Funds may be able to reduce or eliminate their exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Funds may have limited ability to eliminate their exposure under a credit default swap if the credit quality of the reference entity or underlying asset has declined. For the period ended March 31, 2016, the Funds entered into credit default swaps primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging The Funds' period end credit default swap contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2016. Total Return Swaps The Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a “notional amount” (i.e., a specified dollar amount that is hypothetically invested in a “basket” of securities representing a particular index). For the period ended March 31, 2016, the Funds entered into total return swaps primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds' period end total return swap contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2016. Master Agreements Certain Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (“ISDA Master Agreements”) with counterparties that govern transactions in OTC derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, collateral and events of default or termination. Events of termination and default include conditions that may entitle either party to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of a particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. 28 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) Master Securities Forward Transaction Agreements (“Master Forward Agreements”) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds or Underlying Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds or Underlying Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds or Underlying Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Funds' or Underlying Funds' financial statements (the “Assets”). The Assets consist principally of cash due from counterparties and investments. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund or an Underlying Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund or an Underlying Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause a Fund or an Underlying Fund to underperform other types of investments. 3. Related Party Transactions, Fees and Expenses Adviser and Administrator RIMCo provides or oversees the provision of all investment advisory and portfolio management services for the Funds, including developing the investment program for each Fund and managing each Fund's overall exposures. RFSC is the Funds' administrator and transfer agent. RFSC, in its capacity as the Funds' administrator, provides or oversees the provision of all administrative services for the Funds. RFSC, in its capacity as the Funds' transfer agent, is responsible for maintaining the Funds' shareholder records and carrying out shareholder transactions. RFSC is a wholly-owned subsidiary of RIMCo. RIMCo is a wholly-owned subsidiary of Frank Russell Company ("FRC") (which is an indirect subsidiary of London Stock Exchange Group plc ("LSEG")). RIMCo has advised the Funds that, on October 8, 2015, Emerald Acquisition Limited, a company incorporated under the laws of England and Wales (“Buyer”), entered into an agreement with FRC and LSEG through which Buyer will acquire FRC’s asset management business (“Russell Investments”), including RIMCo, from LSEG (the “Transaction”). Buyer is a newly formed acquisition vehicle through which private equity funds affiliated with TA Associates will acquire a majority ownership interest and private equity funds affiliated with Reverence Capital Partners (“RCP”) will acquire a significant minority ownership interest in Russell Investments. RIMCo expects that the Transaction will be consummated in the first half of 2016, subject to regulatory and other approvals and confirmations, and other conditions being satisfied. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the Russell U.S. Cash Management Fund, an unregistered Fund advised by RIMCo. As of March 31, 2016, the Funds had invested $8,535,651 in the Russell U.S. Cash Management Fund. 4. Federal Income Taxes At March 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Moderate Strategy Fund Balanced Strategy Fund Cost of Investments $ 106,456,256 $ 269,065,263 Unrealized Appreciation $ 3,787,230 $ 19,689,429 Unrealized Depreciation (1,192,008 ) (5,523,874 ) Net Unrealized Appreciation (Depreciation) $ 2,595,222 $ 14,165,555 Notes to Quarterly Report 29 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2016 (Unaudited) Growth Strategy Fund Equity Growth Strategy Fund Cost of Investments $ 193,507,910 $ 46,783,979 Unrealized Appreciation $ 8,879,972 $ 882,059 Unrealized Depreciation (4,086,591 ) (261,355 ) Net Unrealized Appreciation (Depreciation) $ 4,793,381 $ 620,704 5. Pending Legal Proceedings On October 17, 2013, Fred McClure filed a derivative lawsuit against RIMCo on behalf of ten RIC funds, some of which are Underlying Funds in which the Funds invest: the Russell Commodity Strategies Fund, Russell Emerging Markets Fund, Russell Global Equity Fund, Russell Global Infrastructure Fund, Russell Global Opportunistic Credit Fund, Russell International Developed Markets Fund, Russell Multi-Strategy Alternative Fund, Russell Strategic Bond Fund, Russell U.S. Small Cap Equity Fund and Russell Global Real Estate Securities Fund. The lawsuit, which was filed in the United States District Court for the District of Massachusetts, seeks recovery under Section 36(b) of the Investment Company Act, as amended, for the funds’ alleged payment of excessive investment management fees to RIMCo. On December 8, 2014, Fred McClure filed a second derivative lawsuit in the United States District Court for the District of Massachusetts. This second suit involves the same ten funds, and the allegations are similar, although the second suit adds a claim alleging that RFSC charged the funds excessive administrative fees under Section 36(b). The plaintiff seeks on behalf of the funds recovery of the amount of the allegedly excessive compensation or payments received from these ten funds and earnings that would have accrued to plaintiff had that compensation not been paid or, alternatively, rescission of the contracts and restitution of all excessive fees paid, for a period commencing one year prior to the filing of the lawsuit through the date of the trial. RIMCo and RFSC are defending the actions. 6. Subsequent Events Management has evaluated the events and/or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of the Quarterly Report or additional disclosures. On April 4, 2016, the Board declared dividends payable from net investment income. Dividends were paid on April 6, 2016, to shareholders of record on April 5, 2016. 30 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Shareholder Requests for Additional Information — March 31, 2016 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commission’s website at www.sec.gov, and (iii) at the Securities and Exchange Commission’s public reference room. The Board has delegated to RIMCo, as RIF’s investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Underlying Funds may be invested. RIMCo has established a proxy voting committee and has adopted written proxy voting policies and procedures (“P&P”) and proxy voting guidelines (“Guidelines”). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds’ Statement of Additional Information (“SAI”). The SAI and information regarding how the Underlying Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2015 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commission’s website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds’ prospectuses and annual and semi-annual. Please contact your Insurance Company for further details. Financial statements of the Underlying Funds can be obtained at no charge by calling the Funds at (800) 787-7354. Shareholder Requests for Additional Information 31 Item 2. Controls and Procedures (a) Registrant's principal executive officer and principal financial officer have concluded that Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the Act)) are effective, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a- 15(b) or 15d-15(b) under the Exchange Act as of a date within 90 days of the date this report is filed with the Securities and Exchange Commission. (b) There were no material changes in Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 3. Exhibits (a) Certification for principal executive officer of Registrant as required by Rule 30a-2(a) under the Act and certification for principal financial officer of Registrant as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Russell Investment Funds By: /s/ Sandra Cavanaugh Sandra Cavanaugh President and Chief Executive Officer, Russell Investment Funds Date: May 13, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Sandra Cavanaugh Sandra Cavanaugh President and Chief Executive Officer, Russell Investment Funds Date: May 13, 2016 By: /s/ Mark E. Swanson Mark E. Swanson Treasurer and Chief Accounting Officer and Chief Financial Officer, Russell Investment Funds Date: May 13, 2016
